 



Exhibit 10.1
Execution Version
Dated March 15, 2006
 
US$165,000,000
FACILITY AGREEMENT
between
Atmel SARL
as the Borrower
Atmel Corporation
and
Atmel Switzerland SARL
as the Guarantors
Banc of America Securities LLC
as Sole Lead Arranger and Book Manager
The Financial Institutions listed in Schedule 1
as Original Lenders
and
Bank of America, N.A.
as Facility Agent and Security Agent
(LATHAM & WATKINS LOGO) [f18744f1874401.gif]
99 Bishopsgate
London
EC2M 3XF
Tel: 020-7710-1000
Fax: 020-7374-4460

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
1.
  DEFINITIONS AND INTERPRETATION     1  
2.
  THE REVOLVING FACILITY     25  
3.
  CONDITIONS PRECEDENT     26  
4.
  UTILISATION – LIBOR LOANS     27  
5.
  UTILISATION – REFERENCE RATE LOANS     28  
6.
  REPAYMENT     29  
7.
  PREPAYMENT     29  
8.
  CANCELLATION     30  
9.
  INTEREST PERIODS     31  
10.
  CALCULATION AND PAYMENT OF INTEREST     31  
11.
  COMMISSIONS AND FEES     33  
12.
  CHANGES IN CIRCUMSTANCES     33  
13.
  TAXES     36  
14.
  OTHER INDEMNITIES     38  
15.
  GUARANTEE AND INDEMNITY     39  
16.
  SECURITY     44  
17.
  REPRESENTATIONS AND WARRANTIES     45  
18.
  INFORMATION UNDERTAKINGS     54  
19.
  AFFIRMATIVE UNDERTAKINGS     60  
20.
  NEGATIVE UNDERTAKINGS     64  
21.
  FINANCIAL COVENANTS     67  
22.
  EVENTS OF DEFAULT     67  
23.
  ROLE OF THE AGENTS AND THE ARRANGER     72  
24.
  SHARING AMONG THE LENDERS     78  
25.
  HEDGING BANKS     79  
26.
  CHANGES TO THE LENDERS     80  
27.
  ASSIGNMENTS AND TRANSFERS BY THE OBLIGORS     83  
28.
  PAYMENTS     83  
29.
  SET-OFF     85  
30.
  COSTS AND EXPENSES     85  
31.
  AMENDMENTS AND WAIVERS     86  
32.
  REMEDIES AND WAIVERS     87  
33.
  NOTICES     88  
34.
  CALCULATIONS AND CERTIFICATES     89  
35.
  CONFIDENTIALITY     89  
36.
  ENGLISH LANGUAGE     90  

i



--------------------------------------------------------------------------------



 



             
37.
  PARTIAL INVALIDITY     90  
38.
  COUNTERPARTS     90  
39.
  GOVERNING LAW     90  
40.
  JURISDICTION     90   SCHEDULE I THE LENDERS     92  
 
  THE ORIGINAL LENDERS AND COMMITMENTS     92   SCHEDULE 2 CONDITIONS PRECEDENT
    93   SCHEDULE 3 REQUESTS     97   SCHEDULE 4 MANDATORY COST FORMULAE     99
  SCHEDULE 5 FORM OF TRANSFER CERTIFICATE     102   SCHEDULE 6 FORM OF ACCESSION
AGREEMENT     104   SCHEDULE 7 FORM OF COMPLIANCE CERTIFICATE     106   SCHEDULE
8 FORM OF FORMALITIES CERTIFICATE     108   SCHEDULE 9 FORM OF BORROWING BASE
CERTIFICATE     111   SCHEDULE 10 TIMETABLES     113  

ii

 



--------------------------------------------------------------------------------



 



THIS FACILITY AGREEMENT (this “Agreement”) is made on 15 March, 2006.
BETWEEN:

(1)   ATMEL SARL (a limited liability company (société à responsabilité limitée)
organised under the laws of Switzerland with its registered office at 41, route
des Arsenaux, CH-1700 Fribourg, Switzerland) as the borrower hereunder (the
“Borrower”);   (2)   ATMEL CORPORATION (a corporation incorporated in the State
of Delaware in the USA) (the “US Parent”) and ATMEL SWITZERLAND SARL (a limited
liability company incorporated in Switzerland) (the “Swiss Parent” and, together
with the US Parent, the “Guarantors” and each a “Guarantor”);   (3)   BANC OF
AMERICA SECURITIES LLC as sole lead arranger of the Facility (in this capacity,
the “Arranger”);   (4)   THE FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 (THE
ORIGINAL LENDERS AND COMMITMENTS) as original lenders (in this capacity, the
“Original Lenders”);   (5)   BANK OF AMERICA, N.A. as facility agent for the
Lenders (as defined below) (in this capacity, the “Facility Agent”); and   (6)  
BANK OF AMERICA, N.A. as security agent and/or, as the case may be, trustee for
the Finance Parties (as defined below) (in this capacity, the “Security Agent”).

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Agreement
the following terms have the meanings given to them in this Clause 1.1, except
where the context otherwise requires.       “Accession Agreement” means an
agreement substantially in the form of Schedule 6 (Form of Accession Agreement)
pursuant to which a Lender accedes to this Agreement in its capacity as a
Hedging Bank.       “Account Debtor” means a person obligated in any way on, or
in connection with, a Receivable in any jurisdiction.       “Accounting
Reference Date” means 31 December in each year.       “Accounting Reference
Period” means each annual period ending on the Accounting Reference Date.      
“Additional Costs Rate” has the meaning given to it in Schedule 4 (Mandatory
Costs Formulae).       “Advance Percentage” means, in respect of any Eligible
Receivable, 85%.       “Affiliate” means, with respect to any person, any other
person directly or indirectly controlling, controlled and/or managed by, or
under direct or indirect common control with, such person or (with reference to
any person other than a Lender) which owns, directly or indirectly, 50% or more
of the outstanding equity interest of such person and, for purposes of

1



--------------------------------------------------------------------------------



 



    calculating the Fixed Charge Coverage Ratio in accordance with Clause 21
(Financial Covenants) only, any person that would be considered to be an
affiliate of the US Parent under Rule 144(a) of the Rules and Regulations of the
Securities and Exchange Commission, as in effect on the date hereof.      
“Agents” means collectively the Facility Agent and the Security Agent; and
“Agent” shall be a reference to either of them as the context may require.      
“Anti-Terrorism Laws” means any laws applicable to the Obligors and their
Subsidiaries relating to terrorism or money laundering, including, without
limitation, Executive Order No. 13224 and the USA Patriot Act.       “Approved
Accounting Principles” means accounting principles, standards and practices
generally accepted in the United States from time to time and consistently
applied.       “Approved Governing Law” means the governing laws of any of:

  (a)   the jurisdiction of the Borrower;     (b)   the States of California,
Delaware, Texas, New York, North Carolina or Illinois;     (c)   England and
Wales including laws applicable generally throughout the United Kingdom; or    
(d)   any other jurisdiction requested by the Borrower in writing and consented
to by the Facility Agent; provided that the Facility Agent shall grant its
consent to the inclusion of such additional jurisdiction to the extent that the
Finance Parties will obtain (in the opinion of the Facility Agent (acting
reasonably) and supported by any professional opinions requested by it) fully
perfected first priority security in respect of Receivables governed by such law
by virtue of the execution of additional local law governed security documents
(if required) or otherwise;         provided that in each of sub-clauses (c),
(d) and (e) above the relevant Account Debtor in respect of the Receivable
arising under the laws of the jurisdiction so listed is also (i) located,
(ii) resident or (iii) otherwise has a local legal presence against which legal
proceedings can be commenced, in such jurisdiction (or such other jurisdiction
as the Facility Agent shall agree).

    “Auditors” means one of PricewaterhouseCoopers or another internationally
recognised firm of independent auditors licensed to practice in the Relevant
Jurisdiction of the US Parent which has been appointed by the US Parent to audit
consolidated annual financial statements of members of the Group.      
“Authorised Signatory” in relation to any Obligor and any communication to be
made or document to be executed or certified by that Obligor means, at any time,
any person:

  (a)   who is at such time duly authorised by a resolution of the board of
directors of that Obligor or by virtue of his appointment by that Obligor to a
particular office to make that communication or to execute or certify that
document on behalf of that Obligor and in respect of whom the Facility Agent has
received a certificate of a director or the secretary or assistant secretary of
that Obligor setting out the name and signature of that person and confirming
that person’s authority so to act; and

2



--------------------------------------------------------------------------------



 



  (b)   in respect of whom no notice has been received by the Facility Agent
from that Obligor to the effect that that person is no longer an Authorised
Signatory for that Obligor.

“Availability Period” means, the period from opening of general banking business
in London on the date of this Agreement to close of general banking business in
London on the date that is one month prior to the Maturity Date.
“Available Cash” has the meaning given to it in Clause 19.14 (Minimum Available
Cash).
“Available Commitment” means a Lender’s Commitment under the Revolving Facility
minus:

  (a)   its participation in any outstanding Utilisations under the Revolving
Facility; and     (b)   its participation in any Utilisations that are due to be
made under the Revolving Facility on or before the proposed Utilisation Date,

other than that Lender’s participation in any Utilisations that are due to be
repaid or prepaid on or before the proposed Utilisation Date.
“Available Facility” means, in relation to the Revolving Facility, the aggregate
for the time being of all Lenders’ Available Commitments in respect of the
Revolving Facility.
“Bankruptcy Code” means title 11 of the United States Code, as amended from time
to time.
“Base Currency” means US Dollars.
“Base Financial Statements” means:

  (a)   the (i) audited annual consolidated financial statements of the US
Parent and the Group and (ii) the Borrower Reporting Package in each case, for
and as at the end of the Financial Year of the Group ended 31 December, 2004;  
  (b)   the Borrower Reporting Package for and as at the end of the month ended
31 January, 2006; and     (c)   the projections of the Group’s financial
condition, results of operations and cashflow calculated on a quarterly basis
for the Financial Year ending December 31, 2006 and on annual basis of the
Financial Years ending December 31, 2007 and December 31, 2008.

“Blocked Person” means (a) a person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224; (b) a person
owned or controlled by, or acting for or on behalf of, any person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (c) a person or entity with which any bank or other financial
institution is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law; (d) a person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined in Executive Order
No. 13224; (e) a person or entity that is named as a “specially designated
national” on the most current list at any time published by the U.S. Treasury
Department Office of Foreign Asset Control (OFAC) at its official website or any
replacement website or other replacement official publication of such list;
(f) a person or entity who is affiliated with a person or entity listed above;
or (g) an agency of the government of, an organisation directly or indirectly
controlled by, or a person resident in a country on any official list maintained
by OFAC.

3



--------------------------------------------------------------------------------



 



“Borrower Reporting Package” means the unaudited financial statements or reports
of the Borrower for the relevant period comprising at least an unaudited balance
sheet and profit and loss account.
“Borrowing Base Availability” means at any time but with reference to the most
recently delivered Borrowing Base Certificate, an amount equal to the product of
the Advance Percentage and the Dollar Equivalent of the face amount of all its
Eligible Receivables (calculated net of all finance charges, late fees and other
fees which are unearned, sales, excise or similar taxes and VAT and credits or
allowances granted at such time) minus, without duplication, (a) any Reserves
then in effect with respect to such Eligible Receivables and (b) the Collections
Reserve.
“Borrowing Base Certificate” means a certificate from the Borrower substantially
in the form of Schedule 9 (Form of Borrowing Base Certificate); provided that
the Facility Agent, shall have the right to review and adjust, in the exercise
of its sole discretion acting in good faith, any such calculation (i) to reflect
its estimate of declines in value of any of the Collateral described therein,
and (ii) to the extent that such calculation is not in accordance with this
Agreement.
“Break Costs” means the amount (if any) by which:

  (a)   the interest (excluding Margin) which a Lender should have received for
the period from the date of receipt of all or any part of its participation in a
Loan or Overdue Amount to the last day of the current Interest Period in respect
of that Loan or Overdue Amount, had the principal amount or Overdue Amount
received been paid on the last day of that Interest Period;

exceeds:

  (b)   the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount or Overdue Amount received by it on deposit
with a leading bank in the London interbank market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and New York.
“Cancellation Fee” has the meaning given to it in Clause 11.5 (Cancellation
Fee).
“Capitalized Leases” means leases under which the US Parent or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with the Approved Accounting Principles.
“Cash Collateral Account” means any account with either Agent or any bank
selected by the Agents which is opened in the name of an Obligor into which sums
are to be paid in accordance with Clause 15.8 (Appropriations) or in the
provision of cash cover, held as security and subject to security documentation
in such form as the Agents shall require for the obligations of any Obligor
under any Finance Document.
“Cash Equivalent” means at any time:

  (a)   certificates of deposit maturing within one year after the relevant date
of calculation and issued by a bank or financial institution which has a rating
for its long-term unsecured and non-credit enhanced debt obligations of A-1 or
higher by Standard &

4



--------------------------------------------------------------------------------



 



      Poor’s Rating Services or Fitch Ratings Ltd. or P-1 or higher by Moody’s
Investor Services Limited;

  (b)   any investment in marketable debt obligations issued or guaranteed by
the government of the United States of America or the United Kingdom or by an
instrumentality or agency of any of it having an equivalent credit rating,
maturing within one year after the relevant date of calculation and not
convertible or exchangeable to any other security;     (c)   commercial paper
not convertible or exchangeable to any other security:

  (i)   for which a recognised trading market exists;     (ii)   issued by an
issuer incorporated in the United States of America or the United Kingdom;    
(iii)   which matures within one year after the relevant date of calculation;
and     (iv)   which has a credit rating of either A-1 or higher by Standard &
Poor’s Rating Services or Fitch Ratings Ltd. or P-1 or higher by Moody’s
Investor Services Limited, or, if no rating is available in respect of the
commercial paper, the issuer of which has, in respect of its long-term unsecured
and non-credit enhanced debt obligations, an equivalent rating;

  (d)   any investment accessible within 30 days in money market funds which
have a credit rating of either A-1 or higher by Standard & Poor’s Rating
Services or Fitch Ratings Ltd. or P-1 or higher by Moody’s Investor Services
Limited and which invest substantially all their assets in securities of the
types described in paragraphs (a) to (c) above; or     (e)   any other debt
security approved by the Majority Lenders.

“Casualty Event” means, with respect to any property (including any interest in
property) of US Parent or any Subsidiary of the US Parent, any loss of, damage
to, or condemnation or other taking of, such property for which US Parent or
such Subsidiary receives insurance proceeds, proceeds of a condemnation award or
other compensation.
“Change of Control” shall mean:

  (a)   any change in the legal or beneficial ownership of the shares or other
equity interests of the US Parent after the date hereof or entry into any
agreement which, in either case, results, directly or indirectly in any person,
its Affiliates and/or any persons acting in concert with or otherwise under
common control of any person:

  (i)   owning 50% or more of the issued share capital or other equity interests
of the US Parent; or     (ii)   controlling, or being able to control, the
composition of the US Parent’s board of directors; or

  (b)   any event, transaction or occurrence resulting in the US Parent ceasing
to:

  (i)   directly or indirectly own 100% of the issued share capital of the Swiss
Parent; or

5



--------------------------------------------------------------------------------



 



  (ii)   directly or indirectly own all share capital having the right to cast
all of the votes capable of being cast in general meetings of the Swiss Parent
or otherwise to exercise full management control; or     (iii)   be able to
appoint all of the managers (gérants) of the Swiss Parent; or

  (c)   any event, transaction or occurrence resulting in the Swiss Parent
ceasing to:

  (i)   directly or indirectly own 100% of the issued share capital of the
Borrower; or     (ii)   directly or indirectly own all share capital in the
Borrower, having the right to cast all of the votes capable of being cast in
general meetings of the Borrower or otherwise to exercise full management
control; or     (iii)   be able to appoint all of the managers (gérants) of the
Borrower.

“Code” means the US Internal Revenue Code of 1986 (or any successor legislation
thereto) as amended from time to time (or any successor legislation).
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Obligor in or upon which an Encumbrance is
granted under any of the Security Documents.
“Collection Account” means an account or accounts established and maintained
with the Facility Agent or its Affiliate or the Security Agent or its Affiliate
for the purpose of receiving all proceeds of Receivables of the Borrower.
“Collections Reserve” means, in the event that the Borrower is delivering
Borrowing Base Certificates in accordance with Clause 18.7 (Borrowing Base
Availability Determination):

  (a)   on a monthly basis, US$20,000,000;     (b)   on at least a weekly basis,
US$10,000,000; and     (c)   on at least a daily basis, zero,

or such other amount as may be specified by the Facility Agent in good faith
acting in accordance with its customary business practices to reflect the
Facility Agent’s determination of the impact of the intra-month collection of
Receivables on the Collateral coverage granted to the Finance Parties.
“Commitments” means, in relation to an Original Lender, the amount set out
opposite its name in Schedule 1 (The Original Lenders and Commitments) and, in
relation to any other Lender, the amounts or the total amount of the Commitments
transferred to it pursuant to one or more Transfer Certificate(s) or other
document pursuant to which it becomes a party to, or acquires rights under, this
Agreement, less that part of such Commitments transferred by a Lender in
accordance with Clause 26 (Changes to the Lenders) and that part of such
Commitments which has been cancelled, reduced or terminated in accordance with
the terms of this Agreement.
“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 7 (Form of Compliance Certificate).
“Confidential Information” means any information relating to the Obligors or the
Group provided to any Finance Party or any Affiliate of any Finance Party (or
any advisor thereof),

6



--------------------------------------------------------------------------------



 



under or in connection with any Finance Document, including any information
provided orally and any document, file or any other way of representing or
recording information which contains or is derived from such information other
than:

  (a)   information that is or becomes public knowledge other than as a direct
or indirect breach of Clause 35 (Confidentiality); or

  (b)   information known, in the possession of, or otherwise lawfully obtained
by any Finance Party or any Affiliate of any Finance Party (or any advisor
thereof) prior to the date such information is disclosed by the Obligors,

provided that such information is not from a source which is connected with the
Group and which has not been obtained in violation of, and is not otherwise
subject to, any obligation of confidentiality.
“Consolidated EBITDA” means, for any period:

  (a)   the net income (or deficit) of the US Parent and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with
Approved Accounting Principles) for such period, plus     (b)   to the extent
deducted in calculating net income: (i) income taxes accrued during such period,
(ii) interest and fees in respect of Indebtedness (including amounts accrued or
paid in respect of Derivative Agreements) during such period (whether or not
actually paid in cash during such period), (iii) depreciation, amortization and
other non-cash charges accrued for such period and (iv) except to the extent
paid in cash by the US Parent and its Subsidiaries, loss attributable to equity
in Affiliates which are not wholly-owned Subsidiaries for such period, minus    
(c)   to the extent such items were added in calculating net income:

  (i)   extraordinary or unusual gains during such period; and     (ii)  
proceeds received during such period in respect of Casualty Events and
dispositions of any property (other than dispositions in the ordinary course of
business on ordinary business terms), plus

  (d)   to the extent such items were deducted in calculating net income,
extraordinary or unusual non-cash losses during such period.

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, for the US Parent and its Subsidiaries (determined on a
consolidated basis without duplication in accordance with Approved Accounting
Principles), of the following:

  (a)   all interest in respect of Indebtedness required to be paid or accrued
during such period (whether or not actually paid during such period), but
excluding capitalized debt acquisition costs (including fees and expenses
related to this Agreement), plus     (b)   the net amounts payable (or minus the
net amounts receivable) in respect of Derivative Agreements accrued during such
period (whether or not actually paid or received during such period) excluding
reimbursement of legal fees and other similar transaction costs and further
excluding payments required by reason of the early termination of Derivative
Agreements in effect on the date hereof.

7



--------------------------------------------------------------------------------



 



“Convertible Notes” means the zero coupon convertible notes due 2021 issued by
the US Parent.
“Dangerous Substance” means any radioactive emissions, any natural or artificial
substance (whether in the form of a solid, liquid, gas or vapour) the
generation, transportation, storage, treatment, use, disposal or presence of
which (whether alone or in combination with any other substance) including any
controlled, special, hazardous, toxic, radioactive or dangerous substance or
waste, gives rise to a risk of causing harm to man or any other living organism
or damaging the Environment or public health or welfare.
“Default” means (a) any Event of Default, and (b) any event or circumstance
specified in Clause 22 (Events of Default) which may (with the lapse of time,
the giving of notice, the making of any determination under the Finance
Documents or any combination of the foregoing) be or become an Event of Default.
“Default Rate” shall have the meaning given to such term in Clause 10.3 (Default
Interest).
“Derivative Agreement” means any forward contract, futures contract, swap,
option or other similar agreement or arrangement (including, without limitation,
caps, floors, collars and similar agreements), the value of which is dependent
upon interest rates, currency exchange rates, commodities or other indices
(including foreign exchange lines).
“Disposal” means a sale, transfer or other disposal (including by way of lease,
sale and lease back, share or partnership interest issuance or allotment
factoring or loan or otherwise) by a person of all or part of its assets,
undertaking or business, whether by one transaction or a series of transactions,
whether voluntary or involuntary, and whether at the same time or over a period
of time.
“Dollar Equivalent” means, at any date of determination thereof with respect to
any currency other than Dollars, an amount in Dollars equivalent to such face
amount calculated at the rate of exchange quoted by the Facility Agent on such
date of determination (at the hour on such date of determination at which it
customarily makes such determination) to prime banks in the interbank market
where its foreign currency exchange operations in respect of such currency are
then being conducted for the spot purchase of such currency with Dollars.
“EC Treaty” means the Treaty establishing the European Community, as amended
from time to time.
“Eligible Jurisdictions” means any member state of the European Union (as
constituted prior to 1 May 2004), Canada (other than the Province of
Newfoundland), Japan, Switzerland, Singapore, Norway, Hong Kong SAR, South
Korea, Taiwan and Malaysia.
“Eligible Receivable” means in relation to the Borrower the gross outstanding
balance of its Receivables arising out of legally valid and binding sales
governed by an Approved Governing Law of merchandise, goods or services in the
ordinary course of business, which are made by it to a person that is not
another Obligor, other member of the Group or an Affiliate thereof (or an agent,
officer or employee of any such person), that constitute Collateral in which the
Security Agent has a fully perfected first priority Encumbrance; provided,
however, that a Receivable shall in no event be an Eligible Receivable if:

  (a)   such Receivable is more than (i) 60 days past due according to the
original terms of sale or (ii) more than 120 days past the original invoice date
thereof; or

8



--------------------------------------------------------------------------------



 



  (b)   any representation, warranty, covenant or agreement contained in any
Finance Document with respect to such specific Receivable is not true and
correct in any material respect in relation to such Receivable; or     (c)   the
Account Debtor on such Receivable has disputed liability or made any claim with
respect to any other Receivable due from such Account Debtor to the Borrower but
only to the extent of such dispute or claim; or     (d)   the Account Debtor on
such Receivable has:

  (i)   filed (or taken any step with respect thereto) a petition or application
for bankruptcy or any other relief under any law or regulation relating to
bankruptcy, insolvency, reorganisation or relief of debtors or laws of
equivalent effect in any jurisdiction;     (ii)   made an assignment for the
benefit of creditors;     (iii)   had filed against it any petition or
application for relief under any law relating to bankruptcy, insolvency,
reorganisation or relief of debtors or laws of equivalent effect in any
jurisdiction;     (iv)   has failed, suspended business operations, become
insolvent, is unable to pay its debts as they fall due, called a meeting of its
creditors for the purpose of obtaining any financial concession or
accommodation; or     (v)   had or suffered a receiver, administrator, manager
or a trustee or any equivalent official in any jurisdiction to be appointed (on
an interim or temporary basis or otherwise) for all or a significant portion of
its assets or affairs; or

  (e)   the Account Debtor on such Receivable or any of its Affiliates is also a
supplier to or creditor of the Borrower, but only to the extent of the
Borrower’s obligations to such Account Debtor; or     (f)   the sale represented
by such Receivable is to an Account Debtor located outside the Eligible
Jurisdictions, except to the extent that the Facility Agent is in receipt of
financial information detailing such Receivable reasonably acceptable to it and
the Facility Agent is satisfied that it can obtain a fully perfected first
priority Encumbrance in respect of such Receivable in form and substance
satisfactory to it; provided that at no time shall the aggregate net amount of
Eligible Receivables owing by Account Debtors located outside Eligible
Jurisdictions exceed the Dollar Equivalent of the lesser of (i) US$11,750,000;
or (ii) 20% of the total aggregate amount of Eligible Receivables.     (g)   the
sale to such Account Debtor on such Receivable is on a bill and hold, guaranteed
sale, cash sale, sale and return, sale on approval, or consignment or other
repurchase or return basis or has been billed but not shipped or otherwise
dispatched; or     (h)   such Receivable is subject to an Encumbrance in favour
of any person other than the Security Agent for the benefit of the Finance
Parties or all Lenders; or     (i)   such Receivable is subject to any
deduction, set-off, rebate, marketing and promotion allowance, credit note,
counterclaim, return privilege, extended retention of title or other conditions
other than volume sales discounts given in the ordinary course of the Borrower’s
business but only to the extent of such deduction, set-off, rebate,

9



--------------------------------------------------------------------------------



 



      marketing and promotion allowance, credit note, counterclaim, return
privilege, extended retention of title or other conditions; or

  (j)   the Account Debtor on such Receivable is a Governmental Authority; or  
  (k)   all the Receivables of any Account Debtor in respect of whom 50% or more
of the outstanding Receivables have become, or have been determined by the
Facility Agent, in accordance with the provisions hereof to be, ineligible; or  
  (l)   the sale represented by such Receivable is denominated in a currency
other than Euro, US Dollars, Swiss Francs, Japanese Yen, Hong Kong Dollars,
British Pounds Sterling or such other currency as the Facility Agent shall
agree; or     (m)   such Receivable is not evidenced by an invoice or other
writing (including by way of electronic communication) in form reasonably
acceptable to the Facility Agent; or     (n)   such Receivable represents
unearned revenue, progress, pre-billing or instalment sales or the Borrower, in
order to be entitled to collect such Receivable, is required to perform any
additional service for, or perform or incur any additional obligation to, the
person to whom or to which it was made; or     (o)   the total Receivables of
such Account Debtor (aggregated with any Receivables of any Affiliates of such
Account Debtor) represent more than 20% of all Eligible Receivables of the
Borrower but only to the extent of the value of Receivables in excess of such
20% threshold; or     (p)   such Receivable represents a rebate or commission or
tax accrual or refund; or     (q)   the Account Debtor is an individual; or    
(r)   with respect to which Receivable payment of money has been received,
presented for delivery and returned uncollected for any reason; or     (t)   the
Facility Agent, in good faith acting in accordance with its customary business
practices, determines, in its sole discretion, that such Receivable will likely
not be paid or the prospect of collection is materially impaired or is otherwise
ineligible.

“Employee Plan” means an employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which a US
Group Company or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
“Encumbrance” means any mortgage, charge (fixed or floating or otherwise),
pledge, lien, hypothecation, right of set-off, security trust, assignment by way
of security, reservation of title, or any other security interest whatsoever,
howsoever created or arising or any other agreement or arrangement (including
any sale and leaseback transaction) entered into for the purposes of conferring
security and any agreement to enter into, create or establish any of the
foregoing.
“Environment” means living organisms including the ecological systems of which
they form part and all, or any of, the following media: the air (including the
air within buildings and the air within other natural or man-made structures
above or below ground), water (including ground and surface water) and land
(including surface and sub-surface land).

10



--------------------------------------------------------------------------------



 



“Environmental Claim” means any claim by any person:

  (a)   in respect of any loss or liability suffered or incurred by that person
as a result of or in connection with any violation of Environmental Law; or    
(b)   that arises as a result of or in connection with Environmental
Contamination and that could give rise to any remedy or penalty (whether interim
or final) that may be enforced or assessed by private or public legal action or
administrative order or proceedings, including any such claim arising from
injury to persons, property or natural resources.

“Environmental Contamination” means each of the following and their
consequences:

  (a)   any release, emission, leakage, spillage or existence of any Dangerous
Substance at or from any site owned, occupied or used by any Obligor into any
part of the Environment; or     (b)   any accident, fire, explosion or sudden
event at any site owned, occupied or used by any Obligor which is directly or
indirectly caused by or attributable to any Dangerous Substance; or     (c)  
any other pollution of the Environment.

“Environmental Law” means all applicable laws (including common law),
regulations, directing codes of practice, circulars, guidance notices and the
like having legal effect (where any Obligor owns or occupies any premises or may
for any other reason be subject to such laws in such jurisdiction) concerning
pollution or the protection of human health, the Environment, the conditions of
the work place or the generation, transportation, storage, treatment or disposal
of Dangerous Substances.
“Environmental Licence” means any permit, licence, authorisation, consent or
other approval required by any Environmental Law.
“Equity Issuance” means any issuance or allotment of share capital, including
the issuance or allotment of capital stock, partnership, profits, capital or
member interests or options, warrants or any other right to subscribe for or
otherwise acquire the capital stock or a partnership, profits, capital or member
interest.
“ERISA” means, at any date, the US Employee Retirement Income Security Act of
1974 (or any successor legislation thereto) as amended from time to time, and
the regulations promulgated thereunder, all as the same may be in effect at such
date.
“ERISA Affiliate” means any person that for purposes of Title I and Title IV of
ERISA and Section 412 of the Code would be deemed at any relevant time to be a
single employer with a US Group Company, pursuant to Section 414 (b), (c),
(m) or (o) of the Code or Section 4001 of ERISA.
“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c) of ERISA with respect to any Employee Plan for which the notice
requirements have not been waived; (b) the withdrawal of any US Group Company or
any ERISA Affiliate from an Employee Plan subject to Section 4063 of ERISA
during a plan year in which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (c) the complete or partial withdrawal of a US
Group Company or any ERISA Affiliate from any Multiemployer Plan; (d) notice of
reorganisation or insolvency of a Multiemployer Plan; (e) the filing of a notice
of intent to terminate an Employee Plan or the treatment of a plan amendment as
a termination

11



--------------------------------------------------------------------------------



 



under Section 4041 of ERISA; (f) the institution of proceedings to terminate an
Employee Plan or a Multiemployer Plan by the Pension Benefit Guaranty
Corporation (“PBGC”); (g) the failure to make any required contribution to an
Employee Plan or a Multiemployer Plan; (h) the imposition of a lien under
Section 412 of the Code or Section 302 of ERISA on a US Group Company or any
ERISA Affiliate; (i) the loss of an Employee Plan’s qualification or tax exempt
status; (j) any other event or condition which could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Employee Plan or Multiemployer Plan
or the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA.
“EUR”, “Euro” and “€” mean the single currency introduced in the third stage of
economic and monetary union pursuant to the EC Treaty.
“Event of Default” means any of the events or circumstances specified in Clause
22.1 (Events of Default).
“Existing Collection Account” means an account existing as at the Signing Date
(other than a Collection Account) established and maintained with a Third Party
Account Bank that is used for the collection of Receivables.
“Facility Office” means in relation to a Lender:

  (a)   the office or offices of that Lender whose address appears under its
name in Schedule 1 (The Lenders) or is specified for this purpose in the
schedule to the Transfer Certificate or other document by which such Lender
became party to or acquired rights under this Agreement; and/or     (b)   any
(and each) other office notified by that Lender to the Facility Agent in writing
on or before the date it becomes a Lender (or, following that date, by not less
than five Business Days written notice) as the office or offices through which
that Lender will perform its obligations under this Agreement.

“Fee Letter” means the letter from the Facility Agent and the Arranger to the
Borrower dated the date of this Agreement setting out details, inter alia, of
fees payable in connection with the Facility, as referred to in Clause 11
(Commissions and Fees).
“Finance Documents” means:

  (a)   this Agreement;     (b)   the Security Trust and Agency Deed;     (c)  
each Security Document;     (d)   the Hedging Agreements (if any);     (e)  
each Accession Agreement;     (f)   each Transfer Certificate;     (g)   the Fee
Letter; and     (h)   any other document designated as a Finance Document by the
Facility Agent and the Borrower in writing.

12



--------------------------------------------------------------------------------



 



“Finance Parties” means the Arranger, the Facility Agent, the Security Agent,
each Lender, and each Hedging Bank (if any); and
“Finance Party” means any of them.
“Financial Quarter” means each period of three months ending on a Quarter Day.
“Financial Statements” means from time to time the audited or unaudited
consolidated or unconsolidated financial statements or reports of the US Parent,
the Group and the Borrower delivered from time to time (including the annual and
quarterly consolidated financial statements and the Borrower Reporting Package
in accordance with Clause 18.1 (Financial Statements)), in each case including
any notes contained in and/or accompanying the foregoing, delivered or required
to be delivered to the Facility Agent pursuant to this Agreement, or such of the
foregoing as the context requires.
“Financial Year” means each annual period ending on 31 December in respect of
which audited consolidated Financial Statements of the Group are prepared.
“Fixed Charge Coverage Ratio” means, as at any date of determination, the ratio
of:

  (a)   (i) Consolidated EBITDA for the period ending on such date of
determination minus (ii) the aggregate amount of all Non-Financed Capital
Expenditures made during such period minus (iii) the aggregate amount paid, or
required to be paid (without duplication), in cash in respect of the current
portion of all income taxes for such period minus (iv) the aggregate amount of
dividends and distributions paid in cash during such period,

to

  (b)   the sum of: (i) the aggregate amount of Consolidated Interest Expense
for such period and (ii) the aggregate amount of regularly scheduled payments of
principal in respect of Indebtedness for borrowed money (including the principal
component of any payments in respect of Capitalized Leases) paid or required to
be paid during such period;

provided, that for the avoidance of doubt, the repayment of the Convertible
Notes out of the proceeds of the first Utilisation hereunder shall be excluded
from calculations of Fixed Charge Coverage Ratio for covenant compliance
purposes.
“Foreign Plan” means any plan, scheme, fund or other similar program (but
excluding social insurance required to be implemented by applicable law)
established, maintained or contributed to outside the US by any member of the
Group, whether currently or in the past, primarily for the benefit of employees
or former employees of the Group residing or working outside the US, which plan,
scheme, fund or other similar program provides, or results in, a pension,
superannuation or other retirement (including early retirement) income, benefits
in the event of ill-health, injury or death, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, (in each case including in the form of a lump sum) (together,
“Foreign Benefits”) and which plan is not subject to ERISA or the Code.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any supranational body or agency and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government in any jurisdiction.
“Group” means the US Parent and its Subsidiaries from time to time; and “Group
Company” and “member of the Group” shall mean any one of them.

13



--------------------------------------------------------------------------------



 



“Group Structure Chart” means the group structure chart delivered by the US
Parent to the Facility Agent in satisfaction of condition precedent 7 of
Schedule 2 (Conditions Precedent).
“Hedging Agreement” means any agreement entered into by the Borrower with a
Hedging Bank for the purpose of hedging interest rate or foreign exchange risk
in relation to the Facility.
“Hedging Bank” means any Lender (or an Affiliate of a Lender) in its capacity as
a provider of interest rate or foreign exchange hedging in relation to the
Facility pursuant to a Hedging Agreement entered into from time to time and any
Lender (or an Affiliate of a Lender) which has acceded to this Agreement in its
capacity as a Hedging Bank pursuant to the execution of an Accession Agreement.
“Holding Company” means any person of which another person is a Subsidiary.
“Indebtedness” means, as to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:

  (a)   every obligation of such Person for money borrowed;     (b)   every
obligation of such Person evidenced by bonds, debentures, notes or other similar
instruments, including obligations incurred in connection with the acquisition
of property, assets or businesses;     (c)   every reimbursement obligation of
such Person with respect to letters of credit, bankers’ acceptances, or similar
facilities issued for the account of such Person;     (d)   every obligation of
such Person issued or assumed as the deferred purchase price of property or
services (including securities repurchase agreements but excluding trade
accounts payable or accrued liabilities arising in the ordinary course of
business which are not overdue or which are being contested in good faith);    
(e)   every obligation of such Person under any Capitalized Lease;     (f)  
every obligation of such Person under any synthetic lease;     (g)   all sales
by such Person of (i) accounts or general intangibles for money due or to become
due, (ii) chattel paper, instruments or documents creating or evidencing a right
to payment of money or (iii) other receivables, whether pursuant to a purchase
facility or otherwise, other than in connection with the disposition of the
business operations of such Person relating thereto or a disposition of
defaulted receivables for collection and not as a financing arrangement, and
together with any obligation of such Person to pay any discount, interest, fees,
indemnities, penalties, recourse, expenses or other amounts in connection
therewith;     (h)   every obligation of such Person (an “equity related
purchase obligation”) to purchase, redeem, retire or otherwise acquire for value
any shares or other equivalent equity interest issued by such Person or any
rights measured by the value of such shares or other equivalent equity interest;
    (i)   every obligation of such Person under any Derivative Agreement;    
(j)   every obligation in respect of Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent that
such Person is

14



--------------------------------------------------------------------------------



 



      liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor and such terms are
enforceable under applicable law; and     (k)   every obligation, contingent or
otherwise, of such Person guaranteeing, or having the economic effect of
guarantying or otherwise acting as surety for, any obligation of a type
described in any of clauses (a) through (j) (the “primary obligation”) of
another Person (the “primary obligor”), in any manner, whether directly or
indirectly, and including, without limitation, any obligation of such Person
(i) to purchase or pay (or advance or supply funds for the purchase of) any
security for the payment of such primary obligation, (ii) to purchase property,
securities or services for the purpose of assuring the payment of such primary
obligation, or (iii) to maintain working capital, equity capital or other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such primary obligation.

“Information” means any written information, representations, warranties or
statements prepared for and provided by or on behalf of any member of the Group
to the Facility Agent or the Arranger in connection with it or any member of the
Group.
“Initial Funding Date” means the date of the initial Utilisation under this
Agreement.
“Intellectual Property Rights” means all patents, trade marks, service marks,
trade names, design rights, copyright (including rights in computer software and
moral rights and in published and unpublished work), titles, domain names,
rights to know-how and other intellectual property rights, in each case whether
registered or unregistered and including applications for the grant of any of
the foregoing (and all goodwill associated with any of the foregoing) and all
rights or forms of protection having equivalent or similar effect to any of the
foregoing which may subsist anywhere in the world.
“Interest Payment Date” means, in relation to any Loan or any Overdue Amount,
the last day of an Interest Period relating thereto.
“Interest Period” means, in relation to a Loan, the period determined in
accordance with Clause 9 (Interest Periods) and, in relation to any Overdue
Amount, each period determined in accordance with Clause 10.3 (Default
Interest).
“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.
“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership or
any other entity.
“Lender” means each Original Lender to the extent of its participation in the
Revolving Facility, and any Transferee to whom rights and/or obligations are or
have been assigned or transferred in accordance with Clause 26.2 (Assignments
and Transfers by Lenders) (until, in each case, its entire participation in the
Revolving Facility has been assigned or transferred in accordance with Clause
26.2 (Assignments and Transfers by Lenders)) and such persons shall be
collectively referred to as the “Lenders”.
“LIBOR” means, in relation to any LIBOR Loan:

  (a)   the applicable Screen Rate; or

15



--------------------------------------------------------------------------------



 



  (b)   (if no Screen Rate is available for the currency or Interest Period of
that LIBOR Loan) the arithmetic mean of the rates (rounded upwards to four
decimal places) as supplied to the Facility Agent at its request quoted by the
Reference Lenders to leading banks in the London interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that LIBOR Loan and for a period comparable to the Interest
Period of the relevant LIBOR Loan.
“LIBOR Loan” means a loan made or to be made under the Revolving Facility
bearing interest at a rate initially determined by reference to LIBOR or the
principal amount outstanding for the time being of that loan.
“Loan” means a LIBOR Loan or a Reference Rate Loan.
“Majority Lenders” means, at any time:

  (a)   at least two Lenders whose Commitments in aggregate represent more than
50% of the Total Commitments; and     (b)   if the Total Commitments have been
reduced to zero, at least two Lenders whose Commitments in aggregate represented
more than 50% of the Total Commitments immediately before the reduction.

“Mandatory Cost” means the percentage rate per annum calculated by the Facility
Agent in accordance with Schedule 4 (Mandatory Cost Formulae).
“Margin” means 2.00% per annum.
“Material Adverse Effect” means a material adverse effect on or material adverse
change in:

  (a)   the business, assets, liabilities or condition (financial or otherwise)
or results of operations of the Borrower or the Obligors taken as a whole; or  
  (b)   the ability of the Borrower or the Obligors to comply with its
obligations under Clause 21 (Financial Covenants); or     (c)   the ability of
any Obligor to perform fully its payment obligations under the Finance
Documents; or     (d)   the validity or enforceability of, or the effectiveness
or ranking of any security granted or purported to be granted pursuant to any of
the Finance Documents or the rights or remedies of the Finance Parties under any
Finance Document, in each case in a manner or to an extent which is prejudicial
to the interests of the Finance Parties under the Finance Documents in any
material respect.

“Maturity Date” means the date falling five years after the date of this
Agreement.
“Maximum Credit” means, at any time, the amount of US$165,000,000 or such lesser
amount as may be agreed between the Facility Agent and the Borrower.
“Minimum Available Cash” has the meaning given to it in Clause 19.14 (Minimum
Available Cash).

16



--------------------------------------------------------------------------------



 



“Multiemployer Plan” means a “multiemployer plan” (as defined in Section (3)(37)
of ERISA) contributed to for any employees of a US Group Company that is an
Obligor or any ERISA Affiliate.
“Non-Financed Capital Expenditures” means capital expenditures paid in cash and
not financed with Indebtedness for borrowed money constituted by term loans,
notes, bonds, capital leases or other instruments, in each case, incorporating
at least medium or long term repayment provisions.
“Obligations” means the Utilisations and all other amounts, interest (including
default interest) and whether accrued or incurred before or after the
commencement of any insolvency or other related proceedings, fees, costs,
expenses, taxes, payments and other obligations, parallel debts, covenants and
duties owing by the Obligors (or any one or more of them) to a Finance Party, of
every type and description (whether by reason of an extension of credit, loan,
guarantee, indemnification, foreign exchange or currency swap transaction,
interest rate hedging transaction or otherwise), present or future, arising
under this Agreement including, without limitation, under the guarantees and
indemnities pursuant to Clause 15.1 (Guarantee and Indemnity), and/or any other
Finance Document, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising (including payment obligations arising in respect of the
enforcement of remedies) and however acquired and whether or not evidenced by
any note, guarantee or other instrument or for the payment of money.
“Obligor” means the Borrower and each Guarantor; and “Obligors” shall mean all
of them collectively.
“Overdue Amount” means any sum that has become due and payable by an Obligor
under any Finance Document and which has not been paid.
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
“Payables Account” means an account (other than a Collection Account or an
Existing Collection Account) established and maintained by the Borrower with the
Facility Agent or its Affiliate or any other person for general business
purposes.
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which a member of the Group or any ERISA Affiliate
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a Multiemployer Plan has made contributions at
any time during the immediately preceding five plan years.
“Permitted Disposals” means with respect to the Borrower and Swiss Parent only:

  (a)   Disposals made in the ordinary course of trading of the disposing
entity;     (b)   Disposals of assets (other than Eligible Receivables) in
exchange for other assets of comparable or superior as to type; and     (c)  
Disposals for cash on arm’s length terms of any surplus or obsolete or worn-out
assets which in the reasonable opinion of the Borrower or Swiss Parent, as
applicable, making the Disposal are not used or useful for the efficient
operation of its business.

17



--------------------------------------------------------------------------------



 



“Permitted Encumbrances” means:

  (a)   any Encumbrance arising under, or constituted by, the Security Documents
or any other Finance Document;     (b)   any Encumbrance arising in the ordinary
course of business by operation of law and not as a result of any default or
omission on the part of the Borrower;     (c)   any rights of set-off or netting
arising in the ordinary course of business, including by virtue of trading
activities between any Obligor and its suppliers or customers and in ordinary
banking arrangements permitted by this Agreement;     (d)   statutory
Encumbrances for Taxes not yet due or contested in good faith by appropriate
proceedings, provided that adequate reserves with respect to such contested
taxes are maintained on the books of the appropriate Obligor in accordance with
Approved Accounting Principles; and     (e)   any other Encumbrances to which
the Facility Agent (on the instructions of the Majority Lenders) shall have
given prior written consent.

“Permitted Guarantees” means:

  (a)   any guarantees arising under, or constituted by, the Finance Documents;
and     (b)   any guarantees granted, other than in respect of Indebtedness, in
the ordinary course of business.

“Permitted Indebtedness” means:

  (a)   any Indebtedness arising under the Finance Documents;     (b)   any
Indebtedness arising under Capitalized Leases in respect of equipment and other
items required for the business of the Borrower where the aggregate capital
element of all future rentals does not exceed US$10,000,000 or its Dollar
Equivalent; and     (c)   any other Indebtedness to which the Facility Agent
(acting on the instructions of the Majority Lenders) shall have given prior
written consent.

“Permitted Loans” means:

  (a)   any loan permitted pursuant to paragraph (a) of the definition of
Permitted Indebtedness;     (b)   trade credit given in the ordinary course of
the Borrower’s trading activities;     (c)   any loan (documented in writing) by
the Borrower to any other Obligor of the proceeds of Utilisation under this
Agreement, as contemplated by Clause 2.2(a)(i) (Purpose); and     (d)   any loan
arising in respect of equipment and other items required for the business of the
Borrower in the ordinary course of business.

“Permitted Transaction” means:

  (a)   any sale, issuance, transfer or other disposal of the shares, stock or
other equity interests in the Swiss Parent or the Borrower to another member of
the Group;

18



--------------------------------------------------------------------------------



 



  (b)   a reorganisation on a solvent basis of the Swiss Parent;     (c)   the
combination of the Swiss Parent with any other member of the Group (other than
the Borrower) by one or more of the following methods: (i) amalgamation; (ii)
winding-up; or (iii) asset transfer and dissolution, in each case, on (x) a
solvent basis and (y) with the Swiss Parent remaining as the surviving entity or
a wholly-owned Subsidiary of the US Parent remaining as the surviving entity,

in each case, where:

  (A)   no Default is then outstanding or would arise as a result of such
transaction;     (B)   no Change of Control would arise as a result of the
proposed transaction;     (C)   the Finance Parties will enjoy (in the opinion
of the Facility Agent (acting reasonably) and supported by any professional
opinions and reports requested by it) at least the same type and level
(including as to value, priority, enforceability and perfection) of guarantee
and Security as shall have been the case immediately prior to such action; and  
  (D)   the US Parent shall have given the Lenders at least 60 days notice of
the proposed transaction and shall deliver such information as may reasonably be
requested by any of the Finance Parties as may be required in order for such
persons to confirm compliance with the above requirements.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which such US Group Company or any ERISA Affiliate sponsors or maintains or to
which such US Group Company or any ERISA Affiliate makes, is making, or is
obligated to make contributions and includes any Pension Plan.
“Projections” has the meaning given to it in Clause 18.1(d) (Financial
Statements).
“Quarter Day” means 30 September, 31 December, 31 March and 30 June.
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period.
“Ratable Portion” or “ratably” means, with respect to any Lender, the percentage
obtained by dividing (i) the Commitment of such Lender by (ii) the aggregate
Commitments of all Lenders (or, at any time after the Maturity Date, the
percentage obtained by dividing the Total Outstandings owing to such Lender by
the Total Outstandings owing to all Lenders).
“Receivable” means a right to payment of a monetary obligation, whether or not
earned by performance, for property that has been or is to be sold, leased,
licensed, assigned or otherwise disposed of, or for services rendered or to be
rendered, including any rights to payment evidenced by chattel paper or an
instrument, insurance claims, commercial tort claims, deposit accounts,
investment property, or letter of credit rights or letters of credit, together,
in each case, with all connected or ancillary rights, claims, entitlements,
benefits, deposits and payments howsoever arising.
“Reference Lenders” means the principal office in London of Bank of America,
N.A., Lloyds TSB Bank plc and National Westminster Bank plc, or if any such bank
ceases to be a Reference Lender, such other bank as the Facility Agent may
select in consultation with the Borrower.

19



--------------------------------------------------------------------------------



 



“Reference Rate” means in relation to any Reference Rate Loan, the Facility
Agent’s reference rate for the applicable currency being the rate from time to
time set by the Facility Agent based on various factors including the Facility
Agents’ cost of funds, desired return and general economic conditions and which
is used by it as a reference point for pricing loans made by it in such
currency.
“Reference Rate Loan” means a short term loan made available by the Lenders
under the Revolving Facility bearing interest at a rate initially determined by
reference to the Reference Rate or the principal amount outstanding for the time
being of that loan.
“Relevant Jurisdiction” means, in relation to an Obligor:

  (a)   its jurisdiction of incorporation or organisation;     (b)   any
jurisdiction where any asset (other than immaterial assets) subject to or
intended to be subject to the Security to be created by it is situated;     (c)
  any jurisdiction where it conducts its business; or     (d)   the jurisdiction
whose laws govern the perfection of any of the Security Documents entered into
by it.

“Relevant Period” means, in relation to the financial covenant in Clause 21.1
(Fixed Charge Coverage Ratio), each period of three months ending on the last
day of the most recent Financial Quarter of the US Parent’s Financial Year.
“Reserves” means such amounts as the Facility Agent in its sole discretion
acting in good faith in accordance with its customary business practices, may
from time to time establish against the aggregate gross amount of Eligible
Receivables to reflect risks or contingencies whether existing prior to the
Signing Date or otherwise which may affect one or more class of such items and
which have not already been taken into account in the calculation of the
Borrowing Base Availability or Eligible Receivables in any jurisdiction for
purposes of the Facility. Without limiting the foregoing, the Facility Agent
shall be entitled to establish Reserves in respect of the Borrower and its
Eligible Receivables to reflect risks and contingencies arising in respect of
(a) creditors which may have a priority claim to the Collateral including the
fees, costs and expenses of receivers, administrators and other insolvency
officers, unpaid payroll, pension, tax, insurance or other obligations,
(b) title retention issues, set-off claims, or unapplied credit balances and
(c) actual or anticipated movements in currency exchange rates. Any Reserves so
established shall continue as set until further revised or eliminated.
“Revolving Facility” or “Facility” means the revolving credit facility made
available by the Lenders pursuant to Clause 2.1 (Grant of the Facility).
“Rollover Loan” means one or more LIBOR Loan(s):

  (a)   made or to be made on the same day that one or more maturing LIBOR
Loan(s) is or are due to be repaid;     (b)   the aggregate amount of which is
equal to or less than the maturing LIBOR Loan(s); and     (c)   made or to be
made to the Borrower for the purpose of refinancing the maturing LIBOR Loan(s).

20



--------------------------------------------------------------------------------



 



“Screen Rate” means in relation to LIBOR, the British Bankers’ Association
Interest Settlement Rate for the relevant currency and period displayed on the
appropriate page of the Telerate screen. If the agreed page is replaced or
service ceases to be available, the Facility Agent may specify another page or
service displaying the appropriate rate after consultation with the Borrower and
the Lenders.
“Security” means the Encumbrances created or expressed to be created pursuant to
the Security Documents.
“Security Documents” means each of the following documents:

  (a)   the charges, pledges and assignments and other security documents in
form and substance acceptable to the Security Agent and the Facility Agent and
delivered to the Facility Agent under Schedule 2 (Conditions Precedent); and    
(b)   any other documents entered into from time to time by any member of the
Group providing for a guarantee or Encumbrance in favour of the Security Agent
in respect of the Obligations of the Obligors under the Finance Documents, and
any other documents designated as Security Documents by the Facility Agent, the
Security Agent and the Borrower in writing.

“Security Trust and Agency Deed” means the security trust and agency deed dated
on or about the date hereof between the Security Agent, the Facility Agent, the
Lenders and the Obligors.
“Signing Date” means the date of this Agreement.
“Specified Time” means a time determined in accordance with Schedule 10
(Timetables).
“Subsidiary” means any of:

  (a)   a person of which another person has direct or indirect control or owns
directly or indirectly more than 50% of the voting capital or similar right of
ownership or control and “control” means for this purpose the power to direct
the management and the policies of the person whether through the ownership of
voting capital, by contract or otherwise; and     (b)   a person treated as a
subsidiary in the financial statements of any person in the financial statements
of such person.

“Taxes” means all income and other taxes and levies, imposts, duties, charges,
fees, deductions and withholdings in the nature or on account of tax together
with interest and penalties in respect thereof, and any payments made in respect
thereof; and “Tax” and “Taxation” shall be construed accordingly.
“Term” means, in respect of the Facility, the period beginning on the date of
this Agreement and ending on the date on which all amounts due hereunder
(whether representing principal, interest, fees, costs, expenses or commissions)
have been paid and discharged in full and, for the avoidance of doubt, all
Commitments have been terminated.
“Third Party Account Bank” means a bank or other financial institution other
than the Facility Agent or any Affiliate of the Facility Agent.
“Total Availability” means, at any time, lesser of (a) the Maximum Credit,
(b) the maximum amount of the Total Commitments and (c) the Borrowing Base
Availability at such time.

21



--------------------------------------------------------------------------------



 



“Total Commitments” means, at any time, the aggregate of all the Commitments at
that time.
“Total Outstandings” means, at any particular time the aggregate principal
amount of the Utilisations outstanding at such time.
“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate), or any other form agreed between the
Facility Agent and the Borrower.
“Transfer Date” means, in relation to any Transfer Certificate, the later of:

  (a)   the proposed date specified as being the transfer date in such Transfer
Certificate; or     (b)   the date on which the Facility Agent executes the
Transfer Certificate.

“Transferee” means any bank, financial institution, trust, fund or other entity
which is engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets to whom a Lender
transfers or assigns (or, as the context may require, seeks to transfer or
assign) all or part of its rights, benefits and obligations hereunder.
“Transferor” means a Lender which transfers or assigns (or, as the context may
require, seeks to transfer or assign) all or part of its rights, benefits and
obligations hereunder pursuant to a Transfer Certificate.
“US”, “United States” or “USA” means the United States of America.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).
“US Bankruptcy Law” means the Bankruptcy Code or any other US Federal or State
bankruptcy, insolvency or similar law for the reorganisation or relief of
debtors.
“USD”, “Dollars”, or “US$” means the lawful currency for the time being of the
USA.
“US Group Company” means any member of the Group which is incorporated or
organised under the laws of the USA or any state of the USA (including the
District of Columbia).
“Utilisation” means the advancing of a Loan.
“Utilisation Date” means the date on which a Utilisation is, or is to be, made.
“Utilisation Request” means a notice substantially in the form set out in Part I
(Form of Utilisation Request — LIBOR Loans) or Part II (Form of Utilisation
Request – Reference Rate Loans) of Schedule 3 (Requests).
“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other Tax of a similar nature in any jurisdiction.

1.2   Construction       In this Agreement, save where the context otherwise
requires:

22



--------------------------------------------------------------------------------



 



  (a)   references to “assets” shall include revenues and the right thereto and
property and rights of every kind, present, future and contingent and whether
tangible or intangible (including uncalled share capital);     (b)   the
expressions “hereof”, “herein”, “hereto”, “hereunder” and similar expressions
shall be construed as references to this Agreement as a whole (including all
Schedules) and shall not be limited to the particular clause or provision in
which the relevant expression appears, and references to this Agreement and all
like indications shall include references to this Agreement as supplemented by
any Accession Agreement, the Transfer Certificates and any other agreement or
instrument supplementing or amending this Agreement;     (c)   the word
“including” when used in any Finance Document means “including without
limitation” except when used in the computation of time periods;     (d)  
references to a “person” or a “Person” shall be construed as a reference to any
person, entity, firm, company, corporation, government, state or agency of a
state or any association, trust or partnership (whether or not having separate
legal personality) or two or more of the foregoing or equivalent in any
jurisdiction;     (e)   “guarantee” means (other than in Clause 15 (Guarantee
and Indemnity)) any guarantee, letter of credit, bond, indemnity or similar
assurance against loss, or any obligation, direct or indirect, actual or
contingent, to purchase or assume any Indebtedness of any person or to make an
investment in or loan to any person or to purchase assets of any person where,
in each case, such obligation (including any indemnity) is assumed in order to
maintain or assist the ability of such person to meet its Indebtedness;     (f)
  references to any of the Finance Documents and any other agreement or
instrument shall be construed as a reference to the same as amended, amended and
restated, varied, restated, supplemented or novated from time to time
(including, where relevant, by any accession agreement and/or Transfer
Certificate) however fundamentally (including, without limitation, by way of the
change of parties thereto, an increase in the amount of principal, interest or
other amount owing thereunder, or a change in the terms of payment thereunder);
    (g)   unless otherwise specified, references to Clauses and Schedules are
references to, respectively, clauses of and schedules to this Agreement;     (h)
  words importing the singular shall include the plural and vice versa;     (i)
  references (by whatever term, including by name) to the Borrower, each
Obligor, the Arranger, each Lender, each Hedging Bank, each Reference Lender,
the Facility Agent, the Security Agent or the other parties to this Agreement
shall, where relevant and subject as otherwise provided in this Agreement, be
deemed to be references to or to include, as appropriate, their respective
successors, replacements and assigns, transferees and substitutes permitted by
the terms of the relevant Finance Documents;     (j)   reference to a time of
day is, unless otherwise stated, a reference to London time and references to a
month are references to a period starting on any particular day in a calendar
month and ending on the numerically corresponding day in the next calendar
month; provided that if a period starts on the last day in a calendar month or
if there is no numerically corresponding day in the month in which the relevant
period ends, that period shall, save as otherwise provided in this Agreement,
end on the last day in such later month (and references to months shall be
construed accordingly);

23



--------------------------------------------------------------------------------



 



  (k)   a person shall be deemed to “control” another person if such person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other person, whether through the ownership
of voting securities, by proxy, agency, contract or otherwise.     (l)  
references to a document being in the agreed form means (subject to any
amendments thereto of a minor non-substantive or typographical nature) in the
form agreed by the Facility Agent and set out in a schedule to any Finance
Document or otherwise initialled for the purposes of identification by, or on
behalf of, the Borrower and the Facility Agent;     (m)   the headings in this
Agreement are for convenience only and shall be ignored in construing this
Agreement;     (n)   all references to statutes and other legislation include
all re-enactments and amendments of those statutes and that legislation;     (o)
  a Default (other than an Event of Default) is “continuing” if it has not been
remedied or waived and an Event of Default is “continuing” if it has not been
(i) waived, (ii) in the case of Clause 22.1(f) (Cross Default), remedied (to the
extent capable of being so remedied) or (iii) in the case of Clause 22.1(g)
(Cross Acceleration), remedied pursuant to a rescission by creditors of action
previously taken giving rise to such Event of Default (to the extent capable of
being so remedied);     (p)   the “winding up”, “dissolution”, “administration”,
“receivership” or “bankruptcy” of a person and references to the “liquidator”,
“administrator”, “receiver”, “administrative receiver”, “receiver and manager”,
“manager” or “trustee” of a person shall be construed so as to include any
equivalent or analogous proceedings or, as the case may be, insolvency
representative or officer under the law of the jurisdiction in which such person
or, as the case may be, insolvency representative or officer is incorporated or
constituted or of any jurisdiction in which such person or, as the case may be,
insolvency representative or officer, carries on business; and     (q)   the
“amount” or “principal amount” of any Indebtedness at any time of determination
represented by (a) any Indebtedness, issued at a price that is less than the
principal amount at maturity thereof, shall be the amount of the liability in
respect thereof determined in accordance with Approved Accounting Principles,
(b) any Capitalized Lease shall be the present value of the aggregate of the
rentals obligation under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (c) any sale of receivables
shall be the amount of unrecovered capital or principal investment of the
purchaser (other than the Borrower or any of its wholly-owned Subsidiaries)
thereof, excluding amounts representative of yield or interest earned on such
investment, (d) any synthetic lease shall be the stipulated loss value,
termination value or other equivalent amounts, (e) any derivative contract shall
be the maximum amount of any termination or loss payment required to be paid by
such Person if such derivative contract were, at the time of determination, to
be terminated by reason of any event of default or early termination event
thereunder, whether or not such event of default or early termination event has
in fact occurred, (f) any equity related purchase obligation shall be the
maximum fixed redemption or purchase price thereof inclusive of any accrued and
unpaid dividends to be comprised in such redemption or purchase price and
(g) any guarantee or other contingent liability referred to in clause (k) of the
definition of “Indebtedness”) shall be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such guarantee
or other contingent obligation

24



--------------------------------------------------------------------------------



 



      is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

1.3   Accounting Terms       All accounting expressions which are not otherwise
defined herein shall be construed in accordance with Approved Accounting
Principles.

1.4   Third Party Rights       Unless expressly provided to the contrary in this
Agreement, a person who is not a party to this Agreement shall have no rights
under the Contracts (Rights of Third Parties) Act 1999 to enjoy the benefit of
or enforce any of its terms.   2.   THE REVOLVING FACILITY   2.1   Grant of the
Revolving Facility       On the terms and subject to the conditions of this
Agreement the Lenders agree to make available to the Borrower a revolving credit
facility in a maximum aggregate principal amount equal to the Total Commitments
pursuant to which from time to time during the Availability Period the Lenders
will make (i) LIBOR Loans and (ii) Reference Rate Loans to the Borrower.   2.2  
Purpose

  (a)   The proceeds of each Utilisation made hereunder shall be used by the
Borrower:

  (i)   to fund the making of an intercompany loan or the payment of a dividend
for use by the US Parent (including for purposes of redeeming the Zero Coupon
Convertible Notes of the US Parent due 2021);     (ii)   to fund the payment of
fees, costs and expenses incurred by the Borrower or the Finance Parties and
their legal and other advisers in connection with the transaction contemplated
hereby; or     (iii)   for general corporate purposes and the working capital
requirements of the Borrower.

  (b)   No Utilisation may be used by the Borrower at any time to refinance the
acquisition in whole or in part of any person or business or undertaking thereof
other than with the prior written consent of the Facility Agent.     (c)   No
Finance Party shall be obliged to enquire as to the use or application of the
proceeds of any Utilisation, nor shall any of them be responsible for the
consequences of such use or application.

2.3   Undertaking by the Borrower       The Borrower undertakes that the
proceeds of each Utilisation made to it shall only be used for the purposes
permitted for such Utilisation by Clause 2.2 (Purpose) and that no Utilisation
shall be used in any way which would be illegal under, or would cause the
invalidity or unenforceability (whether in whole or in part) of any Finance
Document under, any applicable law.

25



--------------------------------------------------------------------------------



 



2.4   Obligations Several       The rights and obligations of each Finance Party
under the Finance Documents are several and the total amounts outstanding at any
time under the Finance Documents constitute separate and independent debts.
Failure of a Finance Party to observe and perform its obligations under any
Finance Document shall neither:

  (a)   result in any other Finance Party incurring any liability whatsoever;
nor     (b)   relieve any Obligor or any other Finance Party from their
respective obligations under the Finance Documents.

2.5   Enforcement of Rights       Subject to any provision of the Finance
Documents to the contrary, each Finance Party has the right to protect and
enforce its rights arising out of the Finance Documents and it will not be
necessary for any other Finance Party to be joined as an additional party in any
proceedings brought for the purpose of protecting or enforcing such rights.   3.
  CONDITIONS PRECEDENT   3.1   Initial Conditions Precedent       No Lender
shall be under any obligation to make any Utilisation available to the Borrower
under this Agreement, unless:

  (a)   the Facility Agent has received each of the documents, information
and/or other items specified in Part IA and Part IB of Schedule 2 (Conditions
Precedent) in form and substance satisfactory to the Facility Agent;     (b)  
on both the date of the delivery of the initial Utilisation Request and the
Initial Funding Date and without prejudice to the requirements set forth in
paragraph (a) of this Clause 3.1:

  (i)   all of the representations and warranties set out in Clause 17.1
(Representations and Warranties) are and will be correct (as if made with
reference to the facts and circumstances then subsisting);     (ii)   no Default
has occurred and is continuing or will occur as a result of the Utilisation; and
    (iii)   the Borrower shall have delivered a Borrowing Base Certificate to
the Facility Agent.

When the Facility Agent is satisfied that the conditions specified in this
Clause 3.1 have been fulfilled, the Facility Agent will notify the Borrower.

3.2   Additional Conditions Precedent

In addition to the conditions precedent set out in Clause 3.1 (Initial
Conditions Precedent), no Lender shall be under any obligation to permit any
Utilisation to the Borrower under this Agreement:

  (a)   if, to the extent that after giving effect to the relevant requested
Utilisation:

  (i)   the Dollar Equivalent of the Total Outstandings to the Borrower would
exceed its Borrowing Base Availability; or

26



--------------------------------------------------------------------------------



 



  (ii)   the Dollar Equivalent of that Lender’s Ratable Portion of the Total
Outstandings would exceed its Commitment; and

  (b)   unless, on both the date of the relevant Utilisation Request and the
relevant Utilisation Date:

  (i)   all of the representations and warranties set out in Clause 17.1
(Representations and Warranties) which are required to be repeated pursuant to
Clause 17.2 (Repetition) are and will be correct (as if made with reference to
the facts and circumstances then subsisting);     (ii)   in the case of a
Rollover Loan, no Event of Default, and in the case of any other Utilisation, no
Default has occurred and is continuing or would result from the making of such
Utilisation; and     (iii)   the Borrower shall have delivered a Borrowing Base
Certificate to the Facility Agent in accordance with Clause 18.7 (Borrowing Base
Availability Determination).

4.   UTILISATION – LIBOR LOANS   4.1   Utilisation Conditions to LIBOR Loans    
  Provided the requirements of Clause 3 (Conditions Precedent) have been
satisfied, a LIBOR Loan will be made by the Lenders if:

  (a)   no later than the Specified Time, the Facility Agent has received from
the Borrower a duly completed Utilisation Request (which shall be irrevocable)
for that LIBOR Loan, receipt of which shall oblige the Borrower to borrow the
amount therein requested on the date therein stated upon the terms and subject
to the conditions contained in this Agreement;     (b)   the proposed
Utilisation Date for such LIBOR Loan is a Business Day falling during the
Availability Period;     (c)   the currency specified in the Utilisation Request
is the Base Currency;     (d)   the amount of the proposed LIBOR Loan will be a
minimum of USD 500,000 or, if less, the Available Facility;     (e)   the
Utilisation Request specifies the initial Interest Period or Periods for the
proposed LIBOR Loan; and     (f)   only one Utilisation is requested in each
Utilisation Request; and     (g)   there shall be no more than five LIBOR Loans
outstanding at any one time.

4.2   Notice to the Lenders of a Proposed Utilisation       The Facility Agent
will promptly give each Lender details of each Utilisation Request received in
respect of a LIBOR Loan.   4.3   Participation of Lenders       Subject to the
other provisions of this Agreement:

27



--------------------------------------------------------------------------------



 



  (a)   each Lender shall make its participation in each LIBOR Loan available by
the Utilisation Date through its Facility Office;     (b)   each Lender will
participate in each Utilisation in the proportion to which its Available
Commitment bears to the Available Facility immediately prior to making the LIBOR
Loan; and     (c)   the Facility Agent shall notify each Lender of the amount of
each LIBOR Loan and the amount of its participation in that LIBOR Loan, in each
case by the Specified Time.

5.   UTILISATION – REFERENCE RATE LOANS   5.1   Utilisation Conditions to
Reference Rate Loans       Provided the requirements of Clause 3 (Conditions
Precedent) have been satisfied, a Reference Rate Loan will be made by the
Lenders if:

  (a)   no later than the Specified Time, the Facility Agent has received from
the Borrower duly completed Utilisation Request (which shall be irrevocable) for
such Reference Rate Loan substantially in the form set out in Part II (Form of
Utilisation Request – Reference Rate Loans) of Schedule 3 (Requests), receipt of
which shall oblige the Borrower to borrow the amount therein requested on the
date therein stated upon the terms and subject to the conditions contained in
this Agreement;     (b)   the proposed Utilisation Date for such Reference Rate
Loan is a Business Day falling during the Availability Period;     (c)   the
currency specified in the Utilisation Request is the Base Currency;     (d)  
the amount of the proposed Reference Rate Loan will be a minimum of USD 250,000
or, if less, the Available Facility;     (e)   the Utilisation Request specifies
that the proposed Utilisation will be for a Reference Rate Loan;     (f)   only
one Utilisation is requested in each Utilisation Request; and     (g)   there
shall be no more than five Reference Rate Loans outstanding at any one time.

5.2   Notice to the Lenders of the Proposed Utilisation       The Facility Agent
will promptly give each Lender details of each Utilisation Request received in
respect of a Reference Rate Loan.   5.3   Participation of Lenders       Subject
to the other provisions of this Agreement:

  (a)   each Lender shall make its participation in each Reference Rate Loan
available by the Utilisation Date through its Facility Office;     (b)   each
Lender will participate in each Utilisation in the proportion to which its
Available Commitment bears to the Available Facility immediately prior to making
the Reference Rate Loan; and

28



--------------------------------------------------------------------------------



 



  (c)   the Facility Agent shall notify each Lender of the amount of each
Reference Rate Loan and its participation in that Reference Rate Loan by the
Specified Time.

6.   REPAYMENT   6.1   Repayment of Loans

  (a)   Each LIBOR Loan shall be repaid in full by the Borrower on the last day
of its Interest Period.     (b)   All outstanding Loans shall be irrevocably
repaid in full on the Maturity Date and no further drawings or Utilisations
shall be made thereafter.     (c)   Subject to the provisions of this Agreement
any amount repaid or prepaid under the Revolving Facility shall be capable of
being redrawn.

7.   PREPAYMENT   7.1   Voluntary Prepayment

  (a)   For the avoidance of doubt, notwithstanding the repayment provisions
specified in Clause 6.1 (Repayment of Loans), the Borrower may, by giving the
Facility Agent not less than five Business Days prior written notice, prepay the
whole or any part, but if in part in an amount which reduces any outstanding
Loan made to it hereunder by a minimum of US$500,000 and integral multiples of
US$500,000 in excess thereof.     (b)   Once delivered to the Facility Agent,
any notice of prepayment shall be irrevocable, shall specify the date on which
the prepayment is to be made and the amount of the prepayment and shall oblige
the Borrower to make that prepayment. The Facility Agent shall promptly notify
the Lenders of receipt of any such notice of prepayment.     (c)   Any
prepayment shall be made together with accrued interest on the amount prepaid
and any amounts payable under Clause 14.3 (Break Costs).

7.2   Right of Repayment and Cancellation in Relation to a Single Lender

  (a)   If:

  (i)   any sum payable to any Lender by an Obligor is required to be increased
under paragraph (c) of Clause 13.1 (Gross-up); or     (ii)   any Finance Party
claims indemnification from an Obligor under Clause 13.2 (Tax Indemnity) or
Clause 12.2 (Increased Costs),

the Borrower may, whilst the circumstance giving rise to the requirement or
indemnification continues, give the Facility Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Utilisations.

  (b)   On receipt of a notice referred to in paragraph (a) above, the
Commitment of that Lender shall immediately be cancelled and reduced to zero.  
  (c)   On the last day of each Interest Period which ends after the Borrower
has given notice under paragraph (a) above (or, if earlier, the date specified
by the Borrower in that notice), the Borrower shall repay that Lender’s
participation in that Utilisation.

29



--------------------------------------------------------------------------------



 



7.3   Mandatory Prepayment       If at any time the Facility Agent determines
that:

  (a)   the Total Outstandings to the Borrower exceed the Total Availability; or
    (b)   the amount of any Lender’s Ratable Portion of the Total Outstandings
exceeds its Commitment,

the Borrower shall procure that, immediately following the date that the
Facility Agent notifies the Borrower of such determination, an amount equal to
the amount of such excess is applied in prepayment of the outstanding
Utilisations.

7.4   Miscellaneous Provisions Relating to Repayment and Prepayment

  (a)   Any notice of prepayment given under this Agreement shall be irrevocable
and, unless a contrary indication appears in this Agreement, specify the date or
dates upon which the relevant prepayment is to be made and the amount of that
prepayment.     (b)   The Borrower shall not repay or prepay all or any part of
the Utilisations except at the times and in the manner expressly provided in
this Agreement.     (c)   Any prepayment shall be made together with accrued
interest on the amount prepaid and, subject to any Break Costs, without premium
or penalty.     (d)   Any repayment or prepayment of a Utilisation (or part
thereof) shall be made in the currency of that Utilisation.     (e)   Unless a
contrary indication appears in this Agreement, any part of the Revolving
Facility which is prepaid may be reborrowed in accordance with the terms of this
Agreement.

8.   CANCELLATION   8.1   Mandatory Cancellation       Any part of the
Commitments not borrowed shall be cancelled automatically at the close of
general banking business in London on the last day of the Availability Period
and the Finance Parties shall be under no further obligation to participate in
any Utilisation hereunder.   8.2   Voluntary Cancellation       The Borrower
may, upon giving not less than five Business Days prior written notice to the
Facility Agent, cancel the Available Facility either in full or in part.
Cancellations of the Available Facility in part shall be in minimum amounts of
US$10,000,000 and cancellations in part shall at no time reduce the Available
Facility to less than US$82,500,000 (provided that after any cancellation in
part, the Borrower may cancel the Available Facility in full). Such notice from
the Borrower shall specify the date and the amount of the proposed cancellation
and any such cancellation shall reduce each Lender’s Commitment on a pro rata
basis. Any notice of cancellation or reduction given by the Borrower pursuant to
this Clause 8.2 shall be irrevocable. The Facility Agent shall promptly notify
the Lenders following receipt of any notice of cancellation.

30



--------------------------------------------------------------------------------



 



8.3   Miscellaneous Provisions Relating to Cancellation

  (a)   No amount of the Total Commitments may be cancelled other than at the
times and in the manner expressly provided in this Agreement.     (b)   No
amount of the Total Commitments cancelled pursuant to and in accordance with the
terms of this Agreement shall subsequently be reinstated.     (c)   Any notice
of cancellation given under this Agreement shall be irrevocable and, unless a
contrary indication appears in this Agreement, specify the date or dates upon
which the relevant cancellation is to be made and the amount of that
cancellation.     (d)   Any cancellation of the Available Facility shall be
conditional upon the payment to the Facility Agent of the Cancellation Fee (if
any) in accordance with Clause 11.5 (Cancellation Fee).

9.   INTEREST PERIODS

9.1   Selection of Interest Periods

  (a)   The Borrower may select an Interest Period for a LIBOR Loan in the
Utilisation Request for that LIBOR Loan.     (b)   Subject to this Clause 9, the
Borrower may select an Interest Period for a LIBOR Loan of one, two or three
months.     (c)   An Interest Period for a Loan shall not extend beyond the
Maturity Date.     (d)   Each LIBOR Loan has one Interest Period only.

9.2   Non-Business Days       If an Interest Period would otherwise end on a day
which is not a Business Day, that Interest Period will instead end on the next
Business Day in that calendar month (if there is one) or the preceding Business
Day (if there is not).   10.   CALCULATION AND PAYMENT OF INTEREST   10.1  
Calculation of Interest

  (a)   Each Loan shall bear interest on the unpaid principal amount thereof
from the Utilisation Date of such Loan until repaid or prepaid in full, except
as otherwise provided in Clause 10.3 (Default Interest).     (b)   The rate of
interest applicable to each Loan for a particular Interest Period (or, in the
case of a Reference Rate Loan, generally) shall be the rate per annum determined
by the Facility Agent to be the sum of:

  (i)   LIBOR or (in the case of a Reference Rate Loan) the Reference Rate;    
(ii)   the Mandatory Cost, if any; and     (iii)   the Margin.

Interest will accrue from day to day and shall be calculated on the basis of the
actual number of days elapsed and a year of 360 days.

31



--------------------------------------------------------------------------------



 



10.2   Payment of Interest       The Borrower shall pay accrued interest on each
Loan:

  (a)   with respect to LIBOR Loans, on the last day of each Interest Period
applicable to each LIBOR Loan (if any) and if such Interest Period is longer
than three months, on the dates falling at three monthly intervals after the
first day of such Interest Period;     (b)   with respect to Reference Rate
Loans, on the last day of each period of one month following the Utilisation
Date in respect of such Reference Rate Loan;     (c)   on the date that such
Loan is repaid or prepaid in full or in part; and     (d)   if not previously
paid in full, at maturity (whether by demand, acceleration or otherwise) of such
Loan.

10.3   Default Interest

  (a)   At any time when (i) an Event of Default is continuing under Clause
22.1(a) (Events of Default) or (ii) any other Event of Default has occurred and
is continuing and remains uncured, unwaived or otherwise unremedied for ten
(10) Business Days, interest shall accrue on all amounts outstanding under the
Finance Documents at a rate (the “Default Rate”) which is 2.0% per annum higher
than the then applicable rate determined in accordance with Clause 10.1
(Calculation of Interest). Any interest accruing under this Clause 10.3 shall be
immediately payable by such Obligor on demand by the Facility Agent.     (b)  
Default interest (if unpaid) arising while an Event of Default is continuing
will be compounded with the Total Outstandings at the end of each month but will
remain immediately due and payable.

10.4   Determination Conclusive       The determination by the Facility Agent of
any interest payable under this Clause 10 shall be prima facie evidence of the
relevant amount payable.   10.5   Minimum Interest       All payments under this
Agreement and the other Finance Documents by each of the Borrower and the Swiss
Parent, including, but not limited to, the rate of interest as determined in
accordance with this Clause 10 (Calculation and Payment of Interest), are
minimum payments net of any Swiss withholding tax. If it is required under Swiss
law to deduct Swiss withholding tax from any amount payable or paid by the
Borrower (including interest), then (without prejudice to the obligations in
Clause 13.1 (Tax Gross-up) and Clause 13.2 (Tax indemnities)) (a) each of the
Borrower and the Swiss Parent shall increase such interest payment by paying
such additional amounts as may be necessary to ensure that the net amount
received by the relevant Finance Party after deducting the amount of such Swiss
withholding tax is equal to the full amount which the relevant Finance Party
would have received had the payment by each of the Borrower and the Swiss Parent
not been subject to such Swiss withholding tax, and (b) withholding tax shall be
calculated on the increased interest rate. Without prejudice to the foregoing,
the provisions set forth in Clause 13.1 (Tax Gross-up) and Clause 13.2 (Tax
indemnities) shall apply in relation to deductions of Tax.

32



--------------------------------------------------------------------------------



 



11.   COMMISSIONS AND FEES   11.1   Administration Fee       The Borrower shall
pay to the Facility Agent for its own account an annual administration fee
specified in the Fee Letter at the times, and in the amounts, specified in the
Fee Letter.   11.2   Arrangement Fee       The Borrower shall pay to the
Facility Agent and Arranger for their own account the arrangement fee specified
in the Fee Letter at the times, and in the amounts, specified in the Fee Letter.
  11.3   Unused Commitment Fee       The Borrower shall pay to the Facility
Agent (for the account of each of the Lenders) a fee computed at the rate of
0.375% per annum calculated on the basis of the actual number of days elapsed
and a year of 360 days, on the daily, undrawn, uncancelled amount of the Total
Commitments during the Availability Period, payable monthly in arrears following
the Signing Date during the Availability Period and on the Maturity Date.   11.4
  Closing Fee       The Borrower shall pay to each Lender for its own account a
closing fee specified in a Fee Letter at the times, and in the amounts,
specified in the Fee Letter.   11.5   Cancellation Fee       Upon any
cancellation in full or in part of the Revolving Facility pursuant to Clause 8.2
(Voluntary Cancellation) the Borrower shall pay to the Facility Agent, for the
account of each of the Lenders, a cancellation fee in an amount equal to (the
“Cancellation Fee”) of:

  (a)   2% of the principal amount of the Revolving Facility so cancelled, if
such cancellation occurs prior to the first anniversary of the date hereof;    
(b)   1.25% of the principal amount of the Revolving Facility so cancelled, if
such cancellation occurs on or after the first anniversary of the date hereof
but before the second anniversary of the date hereof; or     (c)   0.50% of the
principal amount of the Revolving Facility so cancelled, if such cancellation
occurs on or after the second anniversary of the date hereof but before the
third anniversary of the date hereof.

For the avoidance of doubt, there shall be no Cancellation Fee due if the
cancellation is made on or after the third anniversary of the date hereof.

12.   CHANGES IN CIRCUMSTANCES   12.1   Illegality       If, at any time, it is
unlawful for a Lender to perform any of its obligations as contemplated by this
Agreement or to fund or maintain its participation in any Utilisation, or to
allow all or part of its Commitments to remain outstanding then that Lender
shall, promptly after becoming aware of the same, deliver to the Borrower
through the Facility Agent a notice to that effect and:

33



--------------------------------------------------------------------------------



 



  (a)   such Lender shall not thereafter be obliged to participate in any
Utilisation and the amount of its Commitments shall be immediately cancelled and
reduced to zero; and     (b)   if the Facility Agent acting on the instructions
of and on behalf of such Lender so requires, the Borrower shall on such date as
the Facility Agent shall have specified (or, if permitted by the relevant law,
the last day of the then current Interest Period, if later) repay that Lender’s
participation in the Utilisations made to the Borrower on the last day of the
Interest Period for each Utilisation occurring after the Facility Agent has
notified the Borrower or, if earlier, the date specified by that Lender in the
notice delivered to the Facility Agent (being no earlier than the last day of
any applicable grace period permitted by law).

12.2   Increased Costs

  (a)   If, as a result of the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or
compliance with any law or regulation made after the date of this Agreement:

  (i)   a Finance Party or an Affiliate of a Finance Party:

  (A)   suffers a reduction in the rate of return from the Facility or on a
Finance Party’s (or its Affiliate’s) overall capital; or     (B)   suffers a
reduction in the rate of return which it would otherwise have been able to
achieve on its overall capital but only to the extent that such reduction is
directly attributable to such Finance Party assuming or maintaining its
Commitments, funding or maintaining its portion of the Utilisations or otherwise
performing its obligations under any Finance Document;

  (ii)   there is an increase in or addition to the cost to a Finance Party or
an Affiliate of a Finance Party of assuming or maintaining its Commitments,
funding or maintaining its portion of the Utilisations or otherwise performing
its obligations under any Finance Document; or

  (iii)   there is a reduction in any amount due and payable to a Finance Party
under any Finance Document,

then the Borrower shall, within five Business Days of a demand by the Facility
Agent, pay for the account of such Finance Party an amount sufficient to
indemnify such Finance Party or its Affiliate for such reduction in the rate of
return, such increased or additional cost or such reduction in the amount
payable under a Finance Document.

  (b)   Paragraph (a) of this Clause 12.2 shall not apply to the extent that any
such reduction in the rate of return, increased or additional cost or reduction
in amount due and payable under a Finance Document:

  (i)   is compensated for by an increased payment under Clause 13.1 (Gross-up)
or a payment under Clause 13.2 (Tax Indemnity);     (ii)   would have been
compensated for by an increased payment under Clause 13.1 (Gross-up) or a
payment under Clause 13.2 (Tax Indemnity) had one of the exclusions in paragraph
(c) of Clause 13.1 (Gross up) or paragraph (b) of Clause 13.2 (Tax Indemnity)
not applied;

34



--------------------------------------------------------------------------------



 



  (iii)   is compensated for by the payment of the Mandatory Cost;     (iv)   is
attributable to a change in the Tax on the overall net income of the affected
Finance Party or its Affiliate; or     (v)   is attributable to the wilful
breach by the affected Finance Party or its Affiliate of any law or regulation.

12.3   Increased Cost Claim

  (a)   A Finance Party intending to make a claim pursuant to Clause 12.2
(Increased Costs) shall promptly notify the Facility Agent of the event giving
rise to such claim and, in any event, within 180 days of such Finance Party
determining the existence of such increased costs. Upon receipt of such notice,
the Facility Agent shall notify the Borrower thereof.     (b)   Each Finance
Party shall, as soon as practicable after a demand by the Facility Agent,
provide a certificate confirming the amount claimed by it pursuant to Clause
12.2 (Increased Costs) setting out calculations of such amount in reasonable
detail, a copy of which certificate shall be sent to the Borrower.

12.4   Market Disruption

  (a)   If, for any Interest Period in relation to any LIBOR Loan or proposed
LIBOR Loan:

  (i)   the Facility Agent is unable (acting reasonably) to determine LIBOR; or
    (ii)   in circumstances where LIBOR is calculated by reference to Reference
Lenders, the Facility Agent requests a quotation from the Reference Lenders and
none, or only one, of the Reference Lenders supplies the Facility Agent with a
quotation for calculating LIBOR; or     (iii)   one or more Lenders whose
participations in such LIBOR Loan exceed 33.3% of such LIBOR Loan notify the
Facility Agent that the cost to each such Lender of funding such LIBOR Loan
would exceed LIBOR,

then interest shall accrue on each Lender’s participation in such LIBOR Loan
during such Interest Period at the rate per annum which is the aggregate of:

  (A)   the Margin;     (B)   the rate that such Lender notifies to the Facility
Agent, as soon as practicable and in any event before interest is due to be paid
in respect of such Interest Period, to be the cost to such Lender as reasonably
determined by such Lender (expressed as a rate per annum) of funding its
participation in such LIBOR Loan from whatever source it may reasonably select;
and     (C)   the Mandatory Cost, if any, for such Interest Period.

  (b)   If an event specified in paragraph (a) of this Clause 12.4 occurs and
the Facility Agent or the Borrower so requires, the Facility Agent and the
Borrower shall enter into negotiations for a period of not more than 30 days
with a view to agreeing a substitute basis for determining the rate of interest
applicable to such LIBOR Loan. Any such substitute basis agreed between the
Facility Agent and the Borrower shall

35



--------------------------------------------------------------------------------



 



      take effect in accordance with its terms and be binding on each of the
parties to this Agreement; provided that the Facility Agent shall not agree to
any such substitute basis without the prior consent of all of the Lenders.

12.5   Mitigation

  (a)   Each Finance Party shall, in consultation with the Facility Agent and
the Borrower, explore the taking of reasonable steps to mitigate any
circumstances which arise and which would result in any amount becoming payable
under, or Commitments cancelled pursuant to, Clauses 12.1 (Illegality), 12.2
(Increased Costs), 12.4 (Market Disruption) or 13.1 (Gross-up).     (b)  
Nothing in paragraph (a) of this Clause 12.5 shall in any way limit the
obligations of any Obligor under the Finance Documents.

12.6   Indemnification and Limitation

  (a)   The Borrower shall indemnify each Finance Party for all costs and
expenses reasonably incurred by such Finance Party as a result of any steps
taken by it under Clause 12.5 (Mitigation).     (b)   A Finance Party is not
obliged to take any steps under Clause 12.5 (Mitigation) if, in the opinion of
such Finance Party, to do so could reasonably be expected to have an adverse
effect upon its business, operations or financial condition or cause it to incur
liabilities or obligations (including Tax liabilities) which, in either case in
its reasonable opinion, are material or would cause it to incur any material
costs or expenses for which it has not been indemnified or cannot reasonably be
expected to be indemnified to its reasonable satisfaction by the Borrower.

13.   TAXES   13.1   Gross-up

  (a)   Each Obligor shall make all payments to be made by it under any Finance
Document without any deduction or withholding for or on account of Tax, unless
such deduction or withholding is required by law.     (b)   If any Obligor
becomes aware that it is required to make such a deduction or withholding from a
payment to be made under a Finance Document (or that there is any change in the
rate or the basis of such a deduction or withholding), such Obligor shall
promptly notify the Facility Agent. If a Lender becomes aware that an Obligor is
required to make such a deduction or withholding from a payment to be made to
such Lender under a Finance Document, such Lender shall promptly notify the
Facility Agent and, upon receipt of such notice, the Facility Agent shall notify
such Obligor thereof.     (c)   If such a deduction or withholding is required
by law to be made by an Obligor, the amount of the payment due from such Obligor
shall be increased to the extent necessary to ensure that, after such deduction
or withholding is made, the relevant Finance Party receives and retains (free
from any liability in respect of such deduction or withholding) a net sum equal
to the amount which it would have received and retained had no such deduction or
withholding been made or required to be made.

36



--------------------------------------------------------------------------------



 



  (d)   If an Obligor is required to make a deduction or withholding for or on
account of Tax from any payment under any Finance Document, it shall pay the
full amount required to be deducted or withheld to the relevant Taxation or
other authority within the time allowed for such payment under applicable law
and, within thirty days of making such payment, deliver to the Facility Agent,
for the Finance Party entitled to such payment, evidence reasonably satisfactory
to such Finance Party that the full amount of such deduction or withholding has
been paid to the relevant Taxation or other authority.     (e)   If an Obligor
is required to make payment under this Clause 13.1, the Finance Party receiving
such payment shall, if requested in writing, co-operate with the Obligor, and
undertake any procedural formalities necessary for such Obligor to obtain
authorisation to make such payment without any deduction or withholding for or
on account of Tax.

13.2   Tax Indemnity

  (a)   If any Finance Party is or will be subject to any liability, or required
to make any payment, for or on account of Tax in relation to a sum received or
receivable (or any sum deemed for Tax purposes to be received or receivable)
under any Finance Document from any Obligor, such Obligor shall, within five
Business Days after demand by the Facility Agent, pay to such Finance Party an
amount equal to the amount of such liability or payment.

  (b)   Paragraph (a) of this Clause 13.2 shall not apply:

  (i)   to any Tax imposed on or calculated by reference to the overall net
income received or receivable (but not any sum deemed to be received or
receivable) by a Finance Party:

  (A)   under the law of the jurisdiction in which such Finance Party is
incorporated or any jurisdiction in which such Finance Party is treated as
resident for Tax purposes; or     (B)   under the law of the jurisdiction in
which such Finance Party’s Facility Office is located in respect of amounts
received or receivable in such jurisdiction; or

  (ii)   to the extent that such liability or payment is compensated for by an
increased payment under Clause 13.1 (Gross-up).

  (c)   A Finance Party making, or intending to make a claim pursuant to
paragraph (a) of this Clause 13.2 shall promptly notify the Facility Agent of
the event which will give rise, or has given rise, to such claim and, upon
receipt of such notice, the Facility Agent shall notify the relevant Obligor
thereof.

13.3   Stamp Tax       The Borrower shall pay all stamp duty, registration and
notarisation fees and other similar Taxes payable in respect of or in connection
with the entry into, performance or enforcement against any of the Obligors of
any Finance Document. Within five Business Days after demand by a Finance Party,
the Borrower shall indemnify such Finance Party for any cost, loss or liability
such Finance Party incurs in relation to any such stamp duty, registration and
notarisation fees and other similar Taxes.

37



--------------------------------------------------------------------------------



 



13.4   Value Added Tax

  (a)   All consideration payable under a Finance Document by an Obligor to a
Finance Party shall be deemed to be exclusive of any VAT. If VAT is properly
chargeable on any such consideration, such Obligor shall pay to such Finance
Party (in addition to such consideration) an amount equal to the amount of such
VAT unless the relevant Finance Party has voluntarily opted for the otherwise
tax free service or supply to become subject to VAT.     (b)   If a Finance
Document requires an Obligor to reimburse a Finance Party for any costs or
expenses, such Obligor shall at the same time pay to such Finance Party, and
indemnify such Finance Party for, all VAT properly incurred by such Finance
Party in respect of such costs or expenses except to the extent that such
Finance Party is entitled to repayment or credit in respect of such VAT.

14.   OTHER INDEMNITIES   14.1   Currency Indemnity

  (a)   Following the occurrence of an Event of Default, any amount due from an
Obligor to a Finance Party under a Finance Document, or any order, judgment or
award given or made in relation to an amount due from an Obligor to a Finance
Party under a Finance Document, has to be converted from the currency in which
such amount is payable into another currency for the purpose of:

  (i)   making or filing a claim or proof against such Obligor; or     (ii)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

then such Obligor shall, as an independent obligation, within five Business Days
after demand, indemnify such Finance Party for any cost, loss, expense or
liability incurred by such Finance Party as a result of such conversion,
including any such cost, loss or liability arising from a difference between
(A) the rate of exchange used to convert such amount from one currency to the
other currency and (B) the rate of exchange available to such Finance Party at
the time of receipt by such Finance Party of such amount.

  (b)   Each Obligor waives any right it may have in any jurisdiction to pay any
amount due under any Finance Document in a currency other than the currency in
which such amount is expressed to be payable under such Finance Document.

14.2   Indemnity to the Facility Agent       The Borrower shall, within five
Business Days of demand, indemnify the Facility Agent against any cost, loss or
liability properly incurred by the Facility Agent as a result of:

  (a)   investigating any event which it reasonably believes is a Default; or  
  (b)   acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

38



--------------------------------------------------------------------------------



 



14.3   Break Costs

  (a)   The Borrower shall, within five Business Days of demand by a Finance
Party, pay to that Finance Party its Break Costs attributable to all or any part
of a LIBOR Loan or Overdue Amount being paid by the Borrower on a day other than
the last day of an Interest Period for that LIBOR Loan or Overdue Amount.    
(b)   Each Lender shall, as soon as reasonably practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Break Costs
for any Interest Period in which they accrue.

14.4   General Indemnity       The Borrower shall, within five Business Days
after demand by a Finance Party, indemnify such Finance Party against any costs,
expenses, liabilities and losses incurred by such Finance Party (including all
interest and fees that accrue after the commencement of a case or proceeding
under insolvency laws whether or not a claim is allowed), and not otherwise
recovered by such Finance Party under Clause 14.3 (Break Costs), as a result of
(a) the occurrence of an Event of Default, (b) the prepayment of any portion of
any Loan on a date other than the last day of an Interest Period, (c) the
failure by the Borrower to pay any amount when due hereunder, (d) the failure by
the Borrower to borrow in accordance with a Utilisation Request delivered
pursuant to Clause 4.1 (Utilisation Conditions to LIBOR Loans), or a Reference
Rate Loan Request delivered pursuant to Clause 5.1 (Utilisation Conditions to
Reference Rate Loans) or (e) the failure by the Borrower to make any prepayment
in accordance with a notice of prepayment delivered pursuant to Clause 7
(Prepayment). Such Finance Party shall, as soon as reasonably practical after a
demand by the Facility Agent, furnish to the Facility Agent a certificate
confirming the amount of any such costs, expenses and losses and the calculation
thereof. Such certificate shall, in the absence of manifest error, be prima
facie evidence of such amounts.   15.   GUARANTEE AND INDEMNITY   15.1  
Guarantee and Indemnity       Each Guarantor irrevocably and unconditionally,
jointly and severally:

  (a)   guarantees to each Finance Party the punctual performance by each other
Obligor of all of its Obligations under the Finance Documents;     (b)  
undertakes with each Finance Party that, whenever an Obligor does not pay any
Obligations when due under or in connection with any Finance Document, such
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and     (c)   agrees, as a primary obligation and not merely as a
surety, to indemnify each Finance Party immediately on demand for any cost,
loss, expense or liability incurred by such Finance Party as a result of any
Obligation guaranteed by any Obligor being or becoming void, voidable,
unenforceable, invalid or illegal, the amount of such cost, loss or liability
being equal to the amount which such Finance Party would otherwise have been
entitled to recover.

39



--------------------------------------------------------------------------------



 



15.2   Continuing Guarantee       The guarantee of each Guarantor above is a
continuing guarantee and shall extend to the ultimate balance of the Obligations
payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.   15.3   Reinstatement  
    If any payment by an Obligor or any discharge given by a Finance Party
(whether in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

  (a)   the liability of each Guarantor shall continue or be reinstated, as the
case may be, as if the payment, discharge, avoidance or reduction had not
occurred; and     (b)   each Finance Party shall be entitled to recover the
value or amount of such security or payment from each Guarantor, as if such
payment, discharge, avoidance or reduction had not occurred.

15.4   Waiver of Defences       Each Guarantor shall be liable under Clause 15
(Guarantee and Indemnity) as if it were the sole principal debtor and not merely
a surety. Accordingly, its obligations under this Agreement shall not be
affected by (and each Guarantor hereby irrevocably waives any defences it may
now or hereafter acquire in any way relating to) any act, omission, matter or
thing which, but for this Clause 15.4, would reduce, release or prejudice any of
such obligations, including and whether or not known to it or any Finance Party:

  (a)   any time, waiver or consent granted to, or composition with, any Obligor
or other person;     (b)   the taking, variation, compromise, exchange, renewal
or release of, or refusal or neglect to perfect, take up or enforce, any rights
against, or security over assets of, any Obligor or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;     (c)   any incapacity or lack of power, authority or legal
personality of or dissolution or change in the members or status of any Obligor
or other person;     (d)   any amendment, variation or modification (however
fundamental) or replacement of a Finance Document or any other document or
security or any increase in the amount of the Facility;     (e)   any
unenforceability, illegality or invalidity of any obligation of any person under
any Finance Document or any other document or security;     (f)   any insolvency
or similar proceedings;     (g)   the making or absence of any demand on any
Obligor or any other person for payment or performance of any other obligations,
or the application of any moneys at any time received from any Obligor or any
other person;

40



--------------------------------------------------------------------------------



 



  (h)   the enforcement, perfecting or protecting of or absence of enforcement,
perfecting or protecting of any security, guarantee or undertaking (including,
without limitation, all or any of the obligations and liabilities of any Obligor
or any other person);     (i)   the release, taking, giving or abstaining from
taking of any security, guarantee or undertaking (including, without limitation,
the Finance Documents);     (j)   any amalgamation, merger or change in
constitution in relation to any Obligor, any Finance Party or any other person;
    (k)   any Finance Party ceasing or refraining from giving credit or making
loans or advances to or otherwise dealing with any Obligor or any other person
or any other security, guarantee or undertaking;     (l)   the failure of any
Finance Party to disclose to any Obligor or any other person any information
relating to the business, assets, financial condition or prospects of any other
Obligor or any other person now or hereafter known to such Finance Party (each
Guarantor waiving any duty on the part of the Finance Parties to disclose such
information);     (m)   any defence based on an election of remedies even though
such election may have destroyed the Guarantors’ rights of subrogation or
reimbursement against the principal; or     (n)   any other circumstance which,
but for this provision, might operate to release or otherwise exonerate such
Guarantor from its obligations hereunder.

15.5   Immediate Recourse       Each Guarantor waives any right it may have to
first require any Finance Party (or any trustee or agent on its behalf) to
proceed against or enforce any other rights or security or to claim payment from
any person before claiming from such Guarantor hereunder. Such waiver applies
regardless of any law or any provision of a Finance Document or any other
document to the contrary.   15.6   No Discharge of Guarantors       It is
specifically acknowledged and agreed that the Finance Parties may from time to
time make any arrangement, compromise, waiver or other dealing with any Obligor
or any other person in relation to any guarantee or other obligations under the
Finance Documents or any other document which such Finance Parties may think fit
and no such arrangement, compromise, waiver or other dealing shall exonerate or
discharge any other Obligor or any other person from its obligations under the
Finance Documents or any other document.   15.7   Obligations Continuing

  (a)   Each Obligor’s obligations under this Agreement are and will remain in
full force and effect by way of continuing security until no sum remains to be
lent or remains payable under this Agreement. Furthermore, those obligations are
additional to, and not instead of, any security or other guarantee or indemnity
at any time existing in favour of any person, whether from that Obligor or
otherwise and each Obligor waives any right it may have to require any Finance
Party to enforce any such security, guarantee or indemnity before claiming
against it.

41



--------------------------------------------------------------------------------



 



  (b)   The guarantee contained in this Clause 15 shall remain in full force and
effect and continue to be effective should (i) any petition be filed by or
against any Obligor or any Guarantor for liquidation or reorganisation, (ii) any
Obligor or any Guarantor become insolvent or make an assignment for the benefit
of creditors or (iii) a receiver or trustee be appointed for all or any
significant part of such Obligor’s or such Guarantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the obligations hereunder, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any Finance Party, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the guarantee obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

15.8   Appropriations       Until all amounts which may be or become payable by
the Obligors under or in connection with the Finance Documents have been
irrevocably paid in full, each Finance Party (or any trustee or agent on its
behalf) may:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by such Finance Party (or any trustee or agent on its behalf)
in respect of such amounts or apply and enforce the same in such manner and
order as it sees fit (whether against such amounts or otherwise), and no
Guarantor shall be entitled to the benefit of the same; and     (b)   hold in a
Cash Collateral Account any moneys received from any Guarantor or on account of
any Guarantor’s liability hereunder.

15.9   Deferral of Guarantors’ Rights       Until all amounts which may be or
become payable by the Obligors under or in connection with the Finance Documents
have been irrevocably paid in full and all Commitments terminated and unless the
Facility Agent otherwise directs, no Guarantor shall exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents:

  (a)   to be indemnified by any other Obligor or any other person;     (b)   to
claim any contribution or reimbursement from any other Guarantor of any
Obligor’s obligations under the Finance Documents (or any other documents); or  
  (c)   to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Finance Parties under the Finance
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Finance Party,

and any amount received or recovered by such Guarantor as a result of any such
right shall be held in trust and (and in circumstances where trust arrangements
are not recognised as a matter of applicable local law) as agent for the Finance
Parties and immediately paid to the Facility Agent.

42



--------------------------------------------------------------------------------



 



15.10   Additional Security       This guarantee is in addition to and is not in
any way prejudiced by any other guarantee or security now or subsequently held
by any Finance Party.   15.11   Avoidance of Payments       Each Obligor shall
on demand indemnify the Facility Agent and each other Finance Party against any
funding or other cost, loss, expense or liability sustained or incurred by it as
a result of it being required for any reason to refund all or part of any amount
received or recovered by it from such Obligor in respect of any sum payable by
the Borrower under the Finance Documents.   15.12   Certificate       A
certificate of the Facility Agent as to any amount due from any Obligor under
any Finance Document shall, in the absence of manifest error, be prima facie
evidence of such amount as against each Guarantor.   15.13   Limitations for US
Guarantors

  (a)   This Clause 15.13 shall apply to any guarantee (hereinafter a “US
Guarantee”) granted to any Finance Party by a Guarantor organized under the laws
of the USA or any state thereof (hereinafter a “US Guarantor”). The US Guarantor
and each Finance Party (by its acceptance of the benefits of the US Guarantee)
hereby confirms that it is its intention that the US Guarantee shall not
constitute a fraudulent transfer or conveyance for the purposes of any
proceedings of the type referred to in paragraphs (g) to (m) (inclusive) of
Clause 22 (Events of Default) or the Bankruptcy Code, any similar foreign,
federal or state law for the relief of debtors, the US Uniform Fraudulent
Conveyance Act, the US Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to the obligations of the US
Guarantor under this Clause 15.13.     (b)   Notwithstanding any provision in
this Agreement to the contrary, the US Guarantor’s liability hereunder shall be
limited to an amount not to exceed (as of any date of determination) the greater
of:

  (i)   the net amount of all Utilisations advanced under this Agreement or any
other Finance Document to any other Obligor and directly or indirectly re-loaned
or otherwise transferred to, incurred for the benefit of the US Guarantor, plus
interest thereon at the applicable rate specified in this Agreement; or     (ii)
  the amount which could be claimed by the Finance Parties from the US Guarantor
under this Clause 15 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account among other things, the US
Guarantor’s right of contribution and indemnification from each other Guarantor.

  (c)   Nothing contained in this Clause 15 shall limit the liability of any
Obligor with respect to any Utilisation made to it or for its direct benefit,
for which it is and shall remain directly and primarily liable.

43



--------------------------------------------------------------------------------



 



  (d)   The US Guarantor acknowledges that the Obligations of the other Obligors
guaranteed hereunder may at any time and from time to time exceed the maximum
amount of the liability of the US Guarantor without impairing its guarantee
under this Clause 15 or the rights and remedies of the Finance Parties.     (e)
  To the extent that the US Guarantor shall make a payment under this Clause 15
of all or any of the Obligations of any other Obligor (a “Guarantor Payment”)
which, taking into account all other payments then previously or concurrently
made by the other Guarantors, exceed the amount that the US Guarantor would
otherwise have paid if each Guarantor had paid the aggregate Obligations
satisfied by such Guarantor Payment in the same proportion that the US
Guarantor’s “Allocable Amount” (as defined below) (as determined immediately
prior to such Guarantor Payment) bore to the aggregate Allocable Amounts of each
of the Guarantors (as determined immediately prior to the making of such
Guarantor Payment), then, following indefeasible payment in full in cash of all
Obligations and termination of the Commitments, the US Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.         As of any date of determination, the “Allocable
Amount” of the US Guarantor shall be equal to the maximum amount of the claim
that could then be recovered from the US Guarantor under this Clause 15 without
rendering such claim voidable or avoidable under Section 548 of Chapter 11 of
the Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer
Act, Uniform Fraudulent Conveyance Act or similar statute or common law and the
“Allocable Amount” of any other Guarantor shall be equal to the maximum amount
of the claim that could then be recovered from such other Guarantor without
voiding or making unenforceable or illegal such liability or payment under
applicable laws.

15.14   Limitation on Swiss Guarantors       If and to the extent that the
Borrower or the Swiss Parent is liable pursuant to this Agreement for
obligations other than obligations of one of its Subsidiaries or in relation to
its own borrowings, then such obligations shall be (to the extent it is required
under applicable law in force at the relevant time) limited to the extent and
maximum amount of such Obligor’s respective profits and reserves available for
distribution as dividends at the time or times payment is requested under this
Agreement (i.e., the balance sheet profits and any freely disposable reserves,
in each case determined in accordance with the relevant provisions of the Swiss
Code of Obligations), as evidenced by an audited (interim) balance sheet and
less Swiss withholding tax (if and to the extent required by applicable law in
force at the relevant time, at the rate of currently 35%.)

16.   SECURITY

The obligations and liabilities of the Obligors to the Finance Parties under the
Finance Documents shall be secured for the duration of the Term by the interests
and rights granted in favour of the Security Agent, inter alia, as agent and/or,
as the case may be, trustee for the Finance Parties under the Security
Documents.

44



--------------------------------------------------------------------------------



 



17.   REPRESENTATIONS AND WARRANTIES   17.1   Representations and Warranties    
  The Borrower and each of the Guarantors (other than, in the case of paragraphs
(m), (n), (v), (z), (bb), the US Parent) represents and warrants to each of the
Finance Parties, for itself and such of its Subsidiaries as are specified only,
that:

  (a)   Status It is a company or partnership, duly incorporated or organised
and validly existing under the laws of its jurisdiction of incorporation or
organisation, possesses the capacity to sue and be sued in its own name and has
the power to own its property and assets and carry on its business as it is now
being and will be conducted.     (b)   Powers and Authority It has the power and
capacity to (i) execute, deliver and exercise its rights and perform its
obligations under each Finance Document to which it is a party; (ii) carry out
the transactions contemplated by those documents and has taken all necessary
corporate, shareholder and other action to authorise the execution, delivery and
performance of those documents and transactions; and (iii) make each of the
Finance Documents to which it is a party admissible in evidence in the courts of
the jurisdiction to which it has submitted in such Finance Document.     (c)  
Legal Validity each Finance Document to which it is or will become a party (when
executed by it or on its behalf) will constitute, its legal, valid, binding and
enforceable obligations and (without limiting the generality of the foregoing)
any Security Document to which it is a party creates the security interests
which that Security Document purports to create or, as the case may be,
accurately evidences a security interest which has been validly created.     (d)
  Non Conflict The entry into and performance by it of each Finance Document to
which it is a party and the transactions to be implemented pursuant thereto do
not and will not conflict with:

  (i)   any applicable law or regulation or any legally binding order of any
Governmental Authority, or other official authority, body or agency or any
judgment, order or decree of any court having jurisdiction over it; or     (ii)
  the provisions of its constitutional or governing documents or any of its
resolutions (having current effect); or     (iii)   any material agreement or
instrument to which it is a party or which is binding upon it or on its assets,
        nor will it result in the creation or imposition of any Encumbrance on
any of its assets (save for any Encumbrance created pursuant to the Security
Documents).

  (e)   Insolvency

  (i)   It has neither taken any corporate action nor have any steps (including
the filing of a petition or making of an application or otherwise) been taken or
legal proceedings started or, to the best of its knowledge or belief, threatened
against it by any person:

  (A)   for its winding-up, dissolution, administration or re-organisation
(whether by voluntary arrangement, scheme of arrangement or otherwise); or

45



--------------------------------------------------------------------------------



 



  (B)   for the enforcement of any Encumbrance over all or any material part of
its assets or all or any material part of its assets; or     (C)   for the
appointment of a receiver, administrator, administrative receiver, receiver and
manager, manager, trustee or similar officer in respect of it or in respect of
any material part or all of its assets or revenues; or     (D)   any other
similar events under any applicable law in any jurisdiction.

  (ii)   Paragraph (i) above shall not apply to:

  (A)   any frivolous or vexatious step or proceeding which is dismissed,
withdrawn or discharged, within 10 days of being presented; or     (B)   any
solvent liquidation or reorganisation previously approved by the Facility Agent
in writing.

  (iii)   it is neither insolvent nor unable to pay its debts as they fall due,
nor could it be deemed by a court to be unable to pay its debts, in each case
within the meaning of the law of the jurisdiction in which it is incorporated,
nor does it lack capital sufficient to carry on its business as conducted or
proposed to be conducted, nor, in any such case, will it become so in
consequence of entering into any Finance Document to which it is a party and/or
performing any transaction contemplated by any Finance Document to which it is a
party.

  (f)   No Default

  (i)   No Default has occurred and is continuing or is reasonably likely to
result from the making of any Utilisation or the entry into, the performance of,
or any transaction contemplated by, any Finance Document.     (ii)   No other
event or circumstance is outstanding that constitutes a default under any other
agreement or instrument which is binding on it or to which its assets are
subject which could reasonably be expected to have a Material Adverse Effect.

  (g)   Consents Any and all authorisations, approvals, consents, licences,
exemptions and other matters required on the part of any Obligor pursuant to any
applicable law or in consequence of (i) the entry into and performance by it of
and/or the validity of any of the Finance Documents to which it is a party or to
carry out the transactions contemplated thereby and/or (ii) the continued
carrying on of its business, have been obtained or made and are in full force
and effect or will be obtained or made and will be in full force and effect
prior to the date required by applicable law, save for filings, records or
registrations required in relation to the security constituted by the Security
Documents (each Obligor will take all necessary actions to enable the Security
Agent to affect all such filings and registrations within the applicable time
periods).     (h)   Governing Law and Enforcement In any legal proceedings taken
in its Relevant Jurisdiction, the choice of law expressed in each Finance
Document to be its governing law and any judgment obtained in the Relevant
Jurisdiction in relation to a Finance Document will be recognised and enforced.
    (i)   No Filing or Stamp Taxes Under the laws of its Relevant Jurisdiction
it is not necessary that the Finance Documents be filed, recorded or enrolled
with any court or

46



--------------------------------------------------------------------------------



 



      other authority in that jurisdiction or that any stamp, registration,
notarial or similar Taxes or fees be paid on or in relation to the Finance
Documents or the transactions contemplated by the Finance Documents, other than
those filings which are necessary in connection with the Security Documents
(including the perfection of Security constituted thereby) and as otherwise
expressly provided in the relevant Finance Documents, which registrations,
filings, taxes and fees will be made and paid promptly after the date of the
relevant Finance Document.     (j)   Financial Information and Base Financial
Statements

  (i)   Its Financial Statements most recently delivered to the Facility Agent
under Clause 18.1 (Financial Statements): (A) have been prepared, save as
disclosed in notes to or accompanying those Financial Statements, in accordance
with the provisions of Clause 18.6 (Accounting Standards); (B) fairly represent
in accordance with the Approved Accounting Principles its and (if consolidated
Financial Statements) its Subsidiaries’ financial position as at the date to
which the same were prepared and/or (as appropriate) the results of operations
and (in the case of annual Financial Statements) changes in financial position
during the Financial Year concerned; and (C) show all material liabilities
(contingent or otherwise) of the Group as at such date.     (ii)   Each of the
information, reports and documents delivered to the Facility Agent under Clause
18.3 (Notifications) was true and accurate in all material respects as of the
date thereof and did not omit any material information required to be included
therein in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made.  
  (iii)   All forecasts and projections provided by or on behalf of an Obligor
to the Facility Agent under or in connection with this Agreement were arrived at
after due and careful consideration, were (at the time such forecasts and
projections were made) fair and were based on assumptions believed to be
reasonable when made.     (iv)   The Base Financial Statements:

  (A)   have been prepared in accordance with Approved Accounting Principles
consistently applied;     (B)   fairly represent in accordance with the Approved
Accounting Principles, the consolidated financial condition and results of
operations of the Group as at and for the accounting period ended the date to
which they were drawn up; and     (C)   do not include or consolidate the
results of any company or business which is not part of the Group.

  (v)   On or prior to the first Utilisation Date, there has been no material
adverse change in its assets, business or financial condition (or, in the case
of the US Parent, the assets, business or financial condition of the Group) and
no event has occurred in relation to it which has had or could reasonably be
expected to otherwise have a Material Adverse Effect since the latest date to
which any of the Base Financial Statements were drawn up (or in the case of the

47



--------------------------------------------------------------------------------



 



      projections listed in paragraph (c) of the definition of Base Financial
Statements, the date on which they were prepared).

  (k)   Litigation No litigation, arbitration or administrative or regulatory
proceedings or investigations for which process or initiation claims have been
served on it or any of its Subsidiaries exist and no litigation, arbitration,
administrative or regulatory proceedings involving it are pending or, to the
best of its knowledge or belief, threatened, which, in each case, are reasonably
likely to be determined adversely to it and which, if so adversely determined,
would reasonably be expected to have a Material Adverse Effect.     (l)   Tax No
claims are being or are reasonably likely to be asserted against it with respect
to Taxes which are reasonably likely to be determined adversely to it and which,
if so adversely determined, would reasonably be expected to have a Material
Adverse Effect. It is not overdue, including applicable extensions of time to
file, in the filing of any Tax returns required to be filed and it has paid all
Taxes shown to be due on any Tax returns required to be filed by it or on any
assessments made against it (other than any Taxes being contested in good faith
by appropriate process in respect of which appropriate reserves are being
maintained in accordance with Approved Accounting Principles), the failure to
file, non payment, or a claim for payment, of which would reasonably be expected
to have a Material Adverse Effect.     (m)   Encumbrances No Encumbrance (or
agreement to create the same) exists on or over its assets save for Permitted
Encumbrances.     (n)   Indebtedness It has not incurred (or agreed to incur)
any Indebtedness save for Permitted Indebtedness.     (o)   Information All
written information, representations, warranties and statements made or provided
by or on behalf of the Obligors comprised in the Information was true and
accurate (or, in the case of information prepared and/or provided at the request
of an Obligor by any person other than the Obligors or their advisors, was true
and accurate to the best of its knowledge and belief) in all material respects
at the date (if any) ascribed thereto in the Information or (if none) at the
date of the relevant component of the Information. All expressions of opinion or
intention and all forecasts and projections provided by the Obligors contained
in the Information were arrived at after careful consideration, were at the date
made fair and were based on assumptions believed to be reasonable at the time
made. The Information as of its date was not misleading in any material respect
and did not omit to disclose or take into account any matter known to any
Obligor or any of its board of directors where failure to disclose or take into
account such matter would result in the Information (or any information or
projection contained therein) being misleading in any material respect, and
nothing has occurred or come to light since the date of any of the Information
which, insofar as any Obligor or any of its board of directors is aware, renders
any material facts forming the basis thereof materially inaccurate or misleading
or which makes any of the projections or forecasts contained therein unfair or
unreasonable or renders any of the assumptions upon which the projections are
based unfair or unreasonable.     (p)   No Breach of Laws         It has not
breached any law or regulation which breach has or is reasonably likely to have
a Material Adverse Effect.     (q)   Share Capital and Group Structure

48



--------------------------------------------------------------------------------



 



  (i)   The shares or equivalent ownership interests of any Obligor which are
expressed to be (or are required by any Finance Document to be or become)
subject to any Security under any Security Document are duly authorised, validly
issued, fully paid, non-assessable and freely transferable (other than
restrictions solely deriving from applicable mandatory laws) and there are no
moneys or liabilities outstanding or payable in respect of any share or
equivalent ownership interests.     (ii)   No person has or is entitled to any
conditional or unconditional option, warrant or other right to call for the
issue or allotment of, subscribe for, purchase or otherwise acquire any share
capital or loan capital of any Obligor (including any right of pre-emption,
conversion or exchange).     (iii)   The shares or equivalent ownership
interests of (x) the Borrower are wholly owned by the Swiss Parent and (y) the
Swiss Parent are wholly owned by the US Parent.     (iv)   There are no
agreements (other than management or employees share option schemes) in force or
corporate resolutions passed which require or might require the present or
future share issue or allotment of any share capital or loan capital of any
Obligor (including any right of pre-emption, conversion or exchange).     (v)  
The shares or equivalent ownership interests of any Obligor which are expressed
to be (or are required by any Finance Document to be or become) subject to any
Security under any Security Document constitute all the share capital of the
relevant member of the Group.     (vi)   The Group Structure Chart is complete
and accurate as to the Obligors in all material respects as of the Signing Date.

  (r)   Ownership of Assets         It has legal and beneficial title to or
valid leases or licences of or is otherwise entitled to use all assets
(i) necessary to conduct its business except to the extent the absence of which
would not reasonably be expected to have a Material Adverse Effect and (ii) in
respect of which the Security has been granted.     (s)   Ranking The Security
has or will have first ranking priority and it is not subject to any prior
ranking or pari passu ranking Encumbrance (other than any Encumbrance
mandatorily preferred by law).     (t)   Documents All documents delivered to
the Facility Agent by or on behalf of any Obligor pursuant to the Finance
Documents on or prior to the Signing Date were genuine, and in the case of copy
documents, were true, complete and accurate copies in all material respects of
originals, which had not been amended, varied, supplemented or superseded in any
way which would be likely to adversely affect the interests of the Lenders under
the Finance Documents in any material respect.     (u)   Environmental Matters

  (i)   It has obtained any and all requisite Environmental Licences required
for the carrying on of its business as currently conducted and have at all times
complied in all material respects with (A) the terms and conditions of such
Environmental Licences and (B) all other applicable Environmental Laws

49



--------------------------------------------------------------------------------



 



      which in each case, if not complied with or obtained, would reasonably be
expected to result in a Material Adverse Effect and there are, to its knowledge,
no circumstances which may prevent or interfere with such compliance in the
future.     (ii)   No Dangerous Substance has been used, disposed of, generated,
stored, transported, dumped, released, deposited, buried or emitted at, on, from
or under any site or premises (whether in respect of any site previously or
currently owned, leased, occupied or controlled by it and including any offsite
waste management or disposal location utilised by it in circumstances where this
would be likely to result in the imposition of a liability on it which would
result in a Material Adverse Effect.     (iii)   There is no Environmental Claim
(whether in respect of any site previously or currently owned, leased, occupied
or controlled by it and including any offsite waste management or disposal
location utilised by it) pending or (to the best of its knowledge and belief
after due and careful enquiry) threatened, and there are no past or present
acts, omissions, events or circumstances that would be likely to form the basis
of any Environmental Claim (whether in respect of any site previously or
currently owned, leased, occupied or controlled by it and including any offsite
waste management or disposal location utilised by it), against it which in each
case is reasonably likely to be determined against it and which if so determined
would reasonably be expected to result in a Material Adverse Effect.

  (v)   Intellectual Property

  (i)   So far as it is aware, it owns or has the legal right to use all of the
Intellectual Property Rights which are material to the conduct of its business
or are required by it in order for it (or them) to carry on its business in all
material respects.     (ii)   So far as it is aware, its operations do not
infringe any Intellectual Property Rights held by any third party which
infringement has or would reasonably be expected to have a Material Adverse
Effect.     (iii)   No written claim by any third party alleging any
infringement of, or any litigation proceedings relating to, registered
Intellectual Property Rights owned by itself which would reasonably be expected
to have a Material Adverse Effect remain outstanding.

  (w)   Pensions and ERISA Compliance

  (i)   Each Plan is, in form and operation, in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law. Each Plan which is intended to qualify under Section 401(a) of the
Code has received a favourable determination letter from the IRS and to the best
knowledge of the Obligors, nothing has occurred (that has not been corrected in
accordance with procedures established by the IRS) which would cause the loss of
such qualification. The Obligors and each ERISA Affiliate have made all required
contributions to any Plan subject to Section 412 of the Code, and no application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan.

50



--------------------------------------------------------------------------------



 



  (ii)   There are, to the best knowledge of the Obligors, no pending or
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan or Foreign Plan which has had or could reasonably be
expected to have a Material Adverse Effect. There has been no non-exempt
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan or Foreign Plan which had or could reasonably be expected to
have a Material Adverse Effect. There are, to the best knowledge of the
Obligors, no circumstances that could reasonably be expected to result in
(i) any liability with respect to any Plan or Foreign Plan, which liability is
not fully funded or fully insured and which could reasonably be expected to have
a Material Adverse Effect; or (ii) any liability for failure to provide Foreign
Benefits which could reasonably be expected to have a Material Adverse Effect.  
  (iii)   (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has incurred an “accumulated funding deficiency” within the
meaning of Section 302 of ERISA or Section 412(a) of the Code as of the end of
the most recently completed plan year; (iii) neither the Obligors nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither the Obligors nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Obligors nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA and that could reasonably be expected to have a Material
Adverse Effect.     (iv)   Each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations, orders and trust documentation and has been
maintained, where required, in good standing with applicable regulatory
authorities. All material contributions required to be made with respect to a
Foreign Plan have been timely made. The accrued benefit liabilities (whether or
not vested) under each Foreign Plan which is funded, as of the end of the most
recently ended fiscal year of each such Foreign Plan (determined in accordance
with current statutory requirements and on the basis of reasonable actuarial
assumptions under Approved Accounting Principles) did not exceed the fair market
value of assets held by or attributed to such Foreign Plan. The accrued benefit
liabilities (whether or not vested) under each Foreign Plan which is not funded
have been appropriately reflected on the books and records of the applicable
member of the Group in accordance with local law, past practice and Approved
Accounting Principles in the relevant jurisdiction of that member of the Group.
    (v)   Each Foreign Plan which is funded has been, as of the end of the most
recently ended fiscal year of such Foreign Plan, funded to at least the minimum
level required by law or, if higher, the minimum level required by the terms of
its governing documentation.

  (x)   Accounting reference date The Accounting Reference Date of each Obligor
is 31 December.

51



--------------------------------------------------------------------------------



 



  (y)   US Government Regulations

  (i)   It is not an “investment company”, or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the US Investment Company Act of 1940, as amended. Neither
the making of any Utilisation, nor the application of the proceeds or repayment
thereof by any Obligor, nor the consummation of the other transactions
contemplated hereby, will violate any provision of such act or any rule,
regulation or order of the US Securities and Exchange Commission thereunder.    
(ii)   It is not a “holding company”, or a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, as such terms are defined in the US Public Utility
Holding Company Act of 1935, as amended. It is not subject to regulation under
any US federal or state law or regulation that restricts its ability to incur
Indebtedness or perform its obligations under any Finance Document.     (iii)  
No Obligor is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U, T and X
of the Board of Governors of the Federal Reserve System of the United States of
America) as in effect from time to time, and no proceeds of any Utilisation will
be used to purchase or carry any margin stock, to reduce or retire any
Indebtedness incurred to purchase or carry margin stock, or to extend credit to
others for the purpose of purchasing or carrying any margin stock.

  (z)   Insurance The insurances required by Clause 19.4 (Insurance) are in full
force and effect as required by this Agreement and no event or circumstance has
occurred which would entitle any insurer to reduce or avoid its liability under
any such insurance where such event, circumstance or failure could reasonably be
expected to have a Material Adverse Effect.     (aa)   Receivables

  (i)   Each existing Receivable of the Borrower represents, and each future
Receivable of the Borrower will represent, a bona fide sale or lease and
delivery of goods by the Borrower, or the rendering of services by the Borrower
in the ordinary course of the Borrower’s business.     (ii)   Each existing
Eligible Receivable of the Borrower is, and each future Eligible Receivable of
the Borrower will be, for a liquidated amount payable by the Account Debtor
thereon on the terms set forth in the invoice therefor or in the schedule
thereof delivered to the Facility Agent.     (iii)   No payment will be received
with respect to any Receivable of the Borrower, and no credit, discount, or
extension, or agreement therefor will be granted on any Receivable of the
Borrower, except as reported to the Facility Agent in accordance with this
Agreement.     (iv)   Each copy of an invoice delivered to the Facility Agent
will be a genuine copy of the original invoice sent to the Account Debtor named
in it.

52



--------------------------------------------------------------------------------



 



  (v)   All goods described in any invoice representing a sale of goods will
have been delivered or dispatched to the Account Debtor and all services of the
Borrower described in any invoice will have been performed.     (vi)   Each
existing Eligible Receivable of the Borrower, and each future Eligible
Receivable of the Borrower is legally and beneficially owned by it with good
title and is not subject to any Encumbrance other than Permitted Encumbrances
arising under sub-clause (a) of such definition.     (vii)   Each Eligible
Receivable may be assigned to the Security Agent under the terms and conditions
and the laws applicable to such Eligible Receivable.     (viii)   Each Borrowing
Base Certificate and the information delivered to the Facility Agent by the
Borrower pursuant to Clause 18.8 (Collateral Reporting) will be true, complete
and accurate in all material respects when delivered.

  (bb)   No Financial Assistance The entry into and performance of all
obligations under the Finance Documents shall not breach or otherwise violate
any laws or regulations prohibiting the granting of “financial assistance” or
equivalent provisions in any jurisdictions.     (cc)   Anti-Terrorism Laws None
of the Borrower or its Affiliates is in violation of any Anti-Terrorism Law, or
engages in or conspires to engage in any transaction that attempts to violate,
or otherwise evades or avoids (or has the purpose of evading or avoiding) any
prohibitions set forth in any Anti-Terrorism Law. None of the Borrower or its
Affiliates (a) is a Blocked Person; (b) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person; (c) has any of its assets in a Blocked Person;
(d); deals in, or otherwise engages in any transaction relating to, any assets
blocked pursuant to Executive Order No. 13224; or (e) derives any of its
operating income from investments in or transactions with a Blocked Person.

17.2   Repetition       The representations and warranties set out in Clause
17.1 (Representations and Warranties) shall survive the execution of this
Agreement and the making of each Utilisation hereunder and:

  (a)   in the case of each Obligor party hereto, are made on the date of
execution of this Agreement and on the date of the first Utilisation; and    
(b)   with the exception of the representations and warranties set out in
paragraphs, (e), (f)(ii), (i), (j)(v), (o), (q)(ii), (iii), (iv), (v) and
(vi) and (x), of Clause 17.1 (Representations and Warranties) which shall not be
repeated after the date of the first Utilisation, and Clause 17.1(t) and
(aa)(viii) (Representations and Warranties) which shall be made or repeated once
only with respect to each document therein referred to on the date of delivery
of such document), the representations and warranties set out in Clause 17.1
(Representations and Warranties) are deemed to be repeated by each relevant
Obligor on the date of each Utilisation Request the date of each Utilisation and
on each Interest Payment Date with reference to the facts and circumstances then
existing.

53



--------------------------------------------------------------------------------



 



18.   INFORMATION UNDERTAKINGS

Unless otherwise agreed in writing by the Majority Lenders (acting reasonably),
as long as any Obligations or any Commitments remain outstanding each Obligor
agrees to the following undertakings with each of the Finance Parties.

18.1   Financial Statements       The US Parent and the Borrower shall furnish
or procure that there shall be furnished to the Facility Agent (for the
avoidance of doubt, Financial Statements required to be publicly filed by the US
Parent with the Securities and Exchange Commission may be furnished by way of
electronic transmission; provided that the Facility Agent shall be entitled to
require that the same be furnished in hard copy (or other acceptable format) in
the event of its or any Lenders difficulty in accessing the same):

  (a)   as soon as practicable (and in any event within 90 days) after the end
of each Financial Year of the Group, the audited consolidated financial
statements of the US Parent and the Group and the Borrower Reporting Package for
and as at the end of such Financial Year;     (b)   as soon as practicable (and
in any event within 45 days) after the end of each Financial Quarter commencing
after the date of this Agreement, the unaudited consolidated financial
statements of the US Parent and the Group and the Borrower Reporting Package for
and as at the end of the relevant Financial Quarter (together, the “Quarterly
Accounts”);     (c)   as soon as practicable (and in any event within 30 days)
after the end of each monthly accounting period commencing with the first
monthly accounting period to commence after the date of this Agreement, the
Borrower Reporting Package for and as at the end of such monthly accounting
period; and     (d)   as soon as practicable (and in any event not later than
the date falling 60 days after the start of each Financial Year) the projections
of the Group and the Borrower’s financial condition, results of operations and,
with respect to the Group, cashflow for the next following Financial Year (the
“Projections”).

18.2   Compliance       Each of the US Parent, the Swiss Parent and the Borrower
shall ensure that:

  (a)   each set of annual Financial Statements (excluding the Borrower
Reporting Package) delivered pursuant to paragraph (a) of Clause 18.1 (Financial
Statements) shall be accompanied by a report signed by the Auditors in such form
and with such content as the Facility Agent and such Auditors may agree (each
acting reasonably); and     (b)   each set of Financial Statements delivered by
it pursuant to paragraph (a) and (b) of Clause 18.1 (Financial Statements) shall
be accompanied by a Compliance Certificate signed by one director or manager
(gérant) of the relevant person.

18.3   Notifications       The Borrower shall furnish or procure that there
shall be furnished to the Facility Agent in sufficient copies for each of the
Lenders, promptly (unless otherwise stated):

54



--------------------------------------------------------------------------------



 



  (a)   after becoming aware of the same being instituted or threatened, details
of any litigation, arbitration or administrative proceedings involving it or any
other Obligor which would reasonably be expected to have a Material Adverse
Effect;     (b)   such further information regarding its financial condition,
business and assets and that of the Group and/or any member thereof (including
any reasonably requested amplification or explanation of any item in any
Financial Statements, forecasts, projections or other material provided by any
Obligor hereunder) as the Facility Agent may reasonably request from time to
time;     (c)   upon becoming aware of the same being instituted, each
Environmental Claim which could reasonably be expected to result in a Material
Adverse Effect;     (d)   upon becoming aware of the same, details of any labour
dispute affecting any Obligor which has or would reasonably be expected to have
a Material Adverse Effect;     (e)   details of all transfers of shares or
equivalent ownership interests in the share capital of the Borrower or the Swiss
Parent and details of any issue or transfer of shares or equivalent ownership
interests in the capital of any member of the Group;     (f)   written details
of any Default forthwith upon becoming aware of the same, and of all remedial
steps being taken and proposed to be taken in respect of that Default;     (g)  
details of any dividend payment or other distribution made by the Borrower or
Swiss Parent in accordance with Clause 20.8 (Dividends); and     (h)   such
information relating to its financial condition or operation, or those of its
subsidiaries or relating to any of its assets which are subject to Encumbrances
created or purported to be created by the Security Documents as the Facility
Agent (or any Lender through the Facility Agent) may from time to time
reasonably request.

18.4   Year-end

  (a)   The US Parent shall not change its Accounting Reference Date and shall
procure that each Financial Year-end of each member of the Group falls on the
Accounting Reference Date.     (b)   The US Parent shall procure that each
quarterly accounting period and each Financial Quarter of each member of the
Group ends on a Quarter Date.

18.5   Audit       The US Parent will ensure that:

  (a)   the annual Financial Statements to be delivered to the Facility Agent
pursuant to paragraph (a) of Clause 18.1 (Financial Statements) are audited by
the Auditors;     (b)   both it and each Obligor shall at all times have duly
appointed Auditors or, in the event of resignation of the Auditors, shall
appoint replacement Auditors within a reasonable time.

18.6   Accounting Standards

  (a)   The US Parent and the Borrower shall ensure that each set of Quarterly
Accounts shall be in a form reasonably acceptable to the Facility Agent and
shall include a

55



--------------------------------------------------------------------------------



 



      consolidated balance sheet and profit and loss account and, with respect
to the US Parent on a consolidated basis, cashflow statement.     (b)   The US
Parent and the Borrower shall procure that each set of monthly Financial
Statements of the Borrower shall be in a form reasonably acceptable to the
Facility Agent and include a balance sheet and profit and loss account.     (c)
  The US Parent and the Borrower shall procure that each set of Financial
Statements delivered pursuant to paragraphs (a), (b) and (c) of Clause 18.1
(Financial Statements) is prepared using Approved Accounting Principles (in the
case of annual audited Financial Statements) or in a manner consistent with
Approved Accounting Principles (in the case of such other Financial Statements),
and is prepared using consistent accounting practices and financial reference
periods, unless, in relation to any set of financial statements, the US Parent
or the Borrower notifies the Facility Agent that there has been a change in
Approved Accounting Principles, the accounting practices or reference periods
and its Auditors (or, if appropriate, the Auditors of the Obligor), and delivers
to the Facility Agent:

  (i)   a description of any change necessary for those Financial Statements to
reflect the Approved Accounting Principles, accounting practices and reference
periods upon which the Base Financial Statements (if any) were prepared; and    
(ii)   sufficient information, in form and substance as may be reasonably
required by the Facility Agent, to enable the Lenders to determine whether the
undertakings set forth in Clause 21 (Financial Covenants) have been complied
with and to make an accurate comparison between the financial position indicated
in those Financial Statements.

  (d)   If the US Parent or the Borrower notifies the Facility Agent of a change
in accordance with paragraph (c) above then the US Parent and the Borrower and
the Facility Agent shall, at the Facility Agent’s request, enter into
negotiations in good faith with a view to agreeing:

  (i)   whether or not the change would reasonably be expected to result in any
material alteration in the commercial effect of any of the terms of this
Agreement; and     (ii)   if so, any amendments to this Agreement which may be
necessary to ensure that the change does not result in any material alteration
in the commercial effect of those terms,

      and if any amendments are agreed they shall take effect and be binding on
each of the parties in accordance with their terms. Any reference in this
Agreement to those Financial Statements shall be construed as a reference to
those Financial Statements as adjusted to reflect the basis upon which the Base
Financial Statements were prepared.

  (e)   If no such agreement is reached within 45 days of that notification of
change, the Facility Agent shall (if so requested by the Majority Lenders)
instruct the Auditors or independent accountants (approved by the US Parent and
the Borrower, such approval not to be unreasonably withheld or delayed) to
determine any amendment to Clause 21 (Financial Covenants) (including the
definitions in respect thereof) and any other terms of this Agreement which
those Auditors or, as the case may be, accountants (acting as experts and not
arbitrators) consider appropriate to ensure the

56



--------------------------------------------------------------------------------



 



      change does not result in any material alteration in the commercial effect
of the terms of this Agreement. Those amendments shall take effect when so
determined by those Auditors, or as the case may be, accountants. The reasonable
cost and expense of those Auditors or accountants shall be for the account of
the US Parent and the Borrower.

18.7   Borrowing Base Availability Determination

  (a)   Subject to sub-clause (b) below, the Borrower shall:

  (i)   deliver or procure the delivery of a Borrowing Base Certificate as a
condition precedent to the Initial Funding Date (prepared as of the last day of
the immediately preceding calendar month) and, following the Initial Funding
Date, shall deliver or procure the delivery of the same as soon as available and
in any event not later than the twentieth day following the last day of the
preceding calendar month; or     (ii)   during the continuance of an Event of
Default at such intervals as shall be requested by the Facility Agent.

  (b)   At its option upon giving at least 60 days’ notice in writing to the
Facility Agent, the Borrower may elect to deliver Borrowing Base Certificates on
a weekly or daily basis as an alternative to delivery of such certificates
monthly in accordance with sub- clause (a) above. Following such election:

  (i)   in the event that the Borrower elects to deliver Borrowing Base
Certificates on a weekly basis, the Borrower shall deliver or procure the
delivery of the same (prepared as of the last day of the immediately preceding
week) on or before 11:00 a.m. (London time) on the Tuesday following the end of
the preceding week; and     (ii)   in the event that the Borrower elects to
deliver Borrowing Base Certificates on a daily basis, the Borrower shall deliver
or procure the delivery of the same (prepared as of the day just ended) on or
before 11:00 a.m. (London time) of each Business Day.

  (c)   The Borrower may elect to change the timing of delivery of Borrowing
Base Certificates following any initial election pursuant to sub-clause
(b) above upon the giving of at least 60 days’ notice in writing to the Facility
Agent to deliver such certificates, daily, weekly or monthly as applicable. The
Borrower may only make two such elections in any calendar year,     (d)   Each
Borrowing Base Certificate shall:

  (i)   be executed by an Authorised Signatory of the Borrower; and     (ii)  
contain such information as to Eligible Receivables as the Facility Agent may
reasonably request.

  (e)   Subject to paragraph (f) below, upon receiving at least five Business
Days’ notice from the Facility Agent (or without notice following an Event of
Default which is continuing), the Borrower will permit the Facility Agent or any
person authorised by the Facility Agent to have access to its premises during
ordinary business hours (and, following the occurrence of an Event of Default,
without limitation) to carry out (at the Borrower’s sole cost and expense) such
inspections, investigations, audits,

57



--------------------------------------------------------------------------------



 



      evaluations and reviews as the Facility Agent shall reasonably (unless a
Default has occurred and is continuing) require in connection with:

  (i)   the calculation of Borrowing Base Availability of the Borrower;     (ii)
  following the occurrence of any Event of Default, the operating facilities and
practices of the Borrower; and     (iii)   the Receivables (including such test
and physical verifications of the Receivables in such manner and through such
medium as the Facility Agent reasonably considers advisable),

      and the Borrower shall furnish all such reasonable assistance and
information as the Facility Agent may require in connection therewith.     (f)  
Unless an Event of Default is continuing, the Facility Agent may only exercise
its rights in relation to paragraphs (e)(i), (ii) and (iii) above, once in any
three month period.     (g)   Following the Initial Funding Date, the Borrower
shall promptly notify the Facility Agent in writing in the event that at any
time the Borrower receives or otherwise gains knowledge that any of the
conditions listed in Clause 3.2(a) (Additional Conditions Precedent) is no
longer true as a result of a decrease therein, in which case such notice shall
also include the amount of such excess.     (h)   Promptly following receipt,
the Facility Agent shall deliver to each Lender a copy of each Borrowing Base
Certificate received from the Borrower.

18.8   Collateral Reporting       The Borrower shall deliver the following
information and documents at the following times with all amounts expressed in
Dollars and otherwise in form and substance satisfactory to the Facility Agent
in respect of the Borrower:

  (a)   on a monthly basis and in any event no later than the twentieth day
following the last day of the preceding calendar month, a schedule of
Receivables, collections received and credits issued, together with such further
information, reports and copies of documents regarding Receivables as the
Facility Agent may from time to time request;     (b)   as soon as practicable
and in any event not later than the twentieth day following the last day of the
preceding calendar month or (following the occurrence of a Default which is
continuing) at such times as the Facility Agent may request:

  (i)   ageings of creditors, together with details of each relevant creditor’s
name and account number, and ageing categorised as falling (v) current, (w) 1 to
30 days past due, (x) 31 to 60 days past due, (y) 61-90 days past due and (z) 90
to 120 days past due; and     (ii)   ageings of Receivables by customer,
together with details of each relevant customer’s name, account number and full
address, each invoice number and currency, and ageing categorised as falling
(v) current, (w) 1 to 30 days past due, (x) 31 to 60 days past due,
(y) 61-90 days past due and (z) 90 to 120 days past due,

58



--------------------------------------------------------------------------------



 



      in each case in respect of the immediately preceding calendar month;

  (c)   promptly upon becoming aware of the same, details of any Receivables
which have become or are purported to be, by the relevant Account Debtor or
otherwise, subject to any prohibitions or restriction on charge or assignment;
and     (d)   at the Facility Agent’s request, copies of invoices, credit notes,
shipping and delivery documents.

18.9   Minimum Available Cash Reporting       If at any time, the Available Cash
of the US Parent falls below US$150,000,000 then the US Parent shall promptly
notify the Facility Agent in writing and, thereafter, shall deliver or procure
the delivery to the Facility Agent on a monthly basis and in any event not later
than the twentieth day following the last day of the preceding calendar month:

  (a)   a schedule certified by an Authorised Signatory of the US Parent
detailing:

  (i)   the total value of Available Cash held on deposit in bank accounts in
accordance with and as required by Clause 19.14 (Minimum Available Cash) as at
the end of each calendar month and for each day of the preceding month; and    
(ii)   details of the bank at which the relevant Available Cash is held,
including account number, bank name, bank address, Available Cash balances and
the name of the account holder; and

  (b)   evidence in form and substance reasonably satisfactory to the Facility
Agent from each relevant bank verifying the Available Cash and other information
provided by the US Parent in accordance with this Clause 18.9;

    provided, however, that the US Parent shall no longer be obliged to deliver
the schedule and evidence specified in respect of a particular drop in Available
Cash below US$150,000,000 in the event that the US Parent has demonstrated to
the satisfaction of the Facility Agent that the Minimum Available Cash of the US
Parent has exceeded US$150,000,000 for each of the preceding 60 days.

18.10   “Know your Customer” Checks and USA Patriot Act Notice

  (a)   If:

  (i)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;     (ii)   any change in the status of an Obligor or the
composition of the shareholders of an Obligor after the date of this Agreement;
or     (iii)   a proposed assignment or transfer by a Lender of any of its
rights and/or obligations under this Agreement to a party that is not a Lender
prior to such assignment or transfer,

      obliges the Facility Agent or any Lender (or, in the case of paragraph
(iii) above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not

59



--------------------------------------------------------------------------------



 



      already available to it, each Obligor shall promptly upon the request of
the Facility Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any Lender) or any Lender (for itself or, in
the case of the event described in paragraph (iii) above, on behalf of any
prospective new Lender) in order for the Facility Agent, such Lender or, in the
case of the event described in paragraph (iii) above, any prospective new Lender
to carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.     (b)  
Each Lender shall promptly upon the request of the Facility Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Facility Agent (for itself) in order for the Facility Agent to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws pursuant to the
transactions contemplated in the Finance Documents.     (c)   Each of the
Lenders hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

19.   AFFIRMATIVE UNDERTAKINGS

Unless otherwise agreed in writing by the Majority Lenders, as long as any
Obligations or any Commitment remain outstanding, without the written consent of
the Majority Lenders, the Borrower and each Guarantor (to the extent specified)
agrees the following undertakings with each of the Finance Parties.

19.1   Preservation of Assets       The Borrower shall maintain in good working
order and condition (ordinary wear and tear excepted) all of its assets
necessary or desirable for the conduct of its business from time to time.

19.2   Pari Passu Ranking       Each Obligor shall ensure that its Obligations
under the Finance Documents rank and will at all times rank at least pari passu
in right of priority and payment and in point of security (save by reason of and
to the extent of the security afforded thereto by the Security Documents) with
the claims of all its other present and future unsecured and unsubordinated
creditors, other than obligations applicable generally to companies incorporated
in its Relevant Jurisdiction which have priority by operation of law (including
in respect of employees’ remuneration, Taxes and like obligations).

19.3   Environmental and Health Matters       The Borrower will:

  (a)   obtain all Environmental Licences required in connection with its
business and comply with (i) the terms and conditions of those Environmental
Licences and (ii) all Environmental Laws to which it is subject in each case
where failure to do so would reasonably be expected to result in a Material
Adverse Effect; and

60



--------------------------------------------------------------------------------



 



  (b)   promptly upon receipt of the same, notify the Facility Agent of any
claim, notice or other communication served on it in respect of any alleged
breach of or corrective or remedial obligation or liability under any
Environmental Law which could reasonably be expected to result in a Material
Adverse Effect.

19.4   Insurance

  (a)   The Borrower will procure and maintain appropriate public liability
insurance, and product liability insurance and otherwise insure and keep insured
all its property and assets of an insurable nature and which are customarily
insured (either generally or by companies carrying on a similar business)
against loss or damage by fire and other risks normally insured against by
prudent persons carrying on the same class of business as that carried on by it
in a similar location and in a sum or sums and with deductibles and other terms
consistent with prudent market practice for companies carrying on a similar
business in a similar location with insurance providers acceptable to the
Facility Agent (acting reasonably).     (b)   The Borrower will procure that the
insurance provider makes an endorsement on the policy naming the Security Agent
as an additional insured in respect of such policy.

19.5   Compliance with Laws       The Borrower and the Guarantors will comply in
all material respects with all applicable laws (including Environmental Laws and
Anti-Terrorism Laws), rules, directives, regulations and orders of any
governmental authority, whether domestic or foreign, having jurisdiction over it
or any of its assets if (other than a failure to comply with Anti-Terrorism
Laws) failure so to comply has or could reasonably be expected to have a
Material Adverse Effect.

19.6   Consents       Each Obligor will promptly obtain, renew (by making all
necessary filings or otherwise) from time to time and maintain in full force and
effect, and if so requested promptly furnish certified copies to the Facility
Agent of all such material filings, authorisations, approvals, consents,
licences (including Environmental Licences) and exemptions as may be required
under any applicable law or regulation:

  (a)   to enable each Obligor to enter into and perform its respective material
obligations under the Finance Documents to which it is a party or required for
the validity or enforceability of such Finance Documents or of any security
provided for thereby; and/or     (b)   to carry on its business in the ordinary
course as it is being conducted from time to time where failure to obtain, renew
or maintain any such filing, authorisation, approval, consent, licence or
exemption or non-compliance with the terms of the same could reasonably be
expected to have a Material Adverse Effect.

19.7   Pension Schemes

  (a)   The US Parent shall ensure that all Pension Plans and Foreign Plans
which are funded, or required to be funded, are funded in accordance with
current statutory requirements and on the basis of reasonable actuarial
assumptions and Approved Accounting Principles and that no action or omission is
taken by any member of the Group in relation to such a pension scheme which has
or would reasonably be expected to have a Material Adverse Effect.

61



--------------------------------------------------------------------------------



 



  (b)   The US Parent shall ensure that no Obligor establishes any defined
benefit occupational pension scheme (other than where it is mandatory to
establish a defined benefit occupational pension scheme at law).     (c)   The
US Parent shall deliver or procure delivery to the Facility Agent as soon as
reasonably practicable following the preparation of those reports as are
prepared in order to comply with the then current statutory or auditing
requirements (as applicable either to the trustees of any relevant schemes or to
the US Parent), actuarial reports in relation to all pension schemes mentioned
in paragraph (a) above.     (d)   The US Parent shall ensure that Obligor, nor
any ERISA Affiliate, will cause or permit to occur (i) an event which could
result in the imposition of an Encumbrance under Section 412 of the Code or
Section 302 or 4068 of ERISA or (ii) an ERISA Event which has or would
reasonably be expected to have a Material Adverse Effect.

19.8   Intellectual Property       The Borrower shall take all reasonable and
practical steps to preserve and enforce all of the Intellectual Property Rights
which are material to the conduct of its businesses or which are required by it
in order for it to carry on its businesses in all material respects.

19.9   Tax       Each Obligor shall comply in all material respects with all
Taxation laws in all jurisdictions in which they are respectively subject to
Taxation and shall promptly pay all Taxes shown to be due on any Tax returns
required to be filed by it and them or on any assessments made against it and
them prior to penalties being incurred (other than to the extent they are being
contested in good faith by appropriate process in respect of which adequate
reserves are being maintained), and where the failure to pay such Taxes would
not reasonably be expected to have a Material Adverse Effect. Each Obligor shall
pay all Taxes with respect to the execution of any of the Finance Documents and
the exercise of any rights or remedies thereunder as contemplated therein.

19.10   Security

  (a)   Without prejudice to the obligations of the Obligors under the Security
Documents, each Obligor shall take all such action (the cost of such action to
be borne by such Obligor):

  (i)   as the Facility Agent or the Security Agent may require (acting
reasonably) for the purpose of perfecting or protecting the Finance Parties’
rights under and preserving the security interests intended to be created or
evidenced by any of the Finance Documents; and     (ii)   as the Facility Agent
or the Security Agent may require following the making of any declaration
pursuant to Clause 22.2 (Acceleration and Cancellation) or 22.3 (Utilisations
Due on Demand) for facilitating the realisation of any such security or any part
thereof.

  (b)   Each Obligor shall ensure that each Security Document to which it is a
party creates the security interest which that Security Document purports to
create or, if that Security Document purports to evidence a security interest,
accurately evidences a security interest which has been validly created and that
each security interest ranks in priority as specified in the Security Document
creating or evidencing that interest.

62



--------------------------------------------------------------------------------



 



19.11   Cash Management

  (a)   The Borrower shall establish with the Facility Agent, a cash management
system acceptable to the Facility Agent, including on the terms set out below.  
  (b)   The Borrower shall ensure that any Existing Collection Account is closed
within 90 days of the date of this Agreement or as soon as practicable
thereafter. Notwithstanding the foregoing, the Borrower shall procure that each
Third Party Account Bank with whom it holds an Existing Collection Account
establishes and effects an automatic (and where this is not practically
possible, a manual) cash sweeping mechanism on each Existing Collection Account
to transfer all monies standing to the credit of such Existing Collection
Account at the end of each Business Day to the Collection Account of the
Borrower or, prior to the establishment of such Collection Accounts, such
accounts as the Facility Agent shall direct. In addition, the Borrower shall
procure that no Third Party Account Bank shall make any payment from any
Existing Collection Account other than any payment to be made to a Collection
Account, or, prior to the establishment of such Collection Accounts, to such
accounts as the Facility Agent shall direct, under the automatic (or manual, as
the case may be) cash sweeping mechanism described above and other than to pay
its customary banking charges in connection with such account.     (c)   The
Borrower shall, as soon as practicable, notify each of its Account Debtors to
make all future payments in respect of Receivables to the Collection Account of
the Borrower. Each invoice sent to an Account Debtor by the Borrower shall
specify the relevant Collection Account to which such Account Debtor is to make
payments in respect of Receivables and, if instructed by the Facility Agent
following the occurrence of an Event of Default which is continuing, notify the
Account Debtor that the relevant Receivable is subject to an Encumbrance. For
the avoidance of doubt, following the occurrence of an Event of Default which is
continuing, the Agents (and its delegates, agents and nominees) shall be
authorised and entitled to notify directly any Account Debtors of the existence
of the Security and instruct the Account Debtors to make payments in respect of
Receivables as it shall direct. The Borrower shall procure that any amounts
received or to be received by it in respect of Receivables coming into existence
after the date of this Agreement are paid by the relevant Account Debtor
directly into the Collection Account or, prior to the establishment of such
Collection Account, to such account as the Facility Agent shall direct, such
Collection Account to be established and maintained by the Borrower with the
Security Agent and subject to a first priority Encumbrance in favour of the
Security Agent governed by the law of location of such accounts and in form and
substance satisfactory to the Facility Agent (acting reasonably) and that any
other amounts received by it are swept into such account as stated above.    
(d)   The Borrower shall at all times utilise its cash balances so as to
(i) reduce amounts outstanding under the Revolving Facility or to minimise
utilisation of the Revolving Facility, (ii) service the interest and principal
payable on the Revolving Facility and (iii) pay any of its other Obligations;
provided, however, that unless an Event of Default has occurred and is
continuing (or the Facility Agent shall have in its discretion acting in good
faith otherwise direct), the Borrower shall not be obliged to use such cash
balances to immediately repay outstanding Loans.

19.12   Maintenance       The Borrower:

63



--------------------------------------------------------------------------------



 



  (a)   shall maintain management and operating procedures to enable it to
comply with the terms of this Agreement and the other Finance Documents; and    
(b)   shall maintain at all times, books, records and accounts which are
complete and correct in all material respects and in relation to which timely
entries are made of their transactions in accordance with Approved Accounting
Principles; and     (c)   shall by means of appropriate entries, reflect in such
accounts and in all Financial Statements proper liabilities and reserves for all
Taxes and proper provision for depreciation and amortisation of any property or
asset and bad debts, all in accordance with Approved Accounting Principles; and
    (d)   shall maintain at all times books and records pertaining to any
applicable Collateral in such detail, form and scope as the Facility Agent shall
reasonably require, including without limitation records of all payments
received and all credits and extensions granted with respect to the Receivables,
and all other material dealings affecting the Collateral.

19.13   Maintenance of Existence       Each Obligor will do all things necessary
to maintain its corporate existence, save as otherwise permitted by this
Agreement.

19.14   Minimum Available Cash       The US Parent shall at all times maintain
freely available and accessible cash balances or Cash Equivalents which are not
subject to any Encumbrances (other than those arising pursuant to the Finance
Documents) (“Available Cash”) in an amount at least equal to US$100,000,000
(“Minimum Available Cash”). For purposes of determining the US Parent’s
compliance with this Clause 19.14, the US Parent shall be entitled to include
Available Cash held by any of its Subsidiaries; provided that such Available
Cash can be immediately and irrevocably up-streamed by the relevant Subsidiary
to the US Parent without breaching any legal or regulatory restriction
(including any prohibition on financial assistance, any rule relating to
corporate benefit or any other fiduciary or statutory duty) applicable to it or
otherwise having to satisfy any conditionality prior to such transfer.

20.   NEGATIVE UNDERTAKINGS

Unless otherwise agreed in writing by the Majority Lenders as long as any
Obligations or any Commitments remain outstanding, the Borrower and each
Guarantor (to the extent specified) agrees to the following undertakings with
each of the Finance Parties.

20.1   Negative Pledge

  (a)   The Borrower and the Swiss Parent will not create or permit to subsist
any Encumbrance on the whole or any part of its respective present or future
business, assets or undertaking, except for Permitted Encumbrances.     (b)  
The US Parent will not create or permit to subsist any Encumbrance on the whole
or any part of its holding of the issued share capital of the Swiss Parent other
than pursuant to the Finance Documents.

20.2   Transactions Similar to Security       The Borrower and the Swiss Parent
will not:

64



--------------------------------------------------------------------------------



 



  (a)   sell, transfer or otherwise dispose of any of its assets on terms
whereby they are or may be leased to or re-acquired by an Obligor or any member
of the Group;     (b)   sell, transfer or otherwise dispose of any of its
receivables;     (c)   enter into any arrangement under which money or the
benefit of a bank or other account may be applied, set-off or made subject to a
combination of accounts; or     (d)   enter into any other preferential
arrangement having a similar effect,         in circumstances where the
arrangement or transaction is entered into primarily as a method of raising
Indebtedness or of financing the acquisition of an asset.

20.3   Disposals       The Borrower and the Swiss Parent (and with respect to
its holdings of shares, stock or other equity interests of the Swiss Parent
only, the US Parent) will not either in a single transaction or in a series of
transactions whether related or not and whether voluntarily or involuntarily,
sell, transfer, lease or otherwise dispose of all or any part of its respective
business, assets or undertaking, enter into a sale and leaseback or vendor
financing in respect of any asset or otherwise factor Receivables, other than:

  (a)   Permitted Disposals; and     (b)   Permitted Transactions.

20.4   Indebtedness       The Borrower and the Swiss Parent will not incur or
have outstanding any Indebtedness other than Permitted Indebtedness.

20.5   Third Party Guarantees       The Borrower and the Swiss Parent will not
incur any obligations or assume any liability under a guarantee or indemnity (or
other arrangement of equivalent effect) other than a Permitted Guarantee.

20.6   Treasury Transactions       The Borrower and the Swiss Parent will not
enter into any interest rate swap, cap, ceiling, collar or floor or any currency
swap, futures, foreign exchange or commodity contract or option (whether over
the counter or exchange traded) or any similar treasury transaction, other than
(i) spot foreign exchange contracts entered into in the ordinary course of
trading for non-speculative purposes, (ii) transactions for the hedging for
non-speculative purposes of actual or projected interest rate and/or currency
exposures arising in the ordinary course of the trading activities of such
member of the Group, and (iii) hedging transactions agreed from time to time by
the Borrower and the Facility Agent (acting on the instructions of the Majority
Lenders).

20.7   Loans       The Borrower and the Swiss Parent will not be the creditor in
respect of any Indebtedness, save for Permitted Loans.

65



--------------------------------------------------------------------------------



 



20.8   Dividends       At any time following an Event of Default or when the
Borrower would be unable to make the representation and warranty set out in
Clause 17.1(e) (Insolvency) immediately prior to (and immediately following) the
making of any payment, dividend or distribution specified below, the Borrower
will not:

  (a)   declare, make or pay any payment, dividend (or interest on any unpaid
dividend), charge, fee or other distribution (whether in cash or in kind) on or
in respect of any shares or equivalent ownership interests in its capital held
by any person; or     (b)   repay or distribute any share premium account in
respect of shares or equivalent ownership interests held by any person.

20.9   Share Capital       The Borrower and the Swiss Parent will not make an
Equity Issuance to any person other than pursuant to a Permitted Transaction.

20.10   Mergers, Acquisitions and Joint Ventures

  (a)   Neither the Borrower nor the Swiss Parent will enter into any merger,
amalgamation, demerger, corporate reconstruction, or consolidation (other than,
in the case of the Swiss Parent, pursuant to a Permitted Transaction).     (b)  
Neither the Borrower nor the Swiss Parent will acquire or invest in any business
undertaking, shares (or equivalent ownership interests), partnership interests,
stock or securities from any person or make any investment in any person (other
than investments in Cash Equivalents, and in the case of the Swiss Parent only,
pursuant to a Permitted Transaction).     (c)   Neither the Borrower nor the
Swiss Parent will enter into or permit to subsist any Joint Venture, partnership
or similar arrangement with any person (other than, in the case of the Swiss
Parent, pursuant to a Permitted Transaction).

20.11   Administration and Winding-up Orders, etc       The Borrower and the
Guarantors will not make or join in making any application to any court for an
administration, winding up, receivership, composition with creditors, scheme or
other similar order in any jurisdiction to be made in relation to any Obligor.

20.12   Arm’s Length Terms       The Borrower and the Guarantors will not enter
into any transaction, arrangement or contract with any person save where:

  (a)   such transaction, arrangement or contract is entered into in the
ordinary course of its business on commercially reasonable terms and, except
with respect to transactions with other members of the Group, on an arm’s length
basis; and     (b)   it is pursuant to any other transaction not prohibited
under the terms of the Finance Documents.

66



--------------------------------------------------------------------------------



 



20.13   Constitutional Documents       Neither the Borrower nor the Swiss Parent
will, save as required by law or with the consent of the Facility Agent (acting
on the instructions of the Majority Lenders), amend or seek or agree to amend or
replace the Memorandum or Articles of Association or other constitutional
documents or bylaws of the relevant Obligor.

20.14   Change of Business       The Borrower and the Guarantors will not carry
on any materially different business, directly or indirectly other than the
business conducted as at the Signing Date and business reasonably related
thereto.

20.15   Anti-Terrorism Laws       No Obligor will conduct any business or engage
in any transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person; deal in, or otherwise engage in any transaction relating to,
any assets blocked pursuant to Executive Order No. 13224; or engage in or
conspire to engage in any transaction that attempts to violate, or evades or
avoids (or has the purpose of evading or avoiding) any prohibitions set forth in
Executive Order No. 13224 or the USA Patriot Act. The Obligors shall deliver to
the Facility Agent and the Lenders any certification or other evidence requested
from time to time by the Facility Agent or any Lender, in its discretion,
confirming each Obligor’s compliance with this Clause.

21.   FINANCIAL COVENANTS   21.1   Fixed Charge Coverage Ratio       The US
Parent shall not permit the Fixed Charge Coverage Ratio in respect of each
Relevant Period ending on or after the date of this Agreement to fall below
1.10:1 for such Relevant Period.   21.2   Calculations

  (a)   The Fixed Charge Coverage Ratio will be tested on a quarterly basis by
reference to the Financial Statements delivered to the Facility Agent under
Clause 18.1 (Financial Statements) for the relevant Financial Quarter (and to
the extent necessary for any covenant testing date falling less than three
months after the Signing Date, the Base Financial Statements) unless in any such
case the audited Financial Statements required to be delivered to the Facility
Agent pursuant to Clause 18.1 (Financial Statements) for the relevant period or
any part thereof are available on the relevant date on which any such covenant
is tested, in which case such audited Financial Statements shall be used
instead.     (b)   If the audited Financial Statements are not available when a
covenant is tested it shall be tested again when such audited Financial
Statements become available and compliance with the covenants in this Clause 21
will be determined also by reference to such audited Financial Statements.

22.   EVENTS OF DEFAULT   22.1   Events of Default       The following shall
constitute Events of Default for the purposes of this Agreement.

67



--------------------------------------------------------------------------------



 



  (a)   Payment Default Any Obligor fails to pay on the due date for payment
thereof any amount payable by it under any Finance Document at the place at
which and in the currency in which it is expressed to be payable, unless payment
is made within three Business Days of its due date (and, in the case of any
failure to pay principal, the Facility Agent is satisfied that such non-payment
is due solely to administrative error or technical delays).     (b)   Breach of
Financial Covenants and other Obligations Any requirement of:

  (i)   Clause 20 (Negative Undertakings) or Clause 19.10 (Security) is not
satisfied or an Obligor does not comply with the provisions of Clause 18.3(f)
(Notifications), Clause 19.2 (Pari Passu Ranking), Clause 19.11 (Cash
Management), Clause 19.13 (Maintenance of Existence), Clause 19.14 (Minimum
Available Cash) or Clause 21.1 (Fixed Charge Coverage Ratio); or     (ii)  
Clause 18.7 (Borrowing Base Availability Determination) Clause 18.8 (Collateral
Reporting) or Clause 18.9 (Minimum Available Cash Reporting) is not satisfied or
otherwise complied with.

  (c)   Breach of Financial Statement Delivery Obligations Any requirement of
Clause 18.1 (Financial Statements), Clause 18.2 (Compliance) or the provisions
of any of the Security Documents is not satisfied or otherwise complied with
within 5 Business Days of the earlier of:

  (i)   the Facility Agent notifying the Borrower of that default; and     (ii)
  that Obligor becoming aware of the relevant matter.

  (d)   Breach of Other Obligations Any Obligor fails to comply with any of its
obligations under any Finance Document (whether or not the relevant obligation
is enforceable against that Obligor), other than those specified in Clause
22.1(a) (Payment Default) Clause 22.1(b) (Breach of Financial Covenants and
Other Obligations) and Clause 22.1(c) (Breach of Financial Statement Delivery
Obligations) and, if that failure is in the opinion of the Facility Agent
(acting reasonably) capable of remedy, it is not remedied within 30 days of the
earlier of:

  (i)   the Facility Agent notifying the Borrower of that default; and     (ii)
  that Obligor becoming aware of the relevant matter.

  (e)   Misrepresentation Any representation, warranty or material statement
which is made by any Obligor in any Finance Document or is contained in any
certificate, statement or notice provided thereunder is or proves to have been
incorrect or misleading in any material respect when made (or when deemed to be
made or repeated).     (f)   Cross Default Any Indebtedness of any member of the
Group exceeding US$35,000,000 (or its Dollar Equivalent) in aggregate is capable
of being accelerated or otherwise declared by or on behalf of a creditor, due
and payable before its normal maturity by reason of an event of default (however
described).     (g)   Cross Acceleration Any Indebtedness of any member of the
Group exceeding US$20,000,000 (or its Dollar Equivalent) in aggregate:

68



--------------------------------------------------------------------------------



 



  (i)   is not paid when due or within any originally applicable grace period in
any agreement relating to that Indebtedness; or     (ii)   becomes due and
payable before its normal maturity; or     (iii)   is placed on demand (or any
commitments for any such Indebtedness are cancelled or suspended by the relevant
lender,

in each case by reason of an event of default (howsoever described).

  (h)   Invalidity and Unlawfulness

  (i)   Any material provision of any Finance Document is or becomes invalid or
unenforceable for any reason or is repudiated or the validity or enforceability
of any material provision of any Finance Document is contested by any Obligor or
any Obligor denies the existence of any liability or obligation on its part
under any Finance Document.     (ii)   It is or becomes unlawful under any
applicable jurisdiction for any Obligor to perform any of its material
obligations under any Finance Document.     (iii)   Any Security Document or any
guarantee in or any subordination under any Finance Document is not in full
force and effect or any Security Document does not create in favour if the
Security Agent for the benefit of the Finance Parties, the Security which it is
expressed to create fully perfected and with the ranking and priority it is
expressed to have in a manner and to an extent reasonably considered by the
Majority Lenders to be materially adverse to the interests of the Lenders under
the Finance Documents.

  (i)   Insolvency

  (i)   Any Obligor stops or suspends or threatens, or announces an intention to
stop or suspend, payment of its debts.     (ii)   Any Obligor is, under any
applicable law of any jurisdiction, deemed to be insolvent or unable, or admits
its inability, to pay its debts as they fall due or becomes insolvent or a
moratorium is declared in relation to any Indebtedness of any such Obligor.

  (j)   Receivership and Administration

  (i)   Any encumbrancer takes possession of, or a receiver, administrative
receiver or administrator or similar officer is appointed in any jurisdiction
over or in relation to, all or any material part of the assets of any Obligor.  
  (ii)   A meeting is convened or an application or petition is made or filed
for the purpose of appointing a receiver, administrative receiver or other
similar officer of or in relation to any Obligor.     (iii)   An application is
made or any other such document is issued, a meeting is convened, or any other
step is taken, or any notice is given of the intention to convene a meeting or
take any other step, for the purpose of appointing an administrator or other
similar officer of, or for the making of an administration order in relation to
any Obligor.

69



--------------------------------------------------------------------------------



 



  (k)   Compositions and Arrangements

  (i)   Any Obligor convenes a meeting of its creditors generally or takes any
step with a view to a moratorium or proposes or makes any arrangement or
composition or compromise with, or any assignment for the benefit of, its
creditors generally.

  (ii)   Any Obligor proposes or enters into any negotiations for or in
connection with the rescheduling, restructuring or re-adjustment of any
Indebtedness by reason of, or with a view to avoiding, financial difficulties.

  (l)   Winding up

  (i)   (Other than in connection with a solvent reorganisation, the terms of
which have been approved by the Majority Lenders) any meeting of any Obligor is
convened for the purpose of considering any resolution in respect of (or to
petition for) its winding up.     (ii)   A petition or any other such document
is presented or an application is made for the winding up of any Obligor or an
order is made for the winding up of any Obligor (other than a frivolous or
vexatious petition, or any other such document, dismissed, withdrawn or
discharged within 30 days of being presented or any other petition which is
contested on bona fide grounds and dismissed, withdrawn or discharged prior to
the winding-up order being made).

  (m)   Suspension of Payments Any order is made, any resolution is passed or
any other action is taken for the suspension of payments, protection from
creditors or bankruptcy of any Obligor.     (n)   Similar Events Elsewhere There
occurs in relation to any Obligor or any of its assets in any country or
territory in which it is incorporated or carries on business or to the
jurisdiction of whose courts it or any of its assets is subject any event which
corresponds in that country or territory with any of those mentioned in
paragraphs (i) (Insolvency) to (m) (Suspension of Payments) (inclusive) and (o)
(US Bankruptcy Laws) of this Clause 22.1.     (o)   US Bankruptcy Laws Any of
the following occurs in respect of any US Group Company which is an Obligor:

  (i)   it makes a general assignment for the benefit of creditors;     (ii)  
it commences a voluntary case or proceeding under any US Bankruptcy Law;    
(iii)   an involuntary case under any US Bankruptcy Law is commenced against any
such US Group Company and is not controverted within 60 days or is not dismissed
or stayed within 90 days after commencement of the case or an order for relief
is entered against it;     (iv)   it (A) files a voluntary petition in
bankruptcy or files a voluntary petition or an answer or otherwise commences any
action or proceeding seeking reorganisation, arrangement or readjustment of its
debts of for any other relief under any US Bankruptcy Law, now or hereafter
existing, or consents to, approves of, or acquiesces in, any such petition,
action or proceeding; or (B) applies for or acquiesces in the appointment of a
receiver, assignee,

70



--------------------------------------------------------------------------------



 



      liquidator, sequestrator, custodian, monitor, trustee or similar officer
for it of for all or any part of its property; or (C) makes an assignment for
the benefit of creditors; or (D) is unable generally to pay its debts as they
become due;     (v)   an involuntary petition shall be filed or an action or
proceeding otherwise commenced seeking reorganisation, arrangement,
consolidation or readjustment of its debts or for any other relief under any US
Bankruptcy Law, now or hereafter existing and such petition or proceeding shall
not be dismissed within sixty (60) days after the filing or commencement thereof
or an order of relief shall be entered with respect thereto; or     (vi)   a
receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee or
similar officer for it or for all or any part of its property shall be appointed
or a warrant of attachment, execution or similar process shall be issued against
any part of its property.

  (p)   Cessation of Business Any Obligor suspends, ceases, or threatens or
proposes to suspend or cease, to carry on all or a substantial part of its
business.     (q)   Compulsory Acquisition All or any material part of the
assets of any Obligor are seized, nationalised, expropriated or compulsorily
acquired by, or by the order of, any Governmental Authority in relation to which
full market value compensation is not paid and as a result the business of any
such member of the Group is materially and adversely affected or curtailed.    
(r)   Auditors’ Qualification The audited annual Financial Statements are
subject to any “going concern” or like qualification or any material
qualification as to the scope of such audit, compliance with the Approved
Accounting Principles or with respect to the absence of any material
misstatement.     (s)   Change of Control A Change of Control occurs.

22.2   Acceleration and Cancellation

Upon the occurrence of an Event of Default which is continuing, the Facility
Agent may (and, if so instructed by the Majority Lenders, shall) by written
notice to the Borrower:

  (a)   declare the outstanding Utilisations to be immediately due and payable
(whereupon the same shall become so payable together with accrued interest
thereon and any other sums then owed by the Borrower hereunder) or declare the
outstanding Utilisations to be due and payable on demand (whereupon the same
shall become payable on demand of the Facility Agent on the instructions of the
Majority Lenders); and/or     (b)   declare that any undrawn portion of the
Revolving Facility shall be cancelled, whereupon the same shall be cancelled and
the Commitments of each Lender shall be reduced to zero; and/or     (c)  
declare the outstanding Obligations to be immediately due and payable directly
from any or all of the Guarantors pursuant to Clause 15 (Guarantee);     (d)  
declare that the Security Documents (or any of them) have become enforceable (in
whole or in part); and/or

71



--------------------------------------------------------------------------------



 



  (e)   declare that any relevant Hedging Agreement between any member of the
Group and a Hedging Bank shall forthwith be terminated and such member of the
Group and such Hedging Bank shall from such time treat such relevant Hedging
Agreement as terminated by reason of cross-default.

22.3   Utilisations Due on Demand

If, pursuant to Clause 22.2 (Acceleration and Cancellation), the Facility Agent
declares the Utilisations to be due and payable on demand of the Facility Agent,
then, and at any time thereafter, the Facility Agent may (and, if so instructed
by the Majority Lenders, shall) by written notice to the Borrower:

  (a)   require repayment of the outstanding Utilisations on such date as it may
specify in such notice (whereupon the same shall become due and payable on such
date together with accrued interest thereon and any other sums then owed by the
Borrower hereunder) or withdraw its declaration with effect from such date as it
may specify in such notice; and/or     (b)   select as the duration of any
Interest Period, which begins whilst such declaration remains in effect, a
period of three months or less.

23.   ROLE OF THE AGENTS AND THE ARRANGER   23.1   Appointment of the Agents

  (a)   Each other Finance Party appoints the Facility Agent to act as its agent
under and in connection with the Finance Documents.

  (b)   Each other Finance Party authorises the Facility Agent to exercise the
rights, powers, authorities and discretions specifically given to it under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

  (c)   Each other Finance Party authorises the Security Agent to execute the
Security Trust and Agency Deed on its behalf.

  (d)   Each other Finance Party confirms that the Facility Agent has authority
to accept on its behalf the terms of any reliance letter or engagement letter
relating to any reports or letters provided by accountants and other advisers in
connection with the Finance Documents or the transactions contemplated therein
(including any net asset letter in connection with financial assistance
procedures) and to bind it in respect of such reports or letters and to sign
such letters on its behalf and further confirms that it accepts the terms and
qualifications set out in such letters.

23.2   Duties of the Agents

  (a)   The relevant Agent shall promptly forward to a party the original or a
copy of any document which is delivered to such Agent for such party by any
other party.

  (b)   Except where a Finance Document specifically provides otherwise, no
Agent is obliged to review or check the adequacy, accuracy or completeness of
any document it forwards to another party.

72



--------------------------------------------------------------------------------



 



  (c)   If any Agent receives notice from a party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the Finance Parties.

  (d)   The Facility Agent shall (following it being notified) promptly notify
the Lenders of any Event of Default arising under Clause 22.1 (Events of
Default).

  (e)   The Agents’ duties under the Finance Documents are solely mechanical and
administrative in nature and the Agents shall have only those respective
obligations, duties and responsibilities expressly set out in the Finance
Documents.

  (f)   The Security Agent shall promptly notify the Facility Agent of any
notice it receives in respect of any Security Documents.

23.3   Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other party under or in connection with any
Finance Document.

23.4   No Fiduciary Duties

  (a)   Nothing in this Agreement constitutes any Agent or the Arranger as a
trustee or fiduciary of any other person other than as specifically contemplated
by the Finance Documents.

  (b)   Neither Agent nor the Arranger shall be bound to account to any Lender
for any sum or the profit element of any sum received by it for its own account.

23.5   Business with the Group

The Agents and the Arranger may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
Group.

23.6   Rights and Discretions of the Agents

  (a)   Each Agent may rely on:

  (i)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and     (ii)   any statement made by a
director, authorised signatory or employee of any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify.

  (b)   Each Agent may assume (unless it has received actual notice to the
contrary in its capacity as agent for the Lenders) that:

  (i)   no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 22.1 (Events of Default)); and     (ii)   any right, power,
authority or discretion vested in any party or in the Majority Lenders has not
been exercised.

  (c)   Each Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors, agents or other experts.

73



--------------------------------------------------------------------------------



 



  (d)   Each Agent may act in relation to the Finance Documents through its
personnel, appointees, delegates and agents on the basis that each Agent may
extend the benefits of any indemnity received by it hereunder to its personnel,
appointees, delegates and agents.     (e)   Subject to the confidentiality
provisions set out in Clause 35 (Confidentiality), each Agent may disclose to
any other party any information it reasonably believes it has received as agent
under this Agreement.     (f)   Notwithstanding any other provision of any
Finance Document to the contrary, no Agent nor the Arranger is obliged to do or
omit to do anything if it would or might in its reasonable opinion constitute a
breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

23.7   Majority Lenders’ Instructions

  (a)   Unless a contrary indication appears in a Finance Document, each Agent
shall:

  (i)   act in accordance with any instructions given to it by the Majority
Lenders or, if so instructed by the Majority Lenders, refrain from acting or
exercising any right, power, authority or discretion vested in it; and     (ii)
  not be liable for any act or omission if it acts or refrains from acting in
accordance with such an instruction of the Majority Lenders.

  (b)   Unless a contrary indication appears in a Finance Document, any
instructions given by the Majority Lenders shall be binding on the Agents and
all of the Finance Parties.     (c)   Each Agent may refrain from acting in
accordance with the instructions of the Majority Lenders (or, if appropriate or
required, all the Lenders) or refrain from taking any step (or further step) to
protect or enforce the rights of any Finance Party under the Finance Documents
until it has received such security as it may require for any cost, loss or
liability (together with any associated VAT) which it may incur in complying
with the instructions.     (d)   In the absence of instructions from the
Majority Lenders (or, if appropriate or required, all the Lenders) each Agent
may act or refrain from taking action as it considers to be in the best interest
of the Lenders.     (e)   Neither Agent is authorised to act on behalf of a
Lender in any legal or arbitration proceedings relating to any Finance Document
without first obtaining such Lender’s consent.

23.8   Responsibility for Documentation

No Agent or the Arranger nor any of their respective personnel or agents with
respect to any other Finance Party:

  (a)   shall be responsible for the adequacy, accuracy or completeness of any
representation, warranty, statement or information in the Finance Documents or
any notice or other document delivered or information provided under the Finance
Documents;     (b)   shall be responsible for the execution, delivery, validity,
legality, adequacy, enforceability or admissibility in evidence of any of the
Finance Documents;

74



--------------------------------------------------------------------------------



 



  (c)   shall be obliged to enquire as to the occurrence or continuation of a
Default or as to the accuracy or completeness of any representation or warranty
made by any person;     (d)   shall be responsible for any failure of any
Obligor or any other Finance Party duly and punctually to observe and perform
their respective obligations under the Finance Documents;     (e)   shall be
responsible for the consequences of relying on the advice of any professional
advisers selected by any of them in connection with the Finance Documents; or  
  (f)   shall be liable for acting (or refraining from acting) in what it
believes in good faith to be in the best interests of the Finance Parties or any
of them in circumstances where it has been unable, or it is not practicable, to
obtain instructions in accordance with this Agreement.

23.9   Exclusion of Liability

  (a)   Without limiting paragraph (b) of this Clause 23.9, neither Agent shall
be liable for anything done or not done by it or either of them under or in
connection with any Finance Document, unless directly caused by its gross
negligence or wilful misconduct.     (b)   No party may take any proceedings
against any officer, employee or agent of either Agent in respect of any claim
it might have against such Agent or in respect of any act or omission of any
kind by such officer, employee or agent in relation to any Finance Document. Any
officer, employee or agent of either Agent may rely on this paragraph.     (c)  
Neither Agent shall be liable for any delay (or any related consequence of any
delay) in crediting an account with an amount required under any Finance
Document to be paid by such Agent if it has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Facility Agent for that
purpose.     (d)   Nothing in this Agreement shall oblige the Facility Agent or
the Arranger to carry out any “know your customer” or other checks in relation
to any person on behalf of any Lender and each Lender confirms to the Facility
Agent and the Arranger that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Facility Agent or the Arranger.

23.10   Lenders’ Indemnity

Each Lender shall (in proportion to its share of the Total Commitments at the
relevant time or, if the Total Commitments are then zero, to its share of the
Total Commitments immediately prior to their reduction to zero) indemnify each
Agent, within three Business Days after demand, against any and all costs,
losses or liabilities or expenses incurred by such Agent (otherwise than by
reason of such Agent’s gross negligence or wilful misconduct) in performing its
respective duties, obligations and responsibilities under the Finance Documents
and acting as an Agent under the Finance Documents (unless such Agent has been
reimbursed by an Obligor pursuant to any other provisions hereof or any other
Finance Document).

75



--------------------------------------------------------------------------------



 



23.11   Agents as Finance Parties

Each Agent shall have the same rights and powers with respect to its
participation in the Finance Documents as any other Finance Party and may
exercise those rights and powers as if it were not also acting as an Agent.

23.12   Resignation of the Agents

  (a)   At any time, either Agent may resign by giving notice to the Lenders and
the Borrower or, after consultation with the Borrower, the Majority Lenders may,
by notice to either Agent (copied to the Borrower), require such Agent to
resign. In such case, the Majority Lenders (after consultation with the
Borrower) may appoint a successor Agent. If the Majority Lenders have not
appointed a successor Agent within 30 days after notice of resignation was
given, the retiring Agent (after consultation with the Borrower) may appoint a
successor.     (b)   Notwithstanding paragraph (a) of this Clause 23.12, either
Agent may, at any time, resign and appoint one of its Affiliates acting through
an office in the United Kingdom as successor by giving notice to the Lenders and
the Borrower.     (c)   The retiring Agent shall, at its own cost, make
available to the successor Agent such documents and records and provide such
assistance as the successor Agent may reasonably request for the purposes of
performing its functions as Agent under the Finance Documents.     (d)   The
retiring Agent’s resignation notice shall only take effect upon the appointment
of a successor.     (e)   Upon the appointment of a successor, the retiring
Agent shall be discharged from any further obligation in respect of the Finance
Documents but shall remain entitled to the benefit of this Clause 23. Its
successor and each of the other parties shall have the same rights and
obligations among themselves as they would have had if such successor had been
an original party to this Agreement.

23.13   Confidentiality

  (a)   In acting as agent for the Finance Parties, each Agent shall be regarded
as acting through its agency or, as appropriate, trustee division, which shall
be treated as a separate entity from any of its other divisions or departments.
    (b)   If information is received by any other division or department of
either Agent, it may be treated as confidential to such other division or
department and such Agent shall not be deemed to have notice of it.     (c)  
Notwithstanding any other provision of any Finance Document to the contrary but
subject to Clause 35 (Confidentiality), neither of the Agents nor the Arranger
are obliged to disclose to any other person:

  (i)   any confidential information; or     (ii)   any other information if the
disclosure would or might in its reasonable opinion constitute a breach of any
law or a breach of a fiduciary duty.

76



--------------------------------------------------------------------------------



 



23.14   Relationship with the Lenders

  (a)   An Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and acting through its Facility Office, unless it has received
not less than five Business Days prior notice from such Lender to the contrary
in accordance with the terms of this Agreement.     (b)   Each Lender shall
supply the Facility Agent with any information required by the Facility Agent in
order to calculate the Additional Costs Rate.

23.15   Credit Appraisal by the Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Facility Agent, the Security Agent and the Arranger that it has
been, and will continue to be, solely responsible for making its own independent
appraisal and investigation of all risks arising under or in connection with any
Finance Document including:

  (a)   the financial condition, status and nature of each of the Obligors;    
(b)   the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;     (c)   whether that Lender has recourse, and the nature and extent
of that recourse, against any person or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and     (d)   the adequacy, accuracy and/or completeness of the
Information and any other information provided by any Agent or by any other
person under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document.

23.16   Deduction from Amounts Payable by the Agents

If any party owes an amount to an Agent under the Finance Documents the relevant
Agent may, after giving notice to that party, deduct an amount not exceeding
that amount from any payment to that party which the Agent would otherwise be
obliged to make under the Finance Documents and apply the amount deducted in or
towards satisfaction of the amount owed. For the purposes of the Finance
Documents that party shall be regarded as having received any amount so
deducted.

23.17   Conduct of Business by the Finance Parties

No provision of this Agreement will:

  (a)   interfere with the right of any Finance Party to arrange its affairs
(Tax or otherwise) in whatever manner it thinks fit;

  (b)   oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

77



--------------------------------------------------------------------------------



 



  (c)   oblige any Finance Party to disclose any information relating to its
affairs (Tax or otherwise) or any computations in respect of Tax.

24.   SHARING AMONG THE LENDERS   24.1   Payments to Lenders

  (a)   If any Lender receives or recovers any amount from an Obligor (including
by way of payment, set-off or any other manner of discharge) other than in
accordance with Clause 28 (Payments) and applies that amount to a payment due
under any Finance Document then:

  (i)   such Lender shall, within three Business Days of such receipt or
recovery, notify the Facility Agent of the details of such receipt or recovery;
    (ii)   the Facility Agent shall determine whether such receipt or recovery
is in excess of the amount that such Lender would have been paid had such
receipt or recovery been received or made by the Facility Agent and distributed
in accordance with Clause 28 (Payments), without taking account of any Tax which
would be imposed on the Facility Agent in relation to such receipt, recovery or
distribution; and     (iii)   such Lender shall, within three Business Days of
demand by the Facility Agent, pay to the Facility Agent an amount equal to such
receipt or recovery less any amount which the Facility Agent determines, in
accordance with Clause 28.5 (Partial Payments), may be retained by such Lender
as its share of any payment to be made.

  (b)   Paragraph (a) of this Clause 24.1 shall not apply to the extent that the
relevant Lender would not, after making any payment pursuant to such paragraph,
have a valid and enforceable claim against the relevant Obligor.

  (c)   A Lender shall not be obliged to share with any other Lender any amount
which such Lender has received or recovered as a result of taking legal or
arbitration proceedings if:

  (i)   it has promptly notified the other Lenders of the commencement of such
legal or arbitration proceedings; and     (ii)   such other Lender had an
opportunity to participate in such legal or arbitration proceedings or separate
legal or arbitration proceedings but did not do so as soon as reasonably
practicable after having received such notice.

24.2   Redistribution of Payments

  (a)   The Facility Agent shall treat any payment made by a Lender pursuant to
Clause 24.1 (Payments to Lenders) as if it had been paid by the relevant Obligor
and distribute it among the Finance Parties (other than the Lender making such
payment) in accordance with Clause 28.5 (Partial Payments).     (b)   Upon any
such distribution by the Facility Agent, such Lender shall be subrogated to the
rights of the Finance Parties which have shared in such redistribution. If and
to the extent that such Lender is not able to rely on such subrogation rights,
the relevant Obligor shall be liable to such Lender for a debt equal to the
payment made by such

78



--------------------------------------------------------------------------------



 



Lender pursuant to Clause 24.1 (Payments to Lenders) and such debt shall be
immediately due and payable.

24.3   Reversal of Redistribution

If any part of any payment made by a Lender pursuant to Clause 24.1 (Payments to
Lenders) becomes repayable and is repaid by such Lender, then:

  (a)   each Lender which has received a share of such payment pursuant to
Clause 24.2 (Redistribution of Payments) shall, upon request of the Facility
Agent, pay to the Facility Agent for account of the Lender that made such
payment an amount equal to its share of such payment (together with such amount
as is necessary to reimburse the Lender that made such payment for its
proportion of any interest on such payment which such Lender is required to
pay); and     (b)   the rights of subrogation of the Lender that made such
payment in respect of any reimbursement shall be cancelled and the relevant
Obligor shall be liable to the reimbursing Lender for the amount so reimbursed.

25.   HEDGING BANKS

Each Hedging Bank agrees with the Lenders (but not with the Borrower or any
other member of the Group) that it will not terminate any Hedging Agreement to
which it is a party (each such Hedging Agreement being a “relevant Hedging
Agreement”) except:

  (a)   as a result of the non-payment by the relevant member of the Group of
any Indebtedness under any relevant Hedging Agreement that has fallen due for
payment in the currency and manner stipulated in the relevant Hedging Agreement
before the expiry of any applicable cure period (or, if no cure period is
prescribed in the relevant Hedging Agreement, three Business Days);     (b)   as
a result of the repudiation of any relevant Hedging Agreement by the relevant
member of the Group;     (c)   upon the issue by the Facility Agent of a notice
under paragraphs (a) or (d) under Clause 22.2 (Acceleration and Cancellation);  
  (d)   upon:

  (i)   it becoming contrary to any law or regulation for the relevant member of
the Group or such Hedging Bank to perform the payment obligations expressed to
be assumed by it in respect of any relevant Hedging Agreement or such
obligations become invalid or unenforceable against the relevant member of the
Group; or     (ii)   any provision of any Hedging Agreement to which such
Hedging Bank is a party relating to the termination thereof (including the
calculation of or obligation to pay amounts upon such termination) becoming
invalid or unenforceable against the relevant member of the Group;

  (e)   upon any exchange control, foreign currency or other consent,
authorisation, licence, approval of, or registration with or declaration to,
governmental or public bodies or authorities or courts required by the relevant
member of the Group to authorise, or required by the relevant member of the
Group in connection with, the execution, delivery, validity, enforceability or
admissibility in evidence of any Hedging

79



--------------------------------------------------------------------------------



 



      Agreement or the performance of its payment obligations thereunder being
modified in a manner unacceptable to such Hedging Bank or not being granted or
being revoked or terminated or expiring and not being renewed or otherwise
ceasing to be in full force and effect;     (f)   upon the making or any order
for the winding-up of, or the administration of, or the appointment of a
receiver in respect of any part of the assets and/or undertaking of, or the
dissolution of, the relevant member of the Group party to the relevant Hedging
Agreement (or any analogous provision in any other jurisdiction); or     (g)  
with the prior written consent of the Facility Agent (acting on the instructions
of the Majority Lenders).

26.   CHANGES TO THE LENDERS   26.1   Binding Agreement

This Agreement shall be binding upon and enure to the benefit of each party
hereto and its or any subsequent successors, Transferees and assigns.

26.2   Assignments and Transfers by Lenders

Any Lender may, at any time, assign all or any of its rights and benefits
hereunder or transfer in accordance with Clause 26.4 (Transfers by Lenders)
without the consent of an Obligor all or any of its rights, benefits and
obligations hereunder to another bank or financial institution or to a trust,
fund, or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets; provided that no such assignment or transfer may be made
without consultation with the Borrower, except in the case of any such
assignment or transfer:

  (a)   to any Subsidiary or Holding Company, or to any Subsidiary of any
Holding Company, of such Lender; or

  (b)   to any other Lender or any Subsidiary or Holding Company, or to any
Subsidiary of any Holding Company, of any other Lender; or

  (c)   when a Default has occurred which is continuing,

provided, further, that written notification of any such assignment or transfer
shall be delivered to the Borrower by the acceding Lender as soon as reasonably
practicable following consummation of such assignment or transfer.

26.3   Conditions of Assignment or Transfer

  (a)   A Lender may assign or transfer the whole or any part of its rights and
obligations but, if in part, by a minimum amount of US$5,000,000 (such minimum
amount not to apply to transfers to another Lender or an Affiliate thereof or
transfers following the occurrence of a Default which is continuing).

  (b)   An assignment by a Transferor of all or any of its rights and benefits
hereunder in accordance with Clause 26.2 (Assignments and Transfers by Lenders)
will only be effective on:

  (i)   receipt by the Facility Agent of written confirmation from the
Transferee (in form and substance satisfactory to the Facility Agent) that the
Transferee will

80



--------------------------------------------------------------------------------



 



      assume the same obligations towards each of the other Finance Parties as
it would have been under if it had been an original party hereto as a Lender;  
  (ii)   performance by the Facility Agent of all “know your customer” or other
checks relating to any person that it is required to carry out in relation to
such assignment to the Transferee, including compliance by any Obligor of its
obligations under Clause 18.10 (“Know your customer” checks), the completion of
which the Facility Agent shall promptly notify to the Transferor and the
Transferee; and     (iii)   performance by the Transferee and any other Finance
Party (to the satisfaction of the Facility Agent) of such action as the Facility
Agent or the Security Agent may require (acting reasonably) for the purpose of
perfecting or protecting the Finance Parties’ rights under and preserving the
security interests intended to be created or evidenced by any of the Finance
Documents.

  (c)   Unless a Default has occurred which is continuing, if:

  (i)   a Lender assigns or transfers any of its rights or obligations under the
Finance Documents; and     (ii)   as a result of circumstances existing at the
date the assignment, transfer or change occurs, an Obligor would be obliged to
make a payment to the Transferee under Clause 13 (Taxes) or Clause 12 (Changes
in Circumstances),

then the Transferee is only entitled to receive payment under those Clauses to
the same extent as the Transferor would have been if the assignment, transfer or
change had not occurred.

26.4   Transfers by Lenders

If a Transferor wishes to transfer all or any of its rights, benefits and/or
obligations hereunder as contemplated in Clause 26.2 (Assignments and Transfers
by Lenders), then such transfer may be effected by the delivery to the Facility
Agent of a duly completed and duly executed Transfer Certificate in which event
(subject to paragraph (b) of Clause 26.3 (Conditions of Assignment or
Transfer)), on the later of the Transfer Date specified in such Transfer
Certificate and the fifth Business Day after (or such earlier Business Day
endorsed by the Facility Agent on such Transfer Certificate falling on or after)
the date of delivery of such Transfer Certificate to the Facility Agent:

  (a)   to the extent that in such Transfer Certificate the Transferor seeks to
transfer its rights, benefits and obligations hereunder, each of the Obligors
and such Transferor shall be released from further obligations towards one
another hereunder and their respective rights against one another shall be
cancelled (such rights and obligations being referred to in this Clause 26.4 as
“discharged rights and obligations”);

  (b)   each of the Obligors and the Transferee shall assume obligations towards
one another and/or acquire rights against one another which differ from such
discharged rights and obligations only insofar as such Obligor and such
Transferee have assumed and/or acquired the same in place of such Obligor and
such Transferor;

  (c)   the Facility Agent, such Transferee and all other Finance Parties shall
acquire the same rights and benefits and assume the same obligations between
themselves as they

81



--------------------------------------------------------------------------------



 



      would have acquired and assumed had such Transferee been an original party
hereto as a Lender with the rights, benefits and/or obligations acquired or
assumed by it as a result of such transfer; and     (d)   such Transferee shall
become a party hereto as a Lender.

26.5   Copy of Transfer Certificate to Borrower

On, or as soon as reasonably practicable after, the date upon which a transfer
takes effect pursuant to Clause 26.4 (Transfers by Lenders) the Facility Agent
shall send to the Borrower a copy of the relevant Transfer Certificate.

26.6   Transfer Fees

On the date upon which a transfer takes effect pursuant to Clause 26.4
(Transfers by Lenders) the Transferee in respect of such transfer shall pay to
the Facility Agent for its own account a transfer fee of US$3,500.

26.7   Disclosure of Information

Subject to Clause 35 (Confidentiality), any Lender may disclose to any actual or
potential assignee or Transferee or to any person who may otherwise enter into
contractual relations with such Lender in relation to this Agreement (but not
otherwise) such information about the Obligors and the Group as such Lender
shall consider appropriate.

26.8   Hedging Banks

  (a)   A Lender (or an Affiliate of a Lender) which becomes a Hedging Bank
shall accede to this Agreement and to the Security Trust and Agency Deed by
delivery to the Security Agent of a duly completed and signed accession deed in
the form required under the Security Trust and Agency Deed and by the Security
Agent executing that accession deed.     (b)   Where this Agreement or any other
Finance Document imposes an obligation on a Hedging Bank and the relevant
Hedging Bank is an Affiliate of a Lender and is not party to that document, the
relevant Lender shall ensure that the obligation is performed by its Affiliate.

26.9   Lender as a Hedging Bank

If any Lender assigns or otherwise transfers all or any part of its rights or
obligations under this Agreement as provided in Clause 26.4 (Transfers by
Lenders) and such Lender is a Hedging Bank at the time of such assignment or
transfer, it shall, notwithstanding such assignment or transfer, remain a
Hedging Bank in respect of the Hedging Agreements which it entered into while it
was a Lender and shall remain a party to this Agreement in such capacity.

26.10   Costs resulting from change of Lender

     If a Lender assigns or transfers any of its rights and obligations under
the Finance Documents and as a result of circumstances existing at the date of
assignment or transfer, an Obligor would be obliged to make a payment to the new
Lender under Clause 13.1 (Taxes), then the new Lender is only entitled to
receive payment in respect of such clause to the same extent as the assignor
Lender would have been if the assignment or transfer had not occurred.

82



--------------------------------------------------------------------------------



 



27.   ASSIGNMENTS AND TRANSFERS BY THE OBLIGORS

Except in connection with a Permitted Transaction no Obligor shall be entitled
to assign or transfer all or any of its rights, benefits and obligations
hereunder without the prior written consent of the Facility Agent (acting on the
instructions of all Lenders).

28.   PAYMENTS   28.1   Payments to the Facility Agent

  (a)   On each date on which an Obligor or a Lender is required to make a
payment under a Finance Document, that Obligor or Lender shall make the same
available to the Facility Agent for value on the due date at the time and in
such funds specified by the Facility Agent as being customary at the time for
settlement of transactions in the relevant currency in the place of payment.    
(b)   Payment shall be made to such account with such bank as the Facility Agent
specifies.

28.2   Distributions by the Facility Agent

Each payment received by the Facility Agent under the Finance Documents for
another person shall, subject to Clause 28.3 (Distributions to an Obligor) and
Clause 30.4 (Clawback), be made available by the Facility Agent as soon as
practicable after receipt to the person entitled to receive payment in
accordance with this Agreement (in the case of a Lender, for the account of its
Facility Office), to such account as that person may notify to the Facility
Agent by not less than five Business Days notice with a bank in London.

28.3   Distributions to an Obligor

The Facility Agent may (with the consent of the Obligor or in accordance with
Clause 29 (Set-Off)) apply any amount received by it from that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or, in the event that
such receipts are not in US Dollars, in or towards purchase of US Dollars to be
so applied.

28.4   Clawback

  (a)   Where a sum is to be paid to the Facility Agent under the Finance
Documents for another person, the Facility Agent is not obliged to pay that sum
to that other person (or to enter into or perform any related exchange contract)
until it has been able to establish to its satisfaction that it has actually
received that sum.

  (b)   If the Facility Agent pays an amount to another person and it proves to
be the case that the Facility Agent had not actually received that amount, then
the person to whom that amount (or the proceeds of any related exchange
contract) was paid by the Facility Agent shall on demand refund the same to the
Facility Agent together with interest on that amount from the date of payment to
the date of receipt by the Facility Agent, calculated by the Facility Agent to
reflect its cost of funds.

28.5   Partial Payments

  (a)   If the Facility Agent receives a payment or the Security Agent or any
receiver receives an amount by virtue of any enforcement action taken pursuant
to any of the Security Documents or any other Finance Document and, in either
case, the amount

83



--------------------------------------------------------------------------------



 



      received is insufficient to discharge all the amounts then due and payable
by an Obligor under the Finance Documents, the Facility Agent shall apply that
payment towards the obligations of that Obligor under the Finance Documents in
the following order:

  (i)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of any Agent under the Finance Documents (including in an enforcement
scenario, all fees, costs, charges and liabilities reasonably incurred by or on
behalf of the Security Agent and any receiver, attorney or agent);     (ii)  
second, in or towards payment on a pro rata basis of any accrued interest or
commission due but unpaid under this Agreement;     (iii)   third, in or towards
payment on a pro rata basis of any principal due but unpaid under this
Agreement;     (iv)   fourth, in or towards payment of any amounts due but
unpaid in respect of the Hedging Agreements; and     (v)   fifth, in or towards
payment pro rata of any other sum due but unpaid under the Finance Documents.

  (b)   The Facility Agent shall, if so directed by the Majority Lenders, vary
the order set out in paragraphs (a)(ii) to (a)(v) of this Clause 28.5.     (c)  
Paragraphs (a) and (b) of this Clause 28.5 shall override any appropriation made
by an Obligor.     (d)   For the avoidance of doubt, the Security Agent shall
hold the benefit of the Security in the same order of priority specified in
paragraph (a) above.

28.6   No Set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

28.7   Business Days

  (a)   Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

  (b)   During any extension of the due date for payment of any principal or an
Overdue Amount under this Agreement interest is payable on the principal at the
rate payable on the original due date.

28.8   Currency of Account

  (a)   Subject to paragraphs (b) to (e) (inclusive) of this Clause 28.8, the
Base Currency is the currency of account and payment for any sum due from an
Obligor under any Finance Document.     (b)   A repayment of an Utilisation or
Overdue Amount or a part of a Utilisation or Overdue Amount shall be made in the
currency in which that Utilisation or Overdue Amount is denominated on its due
date.

84



--------------------------------------------------------------------------------



 



  (c)   Each payment of interest shall be made in the currency in which the sum
in respect of which the interest is payable was denominated when that interest
accrued.     (d)   Each payment in respect of costs, expenses or Taxes shall be
made in the currency in which the costs, expenses or Taxes are incurred.     (e)
  Any amount expressed to be payable in a currency other than Dollars shall be
paid in that other currency.

28.9   Change of Currency

If a change in any currency of a country occurs, this Agreement shall, to the
extent that the Facility Agent (acting reasonably and after consultation with
the Borrower) deems necessary, be amended to comply with any generally accepted
conventions and market practices in the London interbank market and otherwise to
reflect the change in currency.

29.   SET-OFF

Following the occurrence of an Event of Default that is continuing, a Finance
Party may (but, for the avoidance of doubt, is not obliged to) set off any
matured obligation due from an Obligor under the Finance Documents (to the
extent beneficially owned by that Finance Party) against any matured obligation
owed by that Finance Party to that Obligor, regardless of the place of payment,
booking branch or currency of either obligation. If the obligations are in
different currencies, the Finance Party may convert either obligation at a
market rate of exchange in its usual course of business for the purpose of the
set-off. The rights specified above are in addition to and not in substitution
for rights arising by operation of law.

30.   COSTS AND EXPENSES   30.1   Transaction Expenses

The Borrower shall, from time to time within 45 days of written demand,
reimburse each of the Facility Agent, the Security Agent, the Lenders and the
Arranger for all reasonable costs and expenses (including the fees, costs and
expenses of their legal and other advisers and field examiners) together with
any VAT thereon incurred by it in connection with the negotiation, preparation,
execution, syndication and perfection of this Agreement and any other Finance
Document (whether referred to in this Agreement or executed after the date of
this Agreement) and the completion of the transactions contemplated herein or
therein; provided that the fees, costs and expenses of the Finance Parties’
legal advisers so incurred to the Signing Date shall be paid out of the first
Utilisation of the Facility conditional upon delivery of a written invoice
detailing the amounts incurred.

30.2   Preservation and Enforcement of Rights

The Borrower shall, from time to time on demand, reimburse the Facility Agent,
the Security Agent and each of the other Finance Parties for all costs and
expenses (including legal fees) together with any VAT thereon incurred in or in
connection with the preservation and/or enforcement of any of their rights under
this Agreement or any other Finance Document.

30.3   Agent’s Costs

The Facility Agent and the Security Agent shall be entitled to compensation
(based on an hourly or daily rate for each of its employees or agents as the
Facility Agent may from time to time determine) for time spent directly or
indirectly (a) in connection with the enforcement of Security and exercise of
other remedies by way of enforcement following an Event of Default

85



--------------------------------------------------------------------------------



 



and/or (b) in connection with the collection or management of Receivables at any
time permitted under the Finance Documents. In addition, the Borrower shall,
from time to time on demand of the Facility Agent and without prejudice to the
provisions of Clause 30.2 (Preservation and Enforcement of Rights) and Clause
30.4 (Amendment Costs) compensate the Facility Agent for all reasonable costs
and expenses (including travel, lodging and meal costs) and field exam costs and
audit at the Security Agent’s Customary rate (such charges currently $950 per
day for each person so employed) and expenses incurred by the Facility Agent or
its agents, delegates or nominees in connection with its taking such action as
it may, acting reasonably, deem appropriate or in complying with any
instructions from the Majority Lenders in connection with:

  (a)   any appraisals, inspections, verifications or audits of the Collateral
or the Obligor’s operations, systems, books or records forwarding loan proceeds,
the collection of all cheques and other items of payment, the establishment and
maintenance of any Cash Collateral or Collection Account or other account and
defending any claims made or threatened against the Facility Agent arising out
of the transactions contemplated hereunder;

  (b)   any actual, potential or suspected breach by any Obligor of its
obligations hereunder; or

  (c)   the investigation of the occurrence of any Default.

30.4   Amendment Costs

If the Borrower requests any amendment, supplement, forbearance, consent or
waiver in accordance with Clause 31 (Amendments and Waivers) then the Borrower
shall, on demand, reimburse the Facility Agent, the Security Agent and each of
the other Finance Parties for all reasonable costs and expenses (including the
fees, costs and expenses of their legal and other advisers) together with any
VAT thereon incurred by the Facility Agent, the Security Agent or such other
Finance Party in responding to, evaluating, negotiating or complying with such
request or in connection with that required amendment, supplement, forbearance,
consent or waiver (in each case, whether or not actually executed or granted).

30.5   Lenders’ Liabilities for Costs

     If the Borrower fails to perform any of its obligations under this Clause
30, each Lender shall, in the proportion that the amount of its Commitments
bears to the Total Commitments, indemnify each of the Facility Agent, the
Security Agent and the Arranger against any loss incurred by any of them as a
result of such failure and the Borrower shall forthwith reimburse each Lender
for any payment made by it pursuant to this Clause 30.

31.   AMENDMENTS AND WAIVERS   31.1   Required Consents

  (a)   Subject to Clause 31.2 (Exceptions), any term of the Finance Documents
may be amended or waived only with the consent of the Majority Lenders and, in
the case of an amendment, the Borrower and any such amendment or waiver shall be
binding on all parties.

  (b)   The Facility Agent may effect, on behalf of any Finance Party, any
amendment or waiver permitted by this Clause 31.

86



--------------------------------------------------------------------------------



 



31.2   Exceptions

  (a)   No amendment or waiver shall be made without the prior consent of all of
the Lenders if such amendment or waiver has the effect of changing or relates
to:

  (i)   the definition of “Base Currency”, “Majority Lenders”, “Eligible
Receivable”, “Collections Reserve”, “Borrowing Base Availability” or “Advance
Rate” in Clause 1.1 (Definitions);     (ii)   an extension to the Maturity Date
or any other date of payment of any amount under the Finance Documents;    
(iii)   a reduction in the Margin or the amount of any payment of principal,
interest, fees or commission payable; provided that a change to any fees payable
solely to the Facility Agent (in its capacity as such) shall only require the
consent of the Facility Agent;     (iv)   a change of Borrower or the release of
any Guarantor from its obligations under Clause 15 (Guarantee and Indemnity)
other than as a result of a transaction permitted by the terms of this
Agreement;     (v)   an increase in or an extension of any Commitment or the
Total Commitments;     (vi)   Clause 2.4 (Obligations Several);     (vii)  
release of the security constituted by the Security Documents other than
pursuant to enforcement of such security or in accordance with the express terms
of the Finance Documents;     (viii)   any provision which expressly requires
the consent of all of the Lenders;     (ix)   a change in currency of payment of
any amount under the Finance Documents; or     (x)   this Clause 31 and Clause
27 (Assignments and Transfers by the Obligors).

  (b)   Notwithstanding that any amendment or waiver has received the consent of
the Majority Lenders in accordance with Clause 31 (Required Consents), any
increase or reduction (otherwise than as already specifically contemplated in
this Agreement) in the Commitments of any Lender shall require the consent of
such Lender.

  (c)   The Security Documents may be amended, varied, waived or modified with
the agreement of the relevant Obligor and the Security Agent (acting on the
instructions of the Majority Lenders).

  (d)   No amendment or waiver which relates to the rights or obligations of any
Agent or the Arranger may be made without the consent of such Agent or the
Arranger, as the case may be.

32.   REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of the Facility
Agent, the Security Agent or any other Finance Party, any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise thereof or
the exercise of any other right or remedy. The rights and remedies herein
provided are cumulative

87



--------------------------------------------------------------------------------



 



and not exclusive of any rights or remedies provided by law. A waiver given or
consent granted by any Finance Party under the Finance Documents will be
effective only if given in writing and only in the instance and for the specific
purpose for which it is given.

33.   NOTICES   33.1   Communications in Writing

Each communication to be made hereunder shall be made in writing and, unless
otherwise stated, shall be made by fax or letter.

33.2   Delivery

Any communication or document to be made or delivered by one person to another
pursuant to this Agreement shall in the case of any person other than a Lender
(unless that other person has by 15 days written notice to the Facility Agent
specified another address) be made or delivered to that other person at the
address identified with its signature below or, in the case of a Lender, at the
address from time to time designated by it to the Facility Agent for the purpose
of this Agreement (or, in the case of a Transferee at the end of the Transfer
Certificate to which it is a party as Transferee) and shall be deemed to have
been made or delivered when received (in the case of any communication made by
fax) or (in the case of any communication made by letter) when left at the
address or (as the case may be) five days after being deposited in the post,
postage prepaid, in an envelope addressed to it at that address; provided that
any communication or document to be made or delivered to the Facility Agent
shall be effective only when received by the Facility Agent and then only if the
same is expressly marked for the attention of the department or officer
identified with the Facility Agent’s signature below (or such other department
or officer as the Facility Agent shall from time to time specify for this
purpose).

33.3   Electronic communication

  (a)   Any communication to be made between the Facility Agent and a Finance
Party under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Facility Agent and the
relevant Finance Party:

  (i)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;     (ii)   notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and     (iii)   notify each
other of any change to their address or any other such information supplied by
them.

  (b)   Any electronic communication made between the Facility Agent and a
Finance Party will be effective only when actually received in readable form and
in the case of any electronic communication made by a Finance Party to the
Facility Agent only if it is addressed in such a manner as the Facility Agent
shall specify for this purpose.

88



--------------------------------------------------------------------------------



 



34.   CALCULATIONS AND CERTIFICATES   34.1   Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

34.2   Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document, constitutes prima facie evidence of the matters to which
it relates.

34.3   Day Count Convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days.

35.   CONFIDENTIALITY   35.1   Confidential Information

The parties will keep confidential the Confidential Information (which
obligation shall continue for a period of 2 years following the Final Maturity
Date) save that such Confidential Information may be disclosed:

  (a)   if so required by:

  (i)   any court of competent jurisdiction or any competent judicial,
governmental, supervisory or regulatory body with jurisdiction over the affairs
of any Finance Party or any affiliate of any Finance Party; or     (ii)   any
law or regulation of any country with jurisdiction over the affairs of any
Finance Party or any affiliate of any Finance Party; or     (iii)   the rules of
any stock exchange on which the shares or other securities of any member of the
Group are listed; or

  (b)   to auditors, professional advisors, collection or other agents or rating
agencies; or     (c)   if required in connection with any legal proceedings; or
    (d)   any of the Finance Parties may disclose Confidential Information to
any other office (including the head office) of that Finance Party, any other
Finance Party, any Obligor or any actual or prospective successor, participant,
Transferee and assign; provided that they have first entered into a
confidentiality undertaking on terms substantially equivalent to those set out
herein; or     (e)   to any direct or indirect contractual counterparty in
Hedging Agreements or to such contractual counterparty’s professional advisor
(so long as such contractual counterparty or professional advisor to such
contractual counterparty agrees to be bound by the provisions of this Clause
35); or     (f)   with the prior written consent of the US Parent.

89



--------------------------------------------------------------------------------



 



35.2   Unlawful Purpose

The parties agree and acknowledge that some or all of the Confidential
Information is or may be price-sensitive information and that use of such
information may be regulated or prohibited by applicable legislation relating to
insider dealing. The parties agree not to use any Confidential Information for
any unlawful purpose.

35.3   Superseding Obligations

The provisions of this Clause 35 shall supersede any undertakings with respect
to confidentiality previously given by any Finance Party in favour of any
Obligor.

36.   ENGLISH LANGUAGE

Each communication and document made or delivered by one party to another
pursuant to this Agreement shall be in the English language or accompanied by a
translation thereof into English certified (by an officer of the person making
or delivering the same) as being a true and accurate translation thereof.

37.   PARTIAL INVALIDITY

If any provision hereof is or becomes illegal, invalid or unenforceable in any
respect under the law of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions hereof nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.

38.   COUNTERPARTS

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

39.   GOVERNING LAW

This Agreement shall be governed by English law.

40.   JURISDICTION   40.1   Jurisdiction of English Courts

  (a)   The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement).

  (b)   The parties agree that the courts of England are the most appropriate
and convenient courts to settle such disputes and accordingly no party shall
argue to the contrary.

  (c)   This Clause 40.1 is for the benefit of the Finance Parties only. As a
result, no Finance Party shall be prevented from taking proceedings relating to
such a dispute in any other court with jurisdiction. To the extent allowed by
law, the Finance Parties may take concurrent proceedings in any number of
jurisdictions.

40.2   Service of Process

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor:

90



--------------------------------------------------------------------------------



 



  (a)   irrevocably appoints Atmel North Tyneside Limited whose registered
number is 04018730 and whose address is at Lacon House, Theobalds Road, London
WC1X 8RW, U.K., as its agent for service of process in relation to any
proceedings before the English courts in connection with any Finance Document;
and     (b)   agrees that failure by a process agent to notify the relevant
Obligor of the process will not invalidate the proceedings concerned.

IN WITNESS WHEREOF, this Agreement has been entered into on the date stated at
the beginning of this Agreement.

91



--------------------------------------------------------------------------------



 



SCHEDULE I
THE LENDERS
THE ORIGINAL LENDERS AND COMMITMENTS

          Lender   Commitment    
 
       
Bank of America, N.A.
  US$40,000,000    
 
       
5 Canada Square
       
London E14 5AQ
       
United Kingdom
       
 
       
GMAC Commercial Finance plc
  US$37,500,000    
 
       
Sovereign House,
       
Church St. Brighton
       
BN1 1SS
       
 
       
Lloyds TSB Commercial Finance Limited
  US$35,000,000    
 
       
Boston House,
       
The Little Green
       
Richmond, Surrey
       
TW9 1QE
       
 
       
Landsbanki Islands hf.
  US$15,000,000    
 
       
Beaufort House,
       
15 St. Botolph Street
       
London
       
EC3A 7QR
       
 
       
GE Leveraged Loans Limited
  US$37,500,000    
 
       
Enterprise House,
       
Bancroft Road
       
Reigate
       
RH2 7RT
       
 
             
 
  US$165,000,000    

92



--------------------------------------------------------------------------------



 



SCHEDULE 2
CONDITIONS PRECEDENT
Part IA
Conditions precedent to Effectiveness of Commitments
Upon the satisfaction or waiver of the conditions precedent set forth in this
Part 1A, this Agreement and the Commitments of the Lenders shall be effective;
provided that no Lender shall be under any obligation to make any Utilisation
available to the Borrower under this Agreement until such time and unless the
conditions in Clause 3.1 (Initial Conditions Precedent), including those set out
in Part 1B of Schedule 2 (Conditions Precedent), have been satisfied or waived.

1.   Formalities Certificate: A certificate from each Obligor in substantially
the form set out in Schedule 9 (Form of Formalities Certificate) signed by an
Authorised Signatory of each Obligor which shall have attached to it the
documents referred to in such certificate, including the constitutional
documents (and evidencing any amendments that have been required to be made by
the Facility Agent in any jurisdiction) of each Obligor and board or managers
(gérants) and (if required by applicable law or the constitutional documents of
the relevant Obligor) shareholders’ and/or partners’ resolutions approving the
Finance Documents to which each Obligor is a party, all such documents to be in
the agreed form.

2.   Finance Documents: An original of each of the following documents duly
executed and delivered by all parties thereto in the agreed form:

  (a)   this Agreement;     (b)   the Security Trust and Agency Deed;     (c)  
each of the following Security Documents:

  (i)   a pledge governed by Swiss law of the company share of the Swiss Parent
granted by the US Parent in favour of the Security Agent;     (ii)   a pledge
governed by Swiss law of the company share of the Borrower granted by the Swiss
Parent in favour of the Security Agent;     (iii)   a pledge governed by Swiss
law of the Receivables of the Borrower granted by the Borrower in favour of the
Security Agent;     (iv)   a pledge governed by Swiss law of bank accounts owned
by the Borrower located in Switzerland granted by the Borrower in favour of the
Security Agent;     (v)   a charge governed by Hong Kong law of the bank
accounts owned by the Borrower located in Hong Kong granted by the Borrower in
favour of the Security Agent;     (vi)   an assignment governed by English law
of Receivables arising under English law contracts granted by the Borrower in
favour of the Security Agent,

together with all documentation, and/or evidence of all other steps, required
(within the agreed control of the Obligors) to perfect those Security Documents
as advised to the Security Agent by its legal advisers in each relevant
jurisdiction; and

(d)   the Fee Letter.

93



--------------------------------------------------------------------------------



 



3.   Other Documents:

  (a)   A certificate of the Borrower confirming that there are no Encumbrances
over any of its Eligible Receivables (other than Encumbrances in favour of the
Finance Parties).     (b)   A solvency certificate signed by an Authorised
Signatory from each Obligor certifying the solvency of each such party as at the
Signing Date.     (c)   A schedule of accurate invoice date ageing with respect
to the Borrower’s Receivables.

4.   Financial Information: Copies of the Base Financial Statements certified by
an Authorised Officer of the US Parent as being true, complete and up-to-date.  
5.   Authorisations: A copy, certified a true and up-to-date copy by or on
behalf of each Obligor, of any authorisation, approval, resolution, licence,
exemption, declaration, notarisation, registration, consent or filing or other
document, opinion or assurance that is necessary, appropriate or desirable to
render each Finance Document to which such Obligor is or is to be a party legal,
valid, binding and enforceable and admissible in evidence in such Obligor’s
jurisdiction of incorporation or organisation and to enable such Obligor to
perform its obligations contemplated thereunder.   6.   Legal Opinions:

  (a)   A legal opinion of Nabarro Nathanson, English law counsel to the
Borrower, as to matters of English law in form and substance satisfactory to the
Facility Agent.     (b)   A legal opinion of Baker & McKenzie, Swiss legal
counsel to the Borrower as to matters of Swiss law in form and substance
satisfactory to the Facility Agent.     (c)   A legal opinion of Wilson Sonsini
Goodrich & Rosati, US law counsel to the Borrower, as to matters of applicable
U.S. state and federal law in form and substance satisfactory to the Facility
Agent.     (d)   A legal opinion of Johnson, Stokes & Master, Hong Kong counsel
to the Finance Parties, as to matters of Hong Kong law in form and substance
satisfactory to the Facility Agent.

7.   Structure:       The Group Structure Chart (showing all members of the
Group).   8.   Miscellaneous:

  (a)   Evidence that the fees, costs and expenses required to be paid by the
Obligors pursuant to Clause 11 (Commissions and Fees), Clause 30.1 (Transaction
Expenses) (including all fees, costs and expenses of the field examiners) and
Clause 13.3 (Stamp Tax) are being or have been paid or will be paid on or before
the Signing Date.     (b)   Evidence satisfactory to the Facility Agent that the
Borrower has such insurance in place as is appropriate for its business and to
comply with Clause 19.4 (Insurance).     (c)   Evidence that the process agent
referred to in Clause 40.2 (Service of Process) has accepted its appointment.

94



--------------------------------------------------------------------------------



 



  (d)   Evidence satisfactory to the Facility Agent that each Lender has carried
out and is satisfied it has complied with all necessary “Know Your Customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.

9.   No Litigation:       There shall exist no action, suit, investigation,
litigation, or proceeding pending or threatened in any court or before any
arbitrator or Governmental Authority that (in the Facility Agent’s judgment
(acting reasonably)) could reasonably be expected to materially and adversely
affect this Agreement or the transactions contemplated thereby.   10.   US
Parent       Good standing certificate for the US Parent in respect of its state
of organisation, including a “long form” good standing certificate as at a date
prior to the Signing Date acceptable to the Facility Agent.   11.   Borrowing
Base Certificate       A Borrowing Base Certificate in respect of the Borrower
prepared as of the last day of February 2006 reflecting the level of Eligible
Receivables for the month then ending, verified by the Facility Agent’s field
examiners.   12.   Financial Information/Diligence       Completed due diligence
in respect of the Obligors including a completed appraisal from the Facility
Agent’s field examiners addressed to the Facility Agent in respect of the
Receivables of the Borrower, in form and substance satisfactory to the Facility
Agent, together with any further information required by such field examiners.  
13.   Minimum Available Cash       Evidence in form and substance satisfactory
to the Facility Agent that the US Parent is in compliance with Clause 19.14
(Minimum Available Cash).

95



--------------------------------------------------------------------------------



 



Part IB
Conditions precedent to the Initial Funding Date

1.   Cash Management

  (a)   Evidence satisfactory to the Facility Agent that arrangements have been
made with each Third Party Account Bank to implement any automatic (or manual,
as applicable) cash sweep arrangements required in respect of Existing
Collection Accounts under Clause 19.11 (Cash Management).     (b)   Executed
notices and acknowledgements from account banks in connection with the Security
Documents listed at paragraph 2(c)(iv) and (v) of Part IA of Schedule 2 or other
documents acceptable to the Facility Agent sufficient to establish full cash
dominion in respect of the accounts of the Borrower and cash management systems
acceptable to the Facility Agent.

2.   Insurance Endorsement       Evidence of the endorsing of the Borrower’s
insurance policies in accordance with Clause 19.4(b) (Insurance).   3.  
Utilisation

  (a)   A schedule detailing the wire instructions in respect of the proposed
movement of funds or other Utilisation on the Initial Funding Date.     (b)   A
Utilisation Request for the initial Utilisation.

96



--------------------------------------------------------------------------------



 



SCHEDULE 3
REQUESTS
PART I
FORM OF UTILISATION REQUEST – LIBOR LOANS

     
From:
  [Borrower]
 
   
To:
  [Facility Agent]

Dated:
Dear Sirs

1.   We refer to the facilities agreement (the “Facility Agreement”) dated [•]
2006 and made, inter alios, between Atmel Corporation as parent, Banc of America
Securities LLC as the Arranger, the lenders listed therein, and Bank of America,
N.A. as the Facility Agent and Security Agent.   2.   This is a Utilisation
Request. Terms defined in the Facility Agreement shall have the same meaning in
this Utilisation Request. This Utilisation Request is a Finance Document.   3.  
We hereby give you notice that, pursuant to the Facility Agreement we wish to
borrow the following LIBOR Loan upon the terms and subject to the conditions
contained therein:

  (a)   Amount: $[•] or, if less, the Available Facility     (b)   Proposed
Utilisation Date: [•] (or, if that is not a Business Day, the next Business
Day); and     (c)   Interest Period: [•].

4.   We confirm that each condition specified in Clause 3 (Conditions Precedent)
of the Facility is satisfied on the date of this Utilisation Request.   5.   The
proceeds of this Utilisation should be credited to [insert account details].  
6.   This Utilisation Request is irrevocable.

Yours faithfully
                                                            
Authorised Signatory for
[Name of Borrower]

97



--------------------------------------------------------------------------------



 



PART II
FORM OF UTILISATION REQUEST — REFERENCE RATE LOANS

     
From:
  [Borrower]
 
   
To:
  [Facility Agent]

Dated:
Dear Sirs

1.   We refer to the facilities agreement (the “Facility Agreement”) dated [•]
2006 and made, inter alios, between Atmel Corporation as the parent, Banc of
America Securities LLC as the Arranger, the lenders listed therein, and Bank of
America, N.A. as the Facility Agent and Security Agent.   2.   This is a
Utilisation Request. Terms defined in the Facility Agreement shall have the same
meaning in this Utilisation Request. This Utilisation Request is a Finance
Document.   3.   We hereby give you notice that, pursuant to the Facility
Agreement we wish to borrow the following Reference Rate Loan upon the terms and
subject to the conditions contained therein:

  (a)   Amount: $[•] or, if less, the Available Facility; and     (b)   Proposed
Utilisation Date: [•] (or, if that is not a Business Day, the next Business
Day).

4.   We confirm that each condition specified in Clause 3 (Conditions Precedent)
of the Facility is satisfied on the date of this Utilisation Request.   5.   The
proceeds of this Utilisation should be credited to [insert account details].  
6.   This Utilisation Request is irrevocable.

Yours faithfully
                                                            
Authorised Signatory for
[Name of Borrower]

98



--------------------------------------------------------------------------------



 



SCHEDULE 4
MANDATORY COST FORMULAE

1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2.   On the first day of each Interest Period (or
as soon as possible thereafter) the Facility Agent shall calculate, as a
percentage rate, a rate (the “Additional Costs Rate”) for each Lender, in
accordance with the paragraphs set out below. The Mandatory Cost will be
calculated by the Facility Agent as a weighted average of the Lenders’
Additional Costs Rates (weighted in proportion to the percentage participation
of each Lender in the relevant Loan) and will be expressed as a percentage rate
per annum.   3.   The Additional Costs Rate for any Lender lending from a
Facility Office in a Participating Member State will be the percentage notified
by that Lender to the Facility Agent. This percentage will be certified by that
Lender in its notice to the Facility Agent to be its reasonable determination of
the cost (expressed as a percentage of that Lender’s participation in all Loans
made from that Facility Office) of complying with the minimum reserve
requirements of the European Central Bank in respect of loans made from that
Facility Office.   4.   The Additional Costs Rate for any Lender lending from a
Facility Office in the United Kingdom will be calculated by the Facility Agent
as follows:

  (a)   in relation to a sterling Loan:

AB + C(B–D) + E x 0.01 % per annum
100 – (A+C)

  (b)   in relation to a Loan in any currency other than sterling:

E x 0.01 % per annum

300                     
Where on the day of application of the formula:

  A   is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     B   is the percentage rate of interest
(excluding the applicable Margin and the Mandatory Cost and, if the relevant
Loan is an Overdue Amount, the additional rate of interest specified in Clause
10.3 (Default Interest)) payable for the relevant Interest Period on the Loan.  
  C   is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

99



--------------------------------------------------------------------------------



 



  D   is the percentage rate per annum payable by the Bank of England to the
Facility Agent on interest bearing Special Deposits.     E   is designed to
compensate the Lenders for amounts payable under the Fees Rules and is
calculated by the Facility Agent as being the average of the most recent rates
of charge supplied by the Reference Lenders to the Facility Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Rules” means the
rules on periodic fees contained in the FSA Supervision Manual or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;     (c)   “Fee Tariffs” means the fee
tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fee Rules but taking into account any applicable discount rate);     (d)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7.   If requested by the Facility Agent, each Reference Lender shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Facility Agent, the rate of charge payable by that Reference Lender to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Service Authority (calculated for this
purpose by that Reference Lender as being the average of the Fee Tariffs
applicable to that Reference Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Lender.   8.   Each
Lender shall supply any information required by the Facility Agent for the
purpose of calculating its Additional Costs Rate. In particular, but without
limitation, each Lender shall supply the following information in writing on or
prior to the date on which it becomes a Lender:

  (a)   the jurisdiction of its Facility Office; and     (b)   any other
information that the Facility Agent may reasonably require for such purpose.

    Each Lender shall promptly notify the Facility Agent in writing of any
change to the information provided by it pursuant to this paragraph.   9.   The
percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Lender for the purposes of E above shall be determined
by the Facility Agent based upon the information supplied to it pursuant to
paragraph 7 and 8 above and on the assumption that, unless a Lender notifies the
Facility Agent to the contrary, each Lender’s

100



--------------------------------------------------------------------------------



 



    obligations in relation to cash ratio deposits and Special Deposits are the
same as those of a typical bank from its jurisdiction of incorporation with a
Facility Office in the same jurisdiction as its Facility Office.   10.   The
Facility Agent shall have no liability to any person if such determination
results in an Additional Costs Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Lender pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.   11.   The Facility Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the Lenders on the basis of the
Additional Costs Rate for each Lender based on the information provided by each
Lender and each Reference Lender pursuant to paragraphs 3, 7 and 8 above.   12.
  Any determination by the Facility Agent pursuant to this Schedule in relation
to a formula, the Mandatory Cost, an Additional Costs Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all parties.   13.   The Facility Agent may from time to time, after
consultation with the Borrower and the Lenders, determine and notify to all
parties any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties.

101



--------------------------------------------------------------------------------



 



SCHEDULE 5
FORM OF TRANSFER CERTIFICATE
To: [               ]
TRANSFER CERTIFICATE
This Transfer Certificate relates to the facilities agreement (as from time to
time amended, varied, novated or supplemented, the “Facility Agreement”) dated
[•] 2006 between, inter alios, Atmel Corporation as the parent and Banc of
America LLC as the Arranger, the lenders listed therein, and Bank of America,
N.A., as the Facility Agent and Security Agent.

1.   Terms defined in the Facility Agreement shall, subject to any contrary
indication, have the same meanings herein. The terms Lender, Transferee,
Lender’s Participation and Amount Transferred are defined in the Schedule
hereto.   2.   The Lender confirms that the Lender’s Participation is an
accurate summary of its participation in the Facility Agreement and requests the
Transferee to accept and procure the transfer to the Transferee of a percentage
of the Lender’s Participation (equal to the percentage that the Amount
Transferred is of the aggregate of the component amounts (as set out in the
Schedule hereto) of the Lender’s Participation) by countersigning and delivering
this Transfer Certificate to the Facility Agent at its address for the service
of notices designated to the Facility Agent in accordance with the Facility
Agreement.   3.   The Transferee hereby requests the Facility Agent to accept
this Transfer Certificate as being delivered to the Facility Agent pursuant to
and for the purposes of Clause 24.4 (Transfers by Lenders) of the Facility
Agreement so as to take effect in accordance with the terms thereof on the
Transfer Date or on such later date as may be determined in accordance with the
terms thereof.   4.   The Transferee confirms that on the date on which it
becomes a party to the Facility Agreement, it is a bank or financial institution
or a trust, fund or other entity engaged for the purpose of making, purchasing
or investing in loans, securities or other financial assets and confirms that it
has received a copy of the Facility Agreement together with such other
information as it has required in connection with this transaction and that it
has not relied and will not rely on the Lender to check or enquire on its behalf
into the legality, validity, effectiveness, adequacy, accuracy or completeness
of any such information and further agrees that it has not relied and will not
rely on the Lender to assess or keep under review on its behalf the financial
condition, creditworthiness, condition, affairs, status or nature of any Obligor
or any other party to the Facility Agreement.   5.   The Transferee hereby
undertakes with the Lender and each of the other parties to the Facility
Agreement that it will perform in accordance with their terms all those
obligations which by the terms of the Facility Agreement will be assumed by it
after delivery of this Transfer Certificate to the Facility Agent and
satisfaction of the conditions (if any) subject to which this Transfer
Certificate is expressed to take effect.   6.   The Transferee hereby expressly
consents to all declarations of the Security Agent made on behalf and in the
name of the Transferee in any of the Security Documents and acknowledges that it
is aware of the contents of such documents.   7.   The Lender makes no
representation or warranty and assumes no responsibility with respect to the
legality, validity, effectiveness, adequacy or enforceability of the Facility
Agreement or any document relating thereto and assumes no responsibility for the
financial condition of any Obligor or for the performance and observance by any
Obligor of any of its obligations under

102



--------------------------------------------------------------------------------



 



    the Facility Agreement or any document relating thereto and any and all such
conditions and warranties, whether express or implied by law or otherwise, are
hereby excluded.   8.   The Lender hereby gives notice that nothing herein or in
the Facility Agreement (or any document relating thereto) shall oblige the
Lender to (a) accept a re-transfer from the Transferee of the whole or any part
of its rights, benefits and/or obligations under the Facility Agreement
transferred pursuant hereto or (b) support any losses directly or indirectly
sustained or incurred by the Transferee for any reason whatsoever including the
non performance by any Obligor or any other party to the Facility Agreement (or
any document relating thereto) of its obligations under any such document. The
Transferee hereby acknowledges the absence of any such obligation as is referred
to in sub-clause (a) or (b) above.   9.   This Transfer Certificate and the
rights, benefits and obligations of the parties hereunder shall be governed by
and construed in accordance with English law.

THE SCHEDULE

     
Lender:
   
 
   
 
   
Transferee:
   
 
   
Transfer Date:
   
 
   
Lender’s Participation:
   
 
   
Lender’s Available Commitments:*
   
 
   
Lender’s Portion of the Utilisations:
   
 
   
Amount Transferred:
   
 
   
[Transferor Lender]
  [Transferee]
 
   
By:
  By:
 
   
Date:
  Date:
 
   
Administrative Details of Transferee
 
   
Address:
   
 
   
 
   
Contact Name:
   
 
   
Account for Payments:
   
 
   
Fax:
   
 
   
Telephone:
   

103



--------------------------------------------------------------------------------



 



SCHEDULE 6
FORM OF ACCESSION AGREEMENT
THIS ACCESSION AGREEMENT is dated [insert date]
BETWEEN:

(1)   [insert name] (registered number [insert number]) (the “[New Hedging
Bank]”); and   (2)   [insert name] in its capacity as Facility Agent under the
Facility Agreement.

WHEREAS:

  (A)   This Agreement is entered into in connection with a facilities agreement
(the “Facility Agreement”) dated [•] 2006 and made between, inter alios, Atmel
SARL as the Borrower, Bank of America, N.A., as the Original Lender and Bank of
America, N.A., as the Facility Agent and Security Agent.     (B)   This
agreement has been entered into to record the admission of the [New Hedging
Bank] as a [Hedging Bank] under the Facility Agreement.

NOW IT IS HEREBY AGREED AS FOLLOWS:

1   Definitions

Terms defined in the Facility Agreement shall have the same meaning when used in
this Accession Agreement.

2   Admission of [New Hedging Bank]

  (a)   The [New Hedging Bank] agrees to become a [Hedging Bank] under the
Facility Agreement and agrees to be bound by the terms of the Facility Agreement
as if it had been named as a [Hedging Bank] thereunder.     (b)   [The [New
Hedging Bank] hereby confirms the appointment of the [Facility Agent] as its
Agent for the purposes specified in and on the terms set out in the Facility
Agreement.]     (c)   The [New Hedging Bank] confirms that its address details
for notices under the Facility Agreement are as follows:     (d)   By their
signature below the parties to this Accession Agreement (other than the [New
Hedging Bank]) confirm their acceptance of the [New Hedging Bank] as a [Hedging
Bank] for all purposes of the Facility Agreement.     (e)   By its signature
below, the Borrower confirms the agreement of each of the existing Obligors to
the accession of the [New Hedging Bank] to the Facility Agreement on the terms
set out herein under the Finance Documents.

3   Governing Law and Submission to Jurisdiction       The provisions of Clauses
39 (Governing Law) and 40 (Jurisdiction) of the Facility Agreement shall apply
to this Accession Agreement mutatis mutandis as though set out in full herein.  
4   Counterparts

104



--------------------------------------------------------------------------------



 



This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.
IN WITNESS whereof the parties have caused this Accession Agreement to be duly
executed on the date first written above.
[                 ]
by:
Address:
[                 ]
by:
Address:
[                 ]
by:
Address:

105



--------------------------------------------------------------------------------



 



SCHEDULE 7
FORM OF COMPLIANCE CERTIFICATE

     
To:
  [•] as Facility Agent
 
   
Date:
  [      ]

Dear Sirs,

1.   We refer to the facilities agreement (as from time to time amended, varied
or supplemented, the “Facility Agreement”) dated [•] 2006 whereby loan and
revolving credit facilities was made available to, amongst others, [•] by a
group of lenders on whose behalf [•] acted as Facility Agent in connection
therewith.   2.   Terms defined in the Facility Agreement shall bear the same
meaning herein.   3.   We confirm that:       [Insert details of each of the
financial covenants in Clause 21 (Financial Covenants) to be certified, in each
case such calculations to be in reasonable detail]   4.   [We confirm that no
Default was continuing unremedied or unwaived on [specify year end or quarter
end date to which certificate relates] [other than [    ]]*.]   5.   [We confirm
that the Representations and Warranties set forth in paragraph (b) of Clause
17.2 (Repetition) were true and correct on [specify year end or quarter end date
to which certificate relates] [other than [     ]]*.]   6.   [In the case of
annual audited Financial Statements following a change in Approved Accounting
Principles, the accounting practices or reference periods and the Borrower’s
Auditors pursuant to paragraph (c)(ii) of Clause 18.6 (Accounting Standards),
insert:

  (a)   a description of any change necessary for the Financial Statements to
reflect the Approved Accounting Principles, accounting practices and reference
periods upon which the Projections were, or, as the case may be, the Base
Financial Statements were, prepared; and     (b)   sufficient information to
enable the Lenders to determine whether the undertakings set forth in Clause 21
(Financial Covenants) has been complied with and to make an accurate comparison
between the financial position indicated in those Financial Statements and the
Projections.]*

     
Signed:                                                            
  Signed:                                                            
Director
  Director
of
  of
[___]
  [___]
 
   
and/or
   

106



--------------------------------------------------------------------------------



 



     
for and on behalf of
   
[name of Auditors]
   

 

*   Only to be given by the US Parent, not the Auditors.

107



--------------------------------------------------------------------------------



 



SCHEDULE 8
FORM OF FORMALITIES CERTIFICATE
[Insert name of Company]
(the “Obligor”)
Facility Agreement dated [•] 2006
(the “Facility Agreement”)
To: Bank of America, N.A., as the Facility Agent under the Facility Agreement.
I [•] being a [director] [corporate officer] of the Obligor and being duly
authorised by the board of directors or other governing body of the Obligor to
deliver this certificate hereby make the following certifications and
confirmations. Terms defined in the Facility Agreement shall bear the same
meaning when used herein.

1.   Constitutional Documents       Attached hereto marked A are true, complete
and up-to-date copies of:

  (a)   the certificate of incorporation of the Obligor as amended to date;    
(b)   all certificates of incorporation on change of name of the Obligor (if
any); and     (c)   the constitutional documents of the Obligor consisting of
[•].

2.   Extract Board Resolutions

Attached hereto marked B is a true and complete extract from the minutes of a
meeting of the board of directors or other governing body of the Obligor duly
convened and held (during which a quorum was present throughout) recording
resolutions passed at such meeting or duly adopted by unanimous written consent
as permitted by applicable law and the organisational documents of the Obligor
(which resolutions are in full force and effect and have not been rescinded or
varied) and which:

  (a)   approve the terms of the Finance Documents to which it is a party and
all transactions contemplated thereby and resolving that it execute, deliver and
perform its obligations under the Finance Documents to which it is a party;    
(b)   authorise a specified person or persons to execute the Finance Documents
to which the Obligor is a party on its behalf; and     (c)   authorise a
specified person or persons, on behalf of the Obligor, to sign and/or despatch
all documents and notices (including, if relevant any Utilisation Request) to be
signed and/or despatched by the Obligor under or in connection with the Finance
Documents to which it is a party.

3.   [Shareholder Resolutions       Attached hereto marked C is a true and
complete copy of a resolution of all the shareholders of the Borrower
unanimously passed authorising and directing the execution and performance by
the Borrower of the Finance Documents to which it is a party.]

108



--------------------------------------------------------------------------------



 



4.   Authorised Signatories       The following signatures are the specimen
signatures of the person or persons authorised by the resolution of the board of
directors of the Obligor referred to in paragraph 2 above, and who have signed
such documents:

          Name   Position   Signature
                                                            
                                                                
                                                            
                                                            
                                                                
                                                            

5.   No Breach of Borrowings Limit       I have examined the terms of the
Finance Documents, all shareholder agreements, the Memorandum and Articles of
Association and all other relevant constitutional documents of the Obligor and I
confirm that entry into the Finance Documents and borrowing, securing or
guaranteeing, as appropriate, the Total Commitments, taking into account the
terms of any other Indebtedness of the Obligor and any other document binding on
the Obligor:

  (a)   will be within the corporate powers of the Obligor; and     (b)   does
not or will not cause to be exceeded any borrowing, securing, guaranteeing or
similar limit or restriction on any of the powers of the Obligor or the right or
ability of the directors of the Obligor to exercise such powers.

6.   Encumbrances       I hereby certify that the Eligible Receivables are not
subject to any Encumbrances other than Encumbrances in favour of the Finance
Parties.   7.   Accuracy of Documents       Each copy document relating to the
Obligor specified in Part I (Conditions Precedent Documents for the Signing
Date) of Schedule 2 (Conditions Precedent) is correct, complete and in full
force and effect and has not been amended, superseded or suspended as of the
date hereof.   8.   Authorisations       A copy, certified a true and up-to-date
copy by or on behalf of the Obligor, of each such authorisation, approval,
resolution, licence, exemption, declaration, notarisation, registration, consent
or filing or other document, opinion or assurance that is necessary, appropriate
or desirable to render each Finance Document to which the Obligor is or is to be
a party legal, valid, binding and enforceable and admissible in evidence in the
Obligor’s jurisdiction of incorporation or organisation and to enable the
Obligor to perform its obligations contemplated thereunder.   9.   Solvency    
  Solely in our capacity as directors, we certify on behalf of the Obligor that,
having made all reasonable enquiries, as of the date hereof and upon giving
effect to the transactions contemplated by the Finance Documents and the
financing to be provided thereunder:

109



--------------------------------------------------------------------------------



 



     [For Swiss Obligor]

  (a)   the Obligor is solvent and is paying and able to pay its debts as they
fall due and will not become unable to do so in consequence of the execution by
it of the Facility Agreement or any other Finance Document to which it is
expressed to be a party and the performance by it of the transactions envisaged
hereby and thereby; and

  (b)   The Obligor is not in a situation of loss of capital or over
indebtedness within the meaning of article 817 and article 725 of the Swiss Code
of Obligations.     (c)   the Obligor has not taken any corporate action, nor
have any other steps been taken or legal proceedings been started or, to the
best of its knowledge or belief, threatened against it, for its winding up,
dissolution, arrangement, reconstruction or reorganisation or for the
appointment of a liquidator, receiver, manager, administrator, administrative
receiver, any judicial manager or similar officer of it or of any of its assets
or revenues.

     [For US Obligor]

  (a)   the Obligor is solvent, the fair value of the assets of the Obligor
exceeds its debts and liabilities, subordinated, contingent or otherwise, the
present fair saleable value of the property of the Obligor is greater than the
amount that will be required to pay the probably liability on its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, the Obligor is able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, it does not have unreasonably small
capital with which to conduct its business as now conducted and proposed to be
conducted, and none of the foregoing shall become untrue as a consequence of the
execution by it of the Facility Agreement or any other Finance Document to which
it is expressed to be a party and the performance by it of the transactions
envisaged hereby and thereby;     (b)   the Obligor has not taken any corporate
action, nor have any other steps been taken or legal proceedings been started
or, to the best of its knowledge or belief, threatened against it, for a
proceeding under any US Bankruptcy Law or for its winding up, dissolution,
arrangement, reconstruction or reorganisation or for the appointment of a
trustee, liquidator, custodian, monitor, receiver, manager, administrator,
administrative receiver or similar officer of it or of any of its assets or
revenues.

10.   No Litigation       I hereby certify that there exists no action, suit,
investigation, litigation or proceeding pending or threatened in any court of
before any arbitrator or Governmental Authority that could reasonably be
expected to materially and adversely affect the Facility Agreement or the
transactions contemplated thereby.

Signed:                        
 
DIRECTOR
 
Date:                        

110



--------------------------------------------------------------------------------



 



SCHEDULE 9
FORM OF BORROWING BASE CERTIFICATE
BORROWING BASE CERTIFICATE
Borrower: Atmel SARL
Commitment Amount: $165,000,000

         
RECEIVABLES
       
 
       
1. Beginning Balance –
      $                     
    Account Receivables Book Value as of
       
 
       
2. Plus: Sales as of
      $                     
 
       
3. Less: Credits as of
  $                         
 
       
4. Less: Gross Collections
  $                         
 
       
5. +/- Adjustments
  $                         
 
       
6. Ending Balance –
      $                     
    TOTAL ACCOUNTS RECEIVABLE
       
 
       
RECEIVABLE DEDUCTIONS (without duplications)
       
 
       
7. Amounts over 120 days from invoice date
  $                         
 
       
8. Amounts over 60 days from due date
  $                         
 
       
9. Concentration Limits
  $                         
 
       
10. Receivables not governed by Approved Governing Laws
  $                         
 
       
11. Ineligible Receivables owed by Account Debtors located outside Eligible
Jurisdictions1
  $                         
 
       
12. Governmental Accounts
  $                         
 
       
13. Contra Accounts
  $                         
 
       
14. Other (please explain on reverse)
  $                         
 
       
15. Other (please explain on reverse)
  $                         
 
       
16. TOTAL RECEIVABLE DEDUCTIONS
  $                         

111



--------------------------------------------------------------------------------



 



         
17. TOTAL ELIGIBLE RECEIVABLES
      $                     
      (#6 minus #16)
       
 
       
18. LOAN VALUE OF RECEIVABLES
      $                     
      (85% OF #17)
       
 
       
BALANCES
       
 
       
19. Maximum Credit
      $                     
 
       
20. Reserve
      $                     
 
       
21. Collections Reserve
      $[20,000,000]
 
       
 
      [10,000,000] [0]
22. TOTAL FUNDS AVAILABLE
      $                     
      (Lesser of #18 or #19, Minus #20, Minus #21)
       
 
       
23. Present balance owing on Line of Credit
      $                     
 
       
24. NET AVAILABILITY
      $                     
       (#22 minus #23)
       

 
1  Eligible Receivables owed by Account Debtors located outside Eligible
Jurisdictions are subject to a cap equal to the lesser of US$11,750,000 or 20%
of the total aggregate amount of Eligible Receivables; calculation of
ineligibles reported in 11. to be as follows:

             
1A.
  Receivables owed by Account Debtors located outside Eligible Jurisdictions    
  $                     
 
           
2A.
  Lesser of US$11,750,000 or 20% of the total aggregate amount of Eligible
Receivables.       $                     
 
           
3A.
  Ineligible Receivables owed by Account Debtors located outside Eligible
Jurisdictions (#1A minus #2A ;$0 if 2A > 1A)       $                     

ATMEL SARL
By:                                                             
Authorised Signer

112



--------------------------------------------------------------------------------



 



SCHEDULE 10
TIMETABLES
LOANS
     “D- ” refers to the number of Business Days before the relevant Utilisation
Date

      "D- " refers to the number of Business Days     before the relevant
Utilisation Date   Loans in US $  
Delivery of a duly completed Utilisation Request (Clause 4.1
  D-3
(Utilisation Conditions to LIBOR Loans))
  9.30am
 
   
Facility Agent notifies the Lenders of the Utilisation in accordance
  D-3
with Clause 4.3 (Participation of Lenders)
  noon
 
   
Delivery of a duly completed Utilisation Request (Clause 5.1
  D-2
(Utilisation Conditions to Reference Rate Loans))
  9.30am
 
   
Facility Agent notifies the Lenders of the Utilisation in accordance
  D-2
with Clause 5.3 (Participation of Lenders)
  noon
 
   
LIBOR is fixed
  Quotation Day as of 11:00 a.m.
 
  (London time) in respect of LIBOR

113



--------------------------------------------------------------------------------



 



SIGNATORIES

      The Borrower
 
    ATMEL SARL
 
   
By:
  /s/ J. Michael Ross
 
    Address: Atmel Sarl
 
  Rte des Arsenaux 41
 
  P.O. Box 80
 
  CH-1705 Fribourg
 
  Switzerland
 
   
Attention:
  Graham Turner, Managing Director (with a copy to Mike Ross at Atmel
Corporation)
 
   
Tel:
  +11-41-26-426-5503
Fax:
  +11-41-26-426-5500
 
    The Guarantors
 
    ATMEL CORPORATION
 
   
By:
  /s/ J. Michael Ross
 
   
Address:
  Atmel Corporation
2325 Orchard Parkway
San Jose, CA 95131
 
   
Attention:
  Mike Ross, Vice President and General Counsel
Tel:
  +1 (408) 436-4229
Fax:
  +1 (408) 436-4111
 
    ATMEL SWITZERLAND SARL
 
   
By:
  /s/ J. Michael Ross
 
   
Address:
  Atmel Switzerland Sarl
Rte des Arsenaux 41
P.O. Box 80
CH-1705 Fribourg
Switzerland
 
   
Attention:
  Graham Turner, Managing Director (with a copy to Mike Ross at Atmel
Corporation)
 
   
Tel:
Fax:
  +11-41-26-426-5503
+11-41-26-426-5500

114



--------------------------------------------------------------------------------



 



      The Original Lenders
 
    BANK OF AMERICA, N.A.
 
   
By:
  /s/ Justin Van Ast
 
   
Address:
  Bank of America, N.A.
5 Canada Square
London
E14 5AQ
 
   
Attention:
  Justin van Ast
Client Manager
Fax:
  +44 (0) 20 7174 6427
 
    GMAC COMMERCIAL FINANCE PLC
 
   
By:
  /s/ Mark Mckee
 
   
Address:
  GMAC Commercial Finance plc
Sovereign House,
Church St. Brighton
BN1 1SS
 
   
Attention:
  Yvonne Stewart
Senior Client Accounting Executive
 
   
Fax:
  +44 (0) 1273 864 579
 
    LLOYDS TSB COMMERCIAL FINANCE LIMITED
 
   
By:
  /s/ Paul Herrington
 
   
Address:
  Lloyds TSB Commercial Finance Limited
Boston House,
The Little Green
Richmond, Surrey
TW9 1QE
 
   
Attention:
  Paul Herrington, Global Sales Director
Jonathan Fenton-Jones, Client Manager
 
   
Fax:
  +44 (0) 20 8332 7761

115



--------------------------------------------------------------------------------



 



      LANDSBANKI ISLANDS HF
 
   
By:
  /s/ David Morris
 
   
Address:
  Landsbanki Commercial Finance
 
  Beaufort House,
 
  15 St. Botolph Street
 
  London
 
  EC3A 7QR
 
   
Attention:
  David Morris
Joint Managing Director
 
   
Fax:
  +44 (0) 20 7866 5101
 
    GE LEVERAGED LOANS LIMITED
 
   
By:
  /s/ Authorized Signatory
 
   
Address:
  GE Leveraged Loans Limited
Enterprise House,
Bancroft Road,
Reigate
RH2 7RT
 
   
Attention:
  Gary Brownleader
 
   
Fax:
  +44 (0) 1737 841354

116



--------------------------------------------------------------------------------



 



      The Facility Agent
 
    BANK OF AMERICA, N.A.
 
   
By:
  /s/ Justin Van Ast
 
   
Address:
  Bank of America, N.A.
 
  5 Canada Square
 
  London
 
  E14 5AQ
 
   
Attention:
  Justin van Ast
 
  Client Manager
 
   
Fax:
  +44(0) 20 7174 6427
 
    The Security Agent
 
    BANK OF AMERICA, N.A.
 
   
By:
  /s/ Justin Van Ast
 
   
 
   
Address:
  Bank of America, N.A.
 
  5 Canada Square
 
  London
 
  E14 5AQ
 
   
Attention:
  Justin van Ast
 
  Client Manager
 
   
Fax:
  +44(0) 20 7174 6427
 
    The Arranger
 
    BANC OF AMERICA SECURITIES LLC
 
   
By:
  /s/ James B. Mascott

117